 



Exhibit 10.69
NOTE PURCHASE AGREEMENT
RIO VISTA PENNY LLC
TCW ASSET MANAGEMENT COMPANY,
as Administrative Agent
and
TCW ENERGY FUND X INVESTORS,
as Holders
$30,000,000 Senior Secured Notes
November 19, 2007

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
ARTICLE I — Definitions and References
    2  
Section 1.1. Defined Terms
    2  
Section 1.2. Exhibits and Schedules; Additional Definitions
    21  
Section 1.3. Amendment of Defined Instruments
    21  
Section 1.4. References and Titles
    21  
Section 1.5. Calculations and Determinations
    22  
Section 1.6. Joint Preparation; Construction of Indemnities and Releases
    22  
 
       
ARTICLE II — Purchase and Sale of Securities
    22  
Section 2.1. Note Purchase; Amendment & Restatement
    22  
Section 2.2. The Notes
    23  
Section 2.3. Requests for New Loans
    23  
Section 2.4. [Reserved]
    24  
Section 2.5. Use of Proceeds
    24  
Section 2.6. Interest Rates and Fees; Payment Dates
    24  
Section 2.7. Collateral Account
    25  
Section 2.8. Mandatory Prepayments & Note Exchange
    27  
Section 2.9. Optional Prepayments
    28  
Section 2.10. Financing Arrangements
    28  
 
       
ARTICLE III — Payments to Holders
    28  
Section 3.1. General Procedures
    28  
Section 3.2. Payment of Interest
    29  
Section 3.3. Place of Payment
    29  
Section 3.4. Capital Reimbursement
    29  
Section 3.5. Reimbursable Taxes
    30  
 
       
ARTICLE IV — Conditions Precedent to Lending
    31  
Section 4.1. Closing Date Conditions
    31  
Section 4.2. Additional Conditions Precedent
    33  
Section 4.3. Conditions Precedent to Company’s Obligations
    34  
 
       
ARTICLE V — Representations and Warranties of Company
    35  
Section 5.1. No Default
    35  
Section 5.2. Organization and Good Standing
    35  
Section 5.3. Authorization
    35  
Section 5.4. No Conflicts or Consents
    35  
Section 5.5. Enforceable Obligations
    36  
Section 5.6. Initial Pro Forma Financial Statements
    36  
Section 5.7. Other Obligations and Restrictions
    36  
Section 5.8. Full Disclosure
    36  
Section 5.9. Litigation
    37  

[Note Purchase Agreement]

 

 



--------------------------------------------------------------------------------



 



              Page  
 
       
Section 5.10. Labor Disputes and Acts of God
    37  
Section 5.11. ERISA Plans and Liabilities
    37  
Section 5.12. Environmental and Other Laws
    37  
Section 5.13. Insurance
    38  
Section 5.14. Names and Places of Business
    38  
Section 5.15. Subsidiaries
    38  
Section 5.16. Government Regulation
    38  
Section 5.17. Solvency
    39  
Section 5.18. Title to Properties; Licenses
    39  
Section 5.19. Regulation U
    39  
Section 5.20. Leases and Contracts; Performance of Obligations
    40  
Section 5.21. Marketing Arrangements
    40  
Section 5.22. Right to Receive Payment for Future Production
    41  
Section 5.23. Operation of Oil and Gas Properties
    41  
Section 5.24. Ad Valorem and Severance Taxes; Litigation
    41  
Section 5.25. Acquisition
    42  
 
       
ARTICLE VI — Representations and Warranties of Holders
    42  
Section 6.1. Organization of Holders
    42  
Section 6.2. Authority of Holders
    42  
Section 6.3. Compliance with Laws and Other Instruments
    42  
Section 6.4. Acquisition for Holder’s Account
    42  
Section 6.5. Notes Not Registered
    43  
Section 6.6. Accredited Investor
    43  
 
       
ARTICLE VII — Affirmative Covenants of Company
    43  
Section 7.1. Payment and Performance
    43  
Section 7.2. Books, Financial Statements and Reports
    43  
Section 7.3. Notice of Material Events and Change of Address
    46  
Section 7.4. Maintenance of Properties
    47  
Section 7.5. Maintenance of Existence and Qualifications
    47  
Section 7.6. Payment of Trade Liabilities, Taxes, etc.
    47  
Section 7.7. Insurance
    47  
Section 7.8. Performance on Company’s Behalf
    48  
Section 7.9. Interest
    48  
Section 7.10. Compliance with Agreements and Law
    48  
Section 7.11. Board Observation Rights
    48  
Section 7.12. Separateness Covenants
    49  
Section 7.13. Environmental Matters; Environmental Reviews
    49  
Section 7.14. Evidence of Compliance
    50  
Section 7.15. Bank Accounts; Offset
    50  
Section 7.16. Guaranties of Company’s Subsidiaries
    50  
Section 7.17. Agreement to Deliver Security Documents
    51  
Section 7.18. Production Proceeds
    51  
Section 7.19. Leases and Contracts; Performance of Obligations
    52  
Section 7.20. Approved Plan of Development; Project Area
    52  
Section 7.21. Hedging Contracts
    52  

[Note Purchase Agreement]

 

ii 



--------------------------------------------------------------------------------



 



              Page  
 
       
Section 7.22. Other Information and Inspections
    52  
Section 7.23. Post Closing Items
    53  
 
       
ARTICLE VIII — Negative Covenants of Company
    54  
Section 8.1. Indebtedness
    54  
Section 8.2. Limitation on Liens
    54  
Section 8.3. Limitation on Hedging Contracts
    54  
Section 8.4. Limitation on Mergers, Issuances of Securities
    54  
Section 8.5. Limitation on Dispositions of Property
    54  
Section 8.6. Limitation on Dividends and Redemptions
    55  
Section 8.7. Limitation on Investments and New Businesses
    56  
Section 8.8. Limitation on Credit Extensions
    56  
Section 8.9. Transactions with Affiliates
    56  
Section 8.10. Prohibited Contracts
    56  
Section 8.11. Coverage Ratio
    57  
Section 8.12. Current Ratio
    57  
Section 8.13. Amendments to Organizational Documents; Other Material Agreements
    57  
Section 8.14. Acquisition Documents
    57  
Section 8.15. Excess Drilling & Completion Costs
    57  
Section 8.16. General and Administrative Expenses
    57  
Section 8.17. Capital Expenditures
    57  
 
       
ARTICLE IX — Events of Default and Remedies
    58  
Section 9.1. Events of Default
    58  
Section 9.2. Remedies
    60  
 
       
ARTICLE X — TRANSFERABILITY OF SECURITIES
    60  
Section 10.1. Restrictive Legend
    60  
 
       
ARTICLE XI — Administrative Agent
    61  
Section 11.1. Appointment and Authority
    61  
Section 11.2. Exculpation, Administrative Agent’s Reliance, Etc.
    61  
Section 11.3. Credit Decisions
    62  
Section 11.4. Indemnification
    62  
Section 11.5. Rights as Holder
    63  
Section 11.6. Sharing of Set-Offs and Other Payments
    63  
Section 11.7. Investments
    63  
Section 11.8. Benefit of Article XI
    64  
Section 11.9. Resignation
    64  
Section 11.10. Notice of Default
    64  
Section 11.11. Limitation of Duties and Fiduciary Relationship
    65  
Section 11.12. Limitation of Liability
    65  
Section 11.13. Reliance upon Documentation
    65  
Section 11.14. Reliance by Company
    65  
 
       

[Note Purchase Agreement]

 

iii 



--------------------------------------------------------------------------------



 



              Page  
 
       
ARTICLE XII — Miscellaneous
    66  
Section 12.1. Waivers and Amendments; Acknowledgments
    66  
Section 12.2. Survival of Agreements; Cumulative Nature
    68  
Section 12.3. Notices
    69  
Section 12.4. Payment of Expenses; Indemnity
    70  
Section 12.5. Joint and Several Liability
    71  
Section 12.6. Registration, Transfer, Exchange, Substitution of Notes
    72  
Section 12.7. Confidentiality
    73  
Section 12.8. Governing Law; Submission to Process
    74  
Section 12.9. Limitation on Interest
    75  
Section 12.10. Termination; Limited Survival
    75  
Section 12.11. Severability
    76  
Section 12.12. Counterparts; Fax
    76  
Section 12.13. Third Party Beneficiaries
    76  
Section 12.14. USA PATRIOT Act Notice
    76  
Section 12.15. Waiver of Jury Trial, Punitive Damages, etc.
    76  
Section 12.16. Amendment and Reconveyance Fee
    77  
Section 12.17. Amendment and Restatement
    77  

Schedules and Exhibits:

         
Schedule 1
  —   Disclosure Schedule
Schedule 2
  —   Security Schedule
Schedule 3
  —   Insurance Schedule
Schedule 4
  —   Holders Schedule
Schedule 5
  —   Organizational Structure
Schedule 6
  —   Approved Plan of Development
 
       
Exhibit A
  —   Form of Promissory Note
Exhibit B
  —   Form of Borrowing Notice
Exhibit C
  —   Form of Prepayment Notice
Exhibit D
  —   Certificate Accompanying Financial Statements
Exhibit E
  —   Form of Opinion of Counsel
Exhibit F
  —   Form of Approval Letter

[Note Purchase Agreement]

 

iv 



--------------------------------------------------------------------------------



 



NOTE PURCHASE AGREEMENT
THIS NOTE PURCHASE AGREEMENT is made as of November 19, 2007, by and among:

  •   Rio Vista Penny LLC, an Oklahoma limited liability company (“Company”);  
  •   TCW Energy Fund X — NL, L.P., a California limited partnership (“Fund X —
NL”);     •   TCW Energy Fund XB — NL, L.P., a California limited partnership
(“Fund XB — NL”);     •   TCW Energy Fund XC — NL, L.P., a California limited
partnership (“Fund XC — NL”);     •   TCW Energy Fund XD — NL, L.P., a
California limited partnership (“Fund XD — NL”);     •   TCW Asset Management
Company (“TAMCO”), a California corporation, as Investment Manager under the
Amended and Restated Investment Management and Custody Agreement dated as of
December 3, 2003 among Ensign Peak Advisors, Inc., TAMCO and Trust Company of
the West (“TCW”), a California trust company, as Sub-Custodian;     •   TAMCO as
Investment Manager under the Amended and Restated Investment Management and
Custody Agreement dated as of March 18, 2004 among ING Life Insurance and
Annuity Company, TAMCO and TCW as Sub-Custodian;     •   TAMCO as Investment
Manager under the Amended and Restated Investment Management and Custody
Agreement dated as of December 11, 2003, among Harry L. Bradley, Jr. Partition
Trust, Harry L. Bradley, Jr. Trust, Jane Bradley Uihlien Pettit Partition Trust,
Jane Bradley Uihlien Trust, TAMCO and TCW as Sub-Custodian (TAMCO in the
capacities designated above, Fund X — NL, Fund XB — NL, Fund XC — NL, and Fund
XD — NL together with their respective successors and assigns, are hereinafter
collectively referred to as the “Holders”, each a “Holder”); and     •   TAMCO,
as Administrative Agent (together with its successors in such capacity, the
“Administrative Agent”).

[Note Purchase Agreement]

 

 



--------------------------------------------------------------------------------



 



RECITALS:
WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;
WHEREAS, Existing Borrower, Administrative Agent and Holders entered into the
Existing Note Purchase Agreement, for the purpose and consideration therein
expressed, whereby Holders became obligated to make loans to Existing Borrower
as therein provided;
WHEREAS, Existing Borrower and Company entered into the Acquisition GM Agreement
wherein Existing Borrower agreed to convey the Assets (as such term is defined
in the Acquisition GM Agreement) of Existing Borrower to Company, subject to the
Liens of Administrative Agent and Holders under the Existing Note Purchase
Agreement, and Company agreed to assume all indebtedness and obligations owing
by Existing Borrower under the Existing Note Purchase Agreement; and
WHEREAS, Administrative Agent and Holders consented to the conveyance of such GM
Assets to Company, and Company assumed and promised to pay according to the
terms thereof all Existing Obligations and also assumed and promised to keep and
perform all other covenants and obligations in the Existing Note Purchase
Agreement and all other Existing Credit Documents to be performed by Existing
Borrower thereunder, in each case pursuant to the terms, conditions, and
provisions set forth in the Assumption Agreement;
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, in consideration of the loans which may hereafter be made by
Holders, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto do hereby agree
as follows:
ARTICLE I — Definitions and References
Section 1.1. Defined Terms. As used in this Agreement, each of the following
terms has the meaning given to such term in this Section 1.1 or in the sections
and subsections referred to below:
“Acquisition” means (a) the purchase by Company of the Assets (as such term is
defined in the Acquisition Penny Agreement), (b) the purchase by GO of the
Membership Interests (as such term is defined in the Acquisition GO Agreement)
of GO LLC, and (c) the purchase by Company of the Assets of Existing Borrower.
“Acquisition Agreements” means, collectively, (a) the Acquisition Penny
Agreement, (b) the Acquisition GO Agreement, and (c) the Acquisition GM
Agreement.
“Acquisition Closing Date” means the date on which the closing of the
Acquisition occurs under the Acquisition Documents.
“Acquisition Documents” means (a) the Acquisition Agreements, (b) the transfers,
assignments and conveyances executed and delivered pursuant thereto, and (c) all
other agreements, assignments, deeds, conveyances, certificates and other
documents and instruments now or hereafter executed and delivered pursuant to
the Acquisition Agreements or in connection with the Acquisition.
[Note Purchase Agreement]

 

2



--------------------------------------------------------------------------------



 



“Acquisition GM Agreement” means that certain Asset Purchase Agreement dated as
of October 1, 2007 by and between Company and Existing Borrower, as amended by
that certain Amendment to Asset Purchase Agreement dated as of November 16,
2007.
“Acquisition GO Agreement” means that certain Stock Purchase Agreement dated as
of October 2, 2007 by and between GO and Outback Production, Inc., a Nevada
corporation, GO LLC, and the shareholders named therein, as amended by that
certain Amendment to Membership Interest Purchase and Sale Agreement dated as of
November 16, 2007.
“Acquisition Penny Agreement” means that certain Asset Purchase Agreement dated
effective as of October 1, 2007 by and between Company and Penny Petroleum, as
amended by that certain Amendment to Asset Purchase Agreement dated October 25,
2007, and that certain Second Amendment to Asset Purchase Agreement dated as of
November 16, 2007.
“Administrative Agent” has the meaning given to such term in the preamble
hereto.
“Affiliate” means, as to any Person, each other Person that directly or
indirectly (through one or more intermediaries or otherwise) controls, is
controlled by, or is under common control with, such Person. A Person shall be
deemed to be “controlled by” any other Person if such other Person possesses,
directly or indirectly, power:
(a) to vote 10% or more of the securities or other equity interests (on a fully
diluted basis) having ordinary voting power for the election of directors, the
managing general partner or partners or the managing member or members; or
(b) to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise.
“Aggregate Advance Amount” means, at the time in question, the aggregate
principal amount of Loans advanced by Holders during the term of this Agreement.
“Agreed Pricing” means:
(a) for anticipated sales of Hydrocarbons that are fixed in a firm fixed price
sales contract with an investment grade counterparty (or another counterparty
approved by Administrative Agent), the fixed price or prices provided for in
such sales contract during the term thereof;
(b) for anticipated sales of Hydrocarbons that are hedged by a fixed price
Hedging Contract with an investment grade counterparty, the fixed price or
prices provided for in such Hedging Contract during the term thereof, as
modified by any necessary adjustment specified by Administrative Agent for
quality and geographical differentials;
(c) for anticipated sales of Hydrocarbons that are hedged by a Hedging Contract
with an investment grade counterparty which Hedging Contract provides for a
range of prices between a floor and a ceiling, the prices provided for in
subsection (d) below, provided that during the term of such Hedging Contract
such prices shall in no event be less than such floor or exceed such ceiling, as
such floor and ceiling are modified by any necessary adjustment specified by
Administrative Agent for quality and geographical differentials;
[Note Purchase Agreement]

 

3



--------------------------------------------------------------------------------



 



(d) for anticipated sales of Hydrocarbons, if such sales are not hedged by a
Hedging Contract or sales contract that is described in paragraphs (a), (b), or
(c) above, for the date of calculation (or, if such date is not a Business Day,
for the first Business Day thereafter), and with any necessary adjustment
specified by Administrative Agent for quality and geographical differentials:
(i) For the remainder of the current calendar year, the average NYMEX Pricing
for the remaining contracts in the current calendar year,
(ii) For each of the succeeding three complete calendar years, the average NYMEX
Pricing for the twelve months in each such calendar year,
(iii) For the succeeding fourth complete calendar year, and for each calendar
year thereafter, the average NYMEX Pricing for the twelve months in such fourth
calendar year.
“Agreement” means this Note Purchase Agreement.
“AMI Violation” means the ownership or acquisition, directly or indirectly of
any interest of any kind (including any interests or rights of the kinds
described in the definition of Oil and Gas Properties) in the Project Area by
any Affiliate of or holder of Equity in Parent or Company, other than the oil
and gas pipeline assets owned by GO LLC and MV Pipeline on the Acquisition
Closing Date.
“ANCF” (or “Adjusted Net Cash Flow”) means the positive remainder of:
(a) Gross Cash Revenues determined on a Consolidated basis during any ANCF
Quarter (or other period of calculation, if applicable), less
(b) actual Consolidated cash payments by ECO and its Subsidiaries during such
ANCF Quarter (or other period of calculation, if applicable) for:
(i) Existing royalties and burdens on the Eligible Mortgaged Properties, if any,
that constitute Permitted Liens (to the extent and only to the extent production
receipts relating to the same are included in Gross Cash Revenues);
(ii) Direct Taxes on the Eligible Mortgaged Properties;
(iii) ANCF LOE;
(iv) ANCF Transportation Costs;
(iv) ANCF Overhead Costs;
[Note Purchase Agreement]

 

4



--------------------------------------------------------------------------------



 



(v) Interest payments on the Notes and accrued commitment fees under Section
2.6(c); and
(vi) ANCF Capital Expenditures.
“ANCF Capital Expenditures” means capital expenditures made by Restricted
Persons on the Eligible Mortgaged Properties, to the extent the same either
(a) have been approved by Required Holders at the time in question by means of
an Approval Letter, or (b) are included in the Approved Plan of Development, as
then in effect (excluding (i) capital expenditures paid for with proceeds of
Loans hereunder and (ii) any Excess Drilling & Completion Costs).
“ANCF LOE” means (i) leasehold operating expenses in the ordinary course of
business, provided that such expenses shall in no event exceed the amount of
$0.50 per mcf of natural gas (determined on a net basis to Restricted Persons),
in each case without the express written approval of Required Holders (which
approval may be given in their sole and absolute discretion), and (ii) other
field level or lease level charges for operations on the Eligible Mortgaged
Properties (excluding ANCF Capital Expenditures and other capital expenditures)
that have been approved by Administrative Agent on behalf of Required Holders at
the time in question by means of an Approval Letter.
“ANCF Overhead Costs” means (i) Permitted G&A Expense Amounts, and (ii) other
costs of Restricted Persons to the extent such other costs have been approved as
ANCF Overhead Costs by Administrative Agent on behalf of Required Holders at the
time in question by means of an Approval Letter.
“ANCF Quarter” means, with respect to a Quarterly Payment Date and the
calculation of ANCF, the three calendar month period ending on the last day of
the most recent February, May, August or November immediately preceding such
Quarterly Payment Date.
“ANCF Transportation Costs” means (i) the actual costs of gathering, processing,
compressing, and transporting production from the Eligible Mortgaged Properties
from the wellhead to the point of sale, provided that all such costs are
negotiated with, and paid to, third parties in arms-length transactions on terms
which are reasonable in the area of operations for the quality and quantity of
such production for the time period negotiated, at the time such prices are
agreed to, or (ii) other transportation or marketing costs, to the extent such
other transportation and marketing costs have been approved by Administrative
Agent on behalf of Required Holders at the time in question by means of an
Approval Letter; provided that such costs shall in no event exceed the amount of
(1) $0.42 per mcf of natural gas with respect to the Enogex pipeline, or (2)
$0.44 per mcf of natural gas with respect to the PetroQuest pipeline, in each
case without the express written approval of Required Holders (which approval
may be given in their sole and absolute discretion).
“Approval Letter” means a letter given by Administrative Agent on behalf of
Required Holders in the form of Exhibit F.
[Note Purchase Agreement]

 

5



--------------------------------------------------------------------------------



 



“Approved Plan of Development” or “APOD” means Company’s written plan of
development with respect to budgeted capital expenditures (including maximum
annual expenditures) and other development activities that is described in
Schedule 6, as amended and supplemented from time to time with the consent of
Required Holders; provided that no such consent shall be required for
amendments, modifications or supplements to the extent, but only to the extent,
that any such amendments, modifications or supplements (a) either (i) are
administrative or ministerial in nature, or (ii) would make non-material
amendments to the timing for the completion of any such development (other than
an amendment extending the timing of the substantial completion of the APOD),
and (b) do not increase the aggregate permitted budgeted capital expenditures of
Company and its Subsidiaries under such written plan.
“Assumption Agreement” means that certain Assumption Agreement of even date
herewith among Existing Borrower, Company, Administrative Agent, and Holders.
“Availability Period” means the period from and including the Closing Date until
the earliest to occur of: (a) the date on which an Event of Default occurs;
(b) the date on which a Coverage Deficiency occurs; and (c) October 31, 2008
(or, if earlier, the day on which the obligations of Holders to make Loans
hereunder have been terminated or the Notes first become due and payable in
full); provided that such date may be extended in writing by Required Holders in
their sole and absolute discretion.
“Borrowing” means a borrowing of new Loans pursuant to Section 2.3.
“Borrowing Notice” means a written or telephonic request, or a written
confirmation, made by Company which meets the requirements of Section 2.3.
“Budgeted Drilling & Completion Costs” means, with respect to each well
comprising part of the APOD, (a) the budgeted drilling costs for such well set
forth in the APOD, and (b) the budgeted completion costs for such well set forth
in the APOD.
“Business Day” means a day, other than a Saturday or Sunday, on which commercial
banks are open for business with the public in New York, New York.
“Capital Lease” means a lease with respect to which the lessee is required
concurrently to recognize the acquisition of an asset and the incurrence of a
liability in accordance with GAAP.
“Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which should, in accordance with GAAP, appear as a liability on
the balance sheet of such Person.
“Cash Equivalents” means Investments in:
(a) marketable obligations, maturing within twelve months after acquisition
thereof, issued or unconditionally guaranteed by the United States of America or
an instrumentality or agency thereof and entitled to the full faith and credit
of the United States of America;
(b) demand deposits, and time deposits (including certificates of deposit)
maturing within twelve months from the date of deposit thereof, with a domestic
office of any national or state bank or trust company which is organized under
the Laws of the United States of America or any state therein, which has
capital, surplus and undivided profits of at least $500,000,000, and whose long
term certificates of deposit are rated at least Aa3 by Moody’s or AA- by S & P;
[Note Purchase Agreement]

 

6



--------------------------------------------------------------------------------



 



(c) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in subsection (a) above entered
into with any commercial bank meeting the specifications of subsection
(b) above;
(d) open market commercial paper, maturing within 270 days after acquisition
thereof, which are rated at least P-1 by Moody’s or A-1 by S & P; and
(e) money market or other mutual funds substantially all of whose assets
comprise securities of the types described in subsections (a) through (d) above.
“Change of Control” means the occurrence of any of the following events:
(a) General Partner shall cease to be the sole general partner of Parent,
(b) Penn Octane Corporation, a Delaware corporation shall cease to own at least
fifty-one percent (51%) of the Equity of General Partner, (c) any amendment,
modification or supplement to the Partnership Agreement that materially reduces
the powers and discretion of General Partner to manage the business and affairs
of Parent, (d) any merger or consolidation of General Partner or Parent with or
into any other business entity, (e) Ian Bothwell ceases for any reason to serve
as the sole Manager of Company and is not replaced within 60 days thereafter by
a person reasonably acceptable to Required Holders, (f) Parent shall at any time
fail to own, directly or indirectly, 100% of the then issued and outstanding
Equity of ECO, or (g) ECO shall at any time fail to own, directly or indirectly,
100% of the then issued and outstanding Equity of Company or any Guarantor.
“Closing Date” means the date on which all of the conditions precedent set forth
in Section 4.1 shall have been satisfied or waived.
“Closing Date Transactions” means the consummation on the Acquisition Closing
Date of the transactions contemplated by the Acquisition Documents.
“Collateral” means all property of any kind which is subject to a Lien in favor
of Holders (or in favor of Administrative Agent for the benefit of Holders) or
which, under the terms of any Security Document, is purported to be subject to
such a Lien.
“Collateral Account” means the deposit account to be established in the name of
Company within ten Business Days after the date herewith with a depository
institution satisfactory to Administrative Agent, or such other deposit account
as may be established by Company from time to time with the prior written
consent of Administrative Agent, which consent may be given or withheld in its
sole and absolute discretion.
“Collateral Account Agreement” means all documents or agreements governing or
evidencing the Collateral Account.
“Collateral Coverage Ratio” means the quotient of (i) the sum of (a) Restricted
Persons’ Total Modified NPV10 and (b) Restricted Persons’ Working Capital
(which, if negative, shall be deducted from Total Modified NPV10) divided by
(ii) Restricted Persons’ total Indebtedness.
[Note Purchase Agreement]

 

7



--------------------------------------------------------------------------------



 



“Commitment” means, as to each Holder, its obligation to make Loans to Company
pursuant to Section 2.1 in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Holder’s name on
the Holders Schedule under the heading “Commitment” or in the Assignment
Agreement pursuant to which such Holder becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement. Notwithstanding that the Note Documents are documented with reference
to the Maximum Credit Amount, it is expressly understood and agreed that Holders
have no obligation to make Loans up to the Maximum Credit Amount or to increase
the amount of the commitments set forth on the Holders Schedule or such
Assignment Agreement, as applicable, and that Holders’ commitments to make Loans
hereunder is determined by reference to the “Commitment” set forth on such
Holders Schedule or such Assignment Agreement, as applicable.
“Commitment Fee Rate” means the per annum rate equal to one-half of one percent
(0.50%).
“Company” means Rio Vista Penny LLC, an Oklahoma limited liability company.
“Company Confidential Information” has the meaning given to such term in Section
12.7(b).
“Consolidated” refers to the consolidation of any Person, in accordance with
GAAP, with its properly consolidated subsidiaries. References herein to a
Person’s Consolidated financial statements, financial position, financial
condition, liabilities, etc. refer to the consolidated financial statements,
financial position, financial condition, liabilities, etc. of such Person and
its properly consolidated subsidiaries. The above reference to GAAP shall not be
deemed to cause matters described herein as being on a cash basis, such as Gross
Cash Revenues or ANCF, to be changed to an accrual basis.
“Coverage Default” means that the Collateral Coverage Ratio is less than 1.2 at
any time in question.
“Coverage Deficiency” means the Collateral Coverage Ratio is less than 1.50 but
equal to or greater than 1.20.
“Current Ratio” means, at any time, the ratio of ECO’s Consolidated current
assets to ECO’s Consolidated current liabilities at such time. For purposes of
this Agreement, “Consolidated current assets” and “Consolidated current
liabilities” shall be determined in accordance with GAAP, except that
Consolidated current assets and Consolidated current liabilities will be
calculated without including any amounts resulting from the application of FASB
Statements 133 or 143.
“Dedication Rate” means 90%, provided that such rate will increase to 100%
whenever (a) an Event of Default exists or (b) a Coverage Deficiency occurs that
is not cured within thirty (30) days after such occurrence.
[Note Purchase Agreement]

 

8



--------------------------------------------------------------------------------



 



“Default” means any Event of Default and any default, event or condition which
would, with the giving of any requisite notices and the passage of any requisite
periods of time, constitute an Event of Default.
“Default Rate” means the rate per annum equal to two percent (2%) above the
Fixed Rate, provided that no Default Rate charged by any Person shall ever
exceed the Highest Lawful Rate.
“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit, and any other
deposit account, as defined in the UCC.
“Direct Taxes” means any severance, ad valorem, or other direct taxes on
properties owned by any Restricted Person or the production therefrom or the
proceeds of such production; provided that federal, state, or local income or
franchise taxes shall in no event be considered Direct Taxes.
“Disclosure Schedule” means Schedule 1 hereto.
“Distribution” means (a) any dividend or other distribution made by a Restricted
Person on or in respect of any stock, partnership interest, or other equity
interest in such Restricted Person or any other Restricted Person (including any
option or warrant to buy such an equity interest), or (b) any payment made by a
Restricted Person to purchase, redeem, acquire or retire any stock, partnership
interest, or other equity interest in such Restricted Person or any other
Restricted Person (including any such option or warrant).
“ECO” means Rio Vista ECO LLC, an Oklahoma limited liability company.
“Eligible Mortgaged Properties” means, collectively, those Oil and Gas
Properties (a) which are owned by Company or any other Restricted Person and
mortgaged to Administrative Agent to secure the Obligations, (b) for which
Administrative Agent has received title opinions or other title information
concerning such interests in form, substance and authorship satisfactory to
Administrative Agent, and (c) which are free and clear of all Liens other than
Permitted Liens.
“Engineering Report” means each engineering report delivered pursuant to Section
7.2.
“Environmental Laws” means any and all Laws relating to the environment or to
emissions, discharges, releases or threatened releases of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes
into the environment including ambient air, surface water, ground water, or
land, or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport, or handling of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes.
“Equity” means shares of capital stock or a partnership, profits, capital,
member or other equity interest, or options, warrants or any other rights to
substitute for or otherwise acquire the capital stock or a partnership, profits,
capital, member or other equity interest of any Person.
[Note Purchase Agreement]

 

9



--------------------------------------------------------------------------------



 



“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statutes or statute, together with all
rules and regulations promulgated with respect thereto.
“ERISA Affiliate” means each Restricted Person and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control that, together with such Restricted Person, are treated as
a single employer under Section 414 of the Internal Revenue Code.
“ERISA Plan” means any employee pension benefit plan subject to Title IV of
ERISA maintained by any ERISA Affiliate with respect to which any Restricted
Person has a fixed or contingent liability.
“Event of Default” has the meaning given to such term in Section 9.1.
“Excess Drilling & Completion Costs” means, with respect to each well comprising
part of the APOD, an amount (if positive) equal to the remainder of (a) the
drilling and completion costs incurred to such date for such well, minus (b) the
Budgeted Drilling & Completion Costs for such well.
“Existing Borrower” means G M Oil Properties, Inc., an Oklahoma corporation, as
successor by merger to Steadfast Resources, Inc., a Nevada corporation.
“Existing Credit Documents” means (a) the Existing Note Purchase Agreement,
(b) the Existing Notes and Security Documents (as such term is defined in the
Existing Note Purchase Agreement), and (c) and all other certificates,
documents, instruments or agreements executed and delivered in connection
therewith.
“Existing Note Purchase Agreement” means that certain Note Purchase Agreement
dated as of August 29, 2005 by and among Existing Borrower, Administrative
Agent, and the holders party thereto, as amended or supplemented. Without
limiting the provisions of the Assumption Agreement, pursuant to the Assumption
Agreement, Company has assumed and promised to pay according to the terms
thereof all Existing Obligations and also assumed and promised to keep and
perform all other covenants and obligations in the Existing Note Purchase
Agreement to be performed by Existing Borrower thereunder.
“Existing Notes” means the Notes (as such term is defined in the Existing Note
Purchase Agreement).
“Existing Obligations” means the Obligations (as such term is defined in the
Existing Note Purchase Agreement) evidenced by the Existing Notes in the
aggregate principal amount of $16,500,000 that has been assumed by Company
pursuant to the terms of the Assumption Agreement and renewed and continued (but
not novated or extinguished) by this Agreement and the Notes.
“Fiscal Quarter” means a three-month period ending on March 31, June 30,
September 30 or December 31 of any year.
[Note Purchase Agreement]

 

10



--------------------------------------------------------------------------------



 



“Fiscal Year” means a twelve-month period ending on December 31 of any year.
“Fixed Rate” means the rate of ten and one-half percent (10.50%) per annum.
“GAAP” means those generally accepted accounting principles and practices which
are recognized as such by the Financial Accounting Standards Board (or any
generally recognized successor) and which, in the case of Restricted Persons and
their Consolidated Subsidiaries, are applied for all periods after the date
hereof in a manner consistent with the manner in which such principles and
practices were applied to the Initial Pro Forma Financial Statements. If any
change in any accounting principle or practice is required by the Financial
Accounting Standards Board (or any such successor) in order for such principle
or practice to continue as a generally accepted accounting principle or
practice, all reports and financial statements required hereunder with respect
to any Restricted Person or with respect to any Restricted Person and its
Consolidated Subsidiaries may be prepared in accordance with such change, but
all calculations and determinations to be made hereunder may be made in
accordance with such change only after notice of such change is given to each
Holder, and Required Holders and Administrative Agent agree to such change
insofar as it affects the accounting of such Restricted Person and its
Consolidated Subsidiaries.
“General Partner” means Rio Vista GP LLC, a Delaware limited liability company.
“GO” means Rio Vista GO LLC, an Oklahoma limited liability company.
“GO LLC” means GO, LLC, an Oklahoma limited liability company.
“GO Note” means that certain Promissory Note dated of even date herewith made by
GO payable to the order of Company in the original principal amount of
$2,200,000.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Gross Cash Revenues” means all cash revenues and cash receipts of ECO and its
Subsidiaries on a Consolidated basis during any ANCF Quarter from any source or
activity (excluding without duplication only (a) funds received from Loans
hereunder, (b) funds received from capital contributions made to Restricted
Persons, including sales of new Equity and funds received for options or
warrants to acquire such Equity, and (c) funds belonging to or received for the
credit of third parties, such as royalty, working interest or other interest
owners, that are received for transfer or payment to such third parties).
“Guarantor” means ECO and any Subsidiary of ECO which now or hereafter executes
and delivers a guaranty to Administrative Agent pursuant to Section 7.17.
“Hazardous Materials” means any substances regulated under any Environmental
Law, whether as pollutants, contaminants, or chemicals, or as industrial, toxic
or hazardous substances or wastes, or otherwise.
[Note Purchase Agreement]

 

11



--------------------------------------------------------------------------------



 



“Hedging Contract” means (a) any agreement providing for options, swaps, floors,
caps, collars, forward sales or forward purchases involving interest rates,
commodities or commodity prices, equities, currencies, bonds, or indexes based
on any of the foregoing, (b) any option, futures or forward contract traded on
an exchange, and (c) any other derivative agreement or other similar agreement
or arrangement.
“Highest Lawful Rate” means, with respect to each Holder Party to whom
Obligations are owed, the maximum nonusurious rate of interest that such Holder
Party is permitted under applicable Law to contract for, take, charge, or
receive with respect to such Obligations. All determinations herein of the
Highest Lawful Rate, or of any interest rate determined by reference to the
Highest Lawful Rate, shall be made separately for each Holder Party as
appropriate to assure that the Note Documents are not construed to obligate any
Person to pay interest to any Holder Party at a rate in excess of the Highest
Lawful Rate applicable to such Holder Party.
“Holder Confidential Information” has the meaning given to such term in Section
12.7(a).
“Holder Parties” means Administrative Agent and all Holders.
“Holders” has the meaning given to such term in the preamble hereto.
“Holders Schedule” means Schedule 4 hereto.
“Hydrocarbons” means crude oil, natural gas or other liquid or gaseous
hydrocarbons.
“Indebtedness” of any Person means Liabilities in any of the following
categories:
(a) Liabilities for borrowed money;
(b) Liabilities constituting an obligation to pay the deferred purchase price of
property or services;
(c) Liabilities evidenced by a bond, debenture, note or similar instrument;
(d) Liabilities which (i) would under GAAP be shown on such Person’s balance
sheet as a liability, and (ii) are payable more than one year from the date of
creation or incurrence thereof (other than reserves for taxes and reserves for
contingent obligations);
(e) Liabilities arising under Hedging Contracts;
(f) Capital Lease Obligations;
(g) Liabilities arising under conditional sales or other title retention
agreements;
(h) Liabilities owing under direct or indirect guaranties of Liabilities of any
other Person or otherwise constituting obligations to purchase or acquire or to
otherwise protect or insure a creditor against loss in respect of Liabilities of
any other Person (such as obligations under working capital maintenance
agreements, agreements to keep-well, or agreements to purchase Liabilities,
assets, goods, securities or services), but excluding endorsements in the
ordinary course of business of negotiable instruments in the course of
collection;
[Note Purchase Agreement]

 

12



--------------------------------------------------------------------------------



 



(i) Liabilities (for example, repurchase agreements, mandatorily redeemable
preferred stock and sale/leaseback agreements) consisting of an obligation to
purchase or redeem securities or other property, if such Liabilities arise out
of or in connection with the sale or issuance of the same or similar securities
or property;
(j) Liabilities with respect to letters of credit or applications or
reimbursement agreements therefore;
(k) Liabilities with respect to banker’s acceptances;
(1) Liabilities with respect to payments received in consideration of oil, gas,
or other minerals yet to be acquired or produced at the time of payment
(including obligations under “take-or-pay” contracts to deliver gas in return
for payments already received and the undischarged balance of any production
payment created by such Person or for the creation of which such Person directly
or indirectly received payment); or
(m) Liabilities with respect to other obligations to deliver goods or services
in consideration of advance payments therefor;
provided, however, that the “Indebtedness” of any Person shall not include
Liabilities that were incurred by such Person on ordinary trade terms to
vendors, suppliers, or other Persons providing goods and services for use by
such Person in the ordinary course of its business, unless and until such
Liabilities are outstanding more than 90 days past the original invoice or
billing date therefor.
“Independent Engineer” means a nationally or regionally recognized independent
petroleum engineering company, which may be chosen by Company if acceptable to
the Required Holders in their sole and absolute discretion.
“Initial Pro Forma Financial Statements” means the pro forma balance sheet of
Company as of the Closing Date (after giving effect to the Closing Date
Transactions).
“Insurance Advisor” means Aon Risk Services or such other reputable insurance
advisor reasonably acceptable to the Required Holders.
“Insurance Schedule” means Schedule 3 attached hereto.
“Internal Revenue Code” means the United States Internal Revenue Code of 1986,
as amended from time to time and any successor statute or statutes, together
with all rules and regulations promulgated with respect thereto.
“Investment” means any investment, made directly or indirectly, in any Person,
whether by purchase, acquisition of equity interests, indebtedness or other
obligations or securities or by extension of credit, loan, advance, capital
contribution or otherwise and whether made in cash, by the transfer of property,
or by any other means.
[Note Purchase Agreement]

 

13



--------------------------------------------------------------------------------



 



“Law” means any statute, law, regulation, ordinance, rule, treaty, judgment,
order, decree, permit, concession, franchise, license, agreement or other
governmental restriction of the United States or any state or political
subdivision thereof or of any foreign country or any department, province or
other political subdivision thereof. Any reference to a Law includes any
amendment or modification to such Law, and all regulations, rulings, and other
Laws promulgated under such Law.
“Liabilities” means, as to any Person, all indebtedness, liabilities and
obligations of such Person, whether matured or unmatured, liquidated or
unliquidated, primary or secondary, direct or indirect, absolute, fixed or
contingent, and whether or not required to be considered pursuant to GAAP.
“Lien” means, with respect to any property or assets, any right or interest
therein of a creditor to secure Liabilities owed to it or any other arrangement
with such creditor which provides for the payment of such Liabilities out of
such property or assets or which allows such creditor to have such Liabilities
satisfied out of such property or assets prior to the general creditors of any
owner thereof, including any lien, mortgage, security interest, pledge, deposit,
production payment, rights of a vendor under any title retention or conditional
sale agreement or lease substantially equivalent thereto, tax lien, mechanic’s
or materialman’s lien, or any other charge or encumbrance for security purposes,
whether arising by Law or agreement or otherwise, but excluding any right of
offset which arises without agreement in the ordinary course of business. “Lien”
also means any filed financing statement, any registration of a pledge (such as
with an Holder of uncertificated securities), or any other arrangement or action
which would serve to perfect a Lien described in the preceding sentence,
regardless of whether such financing statement is filed, such registration is
made, or such arrangement or action is undertaken before or after such Lien
exists.
“Loans” means any Loan made by a Holder to Company pursuant to Section 2.1.
“Management Services Agreement” means the Management Services Agreement dated of
even date herewith among Parent, Northport, and Company, under which Northport
has agreed to provide certain management services and general and administrative
services for the Restricted Persons and has made certain other agreements.
“Material Adverse Change” means a material and adverse change, from the state of
affairs existing on November 19, 2007 or from the state of affairs represented
or warranted in any Note Document, to (a) ECO’s or Parent’s Consolidated
financial condition, (b) ECO’s or Parent’s Consolidated business, assets,
operations, properties or prospects, considered as a whole, (c) Company’s
ability to timely pay the Obligations, (d) Parent’s ability to timely perform
its obligations under the Warrant, (e) Northport’s ability to timely perform its
obligations under the Management Services Agreement, or (f) the enforceability
of the material terms of any Note Documents.
“Material Contracts” means (a) the Acquisition Documents, and (b) any contract
or other arrangement to which ECO or any of its Subsidiaries is a party (other
than the Note Documents) for which breach, nonperformance, cancellation or
failure to renew could reasonably be expected to have a Material Adverse Change.
[Note Purchase Agreement]

 

14



--------------------------------------------------------------------------------



 



“Maturity Date” means August 29, 2010.
“Maximum Credit Amount” means the amount of $30,000,000.
“Minimum Scheduled Quarterly Principal Payment” means, with respect to any
Quarterly Payment Date, an amount equal to 3.125% of the outstanding principal
balance of the Notes on such date.
“Modified NPV10” means the sum of:
(a) with respect to any Proved Developed Producing Reserves attributable to the
Eligible Mortgaged Properties, the NPV10 of such Reserves (calculated utilizing
95% of the expected future revenues of Restricted Persons attributable to such
Reserves and 100% of expected expenses); plus
(b) with respect to any Proved Developed Non-Producing Reserves attributable to
the Eligible Mortgaged Properties, the NPV10 of such Reserves (calculated
utilizing 85% of the expected future revenues of Restricted Persons attributable
to such Reserves and 100% of expected expenses); plus
(c) with respect to any Proved Undeveloped Reserves attributable to the Eligible
Mortgaged Properties, the NPV10 of such Reserves (calculated utilizing 75% of
the expected future revenues of Restricted Persons attributable to such Reserves
and 100% of expected expenses);
provided, however, that the Modified NPV10 for any particular Proved Developed
Non-Producing Reserves or Proved Undeveloped Reserves shall be zero (0) unless
capital expenditures for the development of such Reserves, in at least the
amounts required pursuant to the most recent Engineering Report, have been
approved by Holder Parties as ANCF Capital Expenditures and such capital is
reasonably expected to be available from Borrowings or as a deduction from ANCF
as ANCF Capital Expenditures.
“Moody’s” means Moody’s Investors Service, Inc., or its successor.
“Mortgage” means each deed of trust or mortgage from time to time given by
Company or any Guarantor to secure any of the Obligations, as each may be
amended, supplemented or otherwise modified from time to time.
“MV Pipeline” means MV Pipeline Company, an Oklahoma corporation.
“Northport” means Northport Production Company, an Oklahoma corporation.
“Note” means a promissory note in the form of Exhibit A evidencing one or more
Loans, as amended, supplemented or otherwise modified from time to time.
“Note Documents” means this Agreement, the Notes, the Security Documents, the
ORRI Conveyance, the Management Services Agreement, the Warrant, and all other
agreements, certificates, documents, instruments and writings at any time
delivered in connection herewith or therewith (exclusive of term sheets and
commitment letters).
[Note Purchase Agreement]

 

15



--------------------------------------------------------------------------------



 



“NPV10” means, with respect to any Proved Reserves expected to be produced from
the Eligible Mortgaged Properties, the net present value of the future net
revenues expected to accrue to Restricted Persons’ interests in such Reserves
during the remaining expected economic lives of such Reserves, discounted at 10%
per annum. Each calculation of such expected future net revenues shall be made
as of the date requested in accordance with the then existing standards of the
Society of Petroleum Engineers and Society of Petroleum Evaluation Engineers,
provided that in any event:
(a) appropriate deductions shall be made for (i) Direct Taxes and existing
burdens that are Permitted Liens, (ii) leasehold operating expenses,
(iii) transportation, gathering, compression, and marketing burdens,
(iv) capital expenditures (including plugging and abandonment costs) included in
the Approved Plan of Development or otherwise approved in writing by Required
Holders, and (v) ANCF Overhead Costs, all consistent with the most recent
Engineering Report;
(b) the pricing assumptions used in determining NPV10 for any particular Proved
Reserves shall be the Agreed Pricing; and
(c) leasehold operating expenses and capital expenditures in the most recently
delivered Engineering Report will be escalated at the then current inflation
rate.
NPV10 shall be calculated hereunder in connection with each Engineering Report,
either by Company, by Administrative Agent, or by the engineering firm who
prepares such Engineering Report; in the event of any conflict, Administrative
Agent’s calculation shall be conclusive and final, absent manifest error. As
used above, “investment grade counterparty” means a Person whose senior
unsecured long-term debt obligations are rated BBB- by S&P and Baa3 or higher by
Moody’s.
“NYMEX Pricing” means, as of any date of determination:
(a) for crude oil, ninety percent (90%) of the closing settlement price for the
Light, Sweet Crude Oil futures contract for the applicable month, and
(b) for natural gas, ninety percent (90%) of the closing settlement price for
the Henry Hub Natural Gas futures contract for the applicable month,
in each case as published by New York Mercantile Exchange (NYMEX) on its website
currently located at www.nymex.com, or any successor thereto (as such price may
be corrected or revised from time to time by the NYMEX in accordance with its
rules and regulations).
“Obligations” means all Liabilities from time to time owing by any Restricted
Person to any Holder Party (or any third party beneficiary of any Note Document)
under or pursuant to any of the Note Documents. “Obligation” means any part of
the Obligations.
“Observer” has the meaning assigned to such term in Section 7.11.
[Note Purchase Agreement]

 

16



--------------------------------------------------------------------------------



 



“Oil and Gas Properties” means all of the following which are, at the time in
question, owned by ECO or any of its Subsidiaries: oil, gas and/or mineral
leases, oil, gas or mineral properties, mineral servitudes and/or mineral rights
of any kind (including, without limitation, mineral fee interests, lease
interests, farmout interests, overriding royalty and royalty interests, net
profits interests, oil payment interests, production payment interests and other
types of mineral interests), and all oil and gas gathering, treating,
compression, storage, processing and handling assets.
“ORRI” means the overriding royalty interest in the Oil and Gas Properties
conveyed to Royalty Owner pursuant to the ORRI Conveyance.
“ORRI Conveyance” means the Overriding Royalty Conveyance executed by Existing
Borrower pursuant to the Existing Note Purchase Agreement in favor of Royalty
Owner whereby Existing Borrower conveyed an overriding royalty profits interest
in and to its Oil and Gas Properties, as amended or supplemented.
“Parent” means Rio Vista Energy Partners L.P., a Delaware limited partnership.
“Partnership Agreement” means that certain First Amended and Restated Agreement
of Limited Partnership of Rio Vista Energy Partners L.P. dated as of
September 16, 2004.
“PDP Collateral Coverage Ratio” means the quotient of (i) the sum of (a) the
Modified NPV10 with respect to all Proved Developed Producing Reserves
attributable to the Eligible Mortgaged Properties, plus (b) Restricted Persons’
Working Capital (which, if negative, shall be deducted) divided by
(ii) Restricted Persons’ total Indebtedness.
“Penny Petroleum” means Penny Petroleum Corporation, an Oklahoma corporation.
“Percentage Share” means, with respect to any Holder (a) when used in
Section 2.1 or Section 2.2, in any Borrowing Notice or when no Loans are
outstanding hereunder, the percentage set forth below such Holder’s name on
Holders Schedule, and (b) when used otherwise, the percentage obtained by
dividing (i) the sum of the unpaid principal balance of such Holder’s Loans at
the time in question, by (ii) the sum of the aggregate unpaid principal balance
of all Loans at such time.
“Permitted ANCF Distributions” has the meaning given to such term in
Section 8.6.
“Permitted G&A Expense Amount” means, with respect to a calendar month, the
amount equal to the “Service Fee” described in the Management Services
Agreement.
“Permitted Investments” means
(a) Cash Equivalents; and
(b) normal and prudent extensions of credit by Restricted Persons to their
customers for buying goods and services in the ordinary course of business or to
another Restricted Person in the ordinary course of business, which extensions
shall not be for longer periods than those extended by similar businesses
operated in a normal and prudent manner.
[Note Purchase Agreement]

 

17



--------------------------------------------------------------------------------



 



“Permitted Liens” means:
(a) statutory Liens for taxes, assessments or other governmental charges or
levies which are not yet delinquent or which are being contested in good faith
by appropriate action and for which adequate reserves have been maintained in
accordance with GAAP;
(b) landlords’, operators’, carriers’, warehousemen’s, repairmen’s, mechanics’,
materialmen’s, or other like Liens which do not secure Indebtedness, in each
case only to the extent arising in the ordinary course of business and only to
the extent securing obligations which are not delinquent or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been maintained in accordance with GAAP;
(c) minor defects and irregularities in title to any property, so long as such
defects and irregularities neither secure Indebtedness nor materially impair the
value of such property or the use of such property for the purposes for which
such property is held;
(d) deposits of cash or securities to secure the performance of bids, trade
contracts, leases, statutory obligations and other obligations of a like nature
(excluding appeal bonds) incurred in the ordinary course of business and not
constituting Indebtedness;
(e) Liens under the Security Documents;
(f) with respect only to property subject to any particular Security Document,
additional Liens burdening such property which are expressly allowed by such
Security Document; and
(g) Liens arising on or before the date hereof securing Indebtedness permitted
under Section 8.1 not to exceed the aggregate amount of $100,000.
“Person” means an individual, corporation, general partnership, limited
partnership, limited liability company, association, joint stock company, trust
or trustee thereof, estate or executor thereof, Governmental Authority, or any
other legally recognizable entity.
“Prepayment Notice” means a notice in the form of Exhibit C, appropriately
completed.
“Project” means all drilling and reserve acquisition activities in or relating
to the Project Area.
“Project Area” means Haskell County, Oklahoma, McIntosh County, Oklahoma and
Pittsburgh County, Oklahoma.
“Projected PDP Oil and Gas Production” means the projected production of oil or
gas (measured by volume unit or BTU equivalent, not sales price) for the term of
the contracts or a particular month, as applicable, from properties and
interests owned by the Restricted Persons that are located in or offshore of the
United States and that have attributable to them Proved Developed Producing
Reserves, as such production is projected in the Engineering Report most
recently delivered, after deducting projected production from any properties or
interests sold or under contract for sale that had been included in such report
and after adding projected production from any properties or interests that had
not been reflected in such report but that are reflected in a separate or
supplemental report meeting the requirements of Section 7.2(i) or (j), as
applicable, and otherwise are satisfactory to Administrative Agent.
[Note Purchase Agreement]

 

18



--------------------------------------------------------------------------------



 



“Proved Reserves” means “Proved Reserves” as defined in the Petroleum Resources
Management System as in effect at the time in question (in this definition, the
“PRMS”) prepared by the Oil and Gas Reserves Committee of the Society of
Petroleum Engineers and reviewed and jointly sponsored by the World Petroleum
Council, the American Association of Petroleum Geologists and the Society of
Petroleum Evaluation Engineers (or any generally recognized successor
organizations). “Proved Developed Producing Reserves” means Proved Reserves that
are categorized as “Developed Producing Reserves” in the PRMS, “Proved Developed
Nonproducing Reserves” means Proved Reserves that are categorized as “Developed
Nonproducing Reserves” in the PRMS, and “Proved Undeveloped Reserves” means
Proved Reserves that are categorized as “Undeveloped Reserves” in the PRMS.
“Quarterly Payment Date” means the second Business Day prior to the last day of
each March, June, September and December.
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect.
“Required Holders” means Holders whose aggregate Percentage Shares exceed fifty
percent (50.0%).
“Reserves” means estimated volumes of crude oil, condensate, natural gas,
natural gas liquids, and associated substances anticipated to be commercially
recoverable from known accumulations from a given date forward, under then
existing economic conditions, by established operating practices, and under
current government regulations. Reserve estimates are based on interpretation of
geologic or engineering data available at the time of the estimate. Reserves do
not include volumes of crude oil, condensate, natural gas, or natural gas
liquids that have been produced (whether held in tanks, pipelines, processing
plants, or in a formation or aquifer that is being used for storage). If
required for financial reporting, reserve estimates or other purposes, Reserves
may be reduced for on-site or processing losses.
“Restricted Notes” has the meaning set forth under Rule 144 promulgated under
the Securities Act.
“Restricted Person” means any of Company, ECO, and each Subsidiary of ECO.
“Royalties” means overriding royalty and royalty interests, production payments,
and similar types of mineral interests.
“Royalty Owner” means TCW Energy Funds X Holdings, L.P.
“S & P” means Standard & Poor’s Ratings Services (a division of The McGraw Hill
Companies), or its successor.
“Securities Act” means the Securities Act of 1933, as amended.
[Note Purchase Agreement]

 

19



--------------------------------------------------------------------------------



 



“Security Documents” means the instruments listed in the Security Schedule and
all other security agreements, deeds of trust, mortgages, chattel mortgages,
pledges, guaranties, financing statements, continuation statements, extension
agreements and other agreements or instruments now, heretofore, or hereafter
delivered by any Restricted Person to Administrative Agent in connection with
this Agreement or any transaction contemplated hereby to secure or guarantee the
payment of any part of the Obligations or the performance of any Restricted
Person’s other duties and obligations under the Note Documents.
“Security Schedule” means Schedule 2 hereto.
“Subsidiary” means, with respect to any Person, any corporation, association,
partnership, limited liability company, joint venture, or other business or
corporate entity, enterprise or organization which is directly or indirectly
(through one or more intermediaries) controlled by or owned fifty percent or
more by such Person.
“TCW Governing Documents” has the meaning given to such term in Section 11.11.
“Termination Event” means (a) the occurrence with respect to any ERISA Plan of
(i) a reportable event described in Section 4043(c)(5) or (6) of ERISA or
(ii) any other reportable event described in Section 4043(c) of ERISA other than
a reportable event not subject to the provision for 30-day notice to the Pension
Benefit Guaranty Corporation pursuant to a waiver by such corporation under
Section 4043(a) or 4043(b)(4) of ERISA, or (b) the withdrawal of any ERISA
Affiliate from an ERISA Plan during a plan year in which it was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA, or (c) the filing of a
notice of intent to terminate any ERISA Plan or the treatment of any ERISA Plan
amendment as a termination under Section 4041(c) of ERISA, or (d) the
institution of proceedings to terminate any ERISA Plan by the Pension Benefit
Guaranty Corporation under Section 4042 of ERISA, or (e) any other event or
condition which might constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any ERISA Plan.
“Total Modified NPV10” means the sum of the Modified NPV10’s for all Proved
Developed Producing Reserves, Proved Developed Non-Producing Reserves and Proved
Undeveloped Reserves as determined by Administrative Agent from the Engineering
Report most recently prepared as of such time.
“Transaction Documents” means the Note Documents and the Acquisition Documents.
“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
“Unused Commitment Amount” means an amount equal to the remainder of (a) the
Commitment amount, minus (b) the Aggregate Advance Amount.
“Warrant” means the Common Unit Purchase Warrant dated of even date herewith
from Parent issued to Warrant Owner.
“Warrant Owner” means TCW Energy Fund X-NL, L.P., a California limited
partnership, together with its successors and assigns under the Warrant.
[Note Purchase Agreement]

 

20



--------------------------------------------------------------------------------



 



“Working Capital” means ECO’s Consolidated current assets minus ECO’s
Consolidated current liabilities. For purposes of this definition, “Consolidated
current assets” and “Consolidated current liabilities” shall be determined in
accordance with GAAP, except that:
(a) current assets will be calculated without including inventory and without
including any accounts receivable or other Indebtedness owed to ECO or its
Subsidiaries by their Affiliates;
(b) “Consolidated current assets” and “Consolidated current liabilities” will be
calculated without including any amounts resulting from the application of FASB
Statement 133;
(c) accounts receivable more than 90 days delinquent will be deleted; and
(d) so long as no Event of Default or Default has occurred, current liabilities
will be calculated without including any payments of current maturities of
principal on the Notes.
Section 1.2. Exhibits and Schedules; Additional Definitions. All Exhibits and
Schedules attached to this Agreement are a part hereof for all purposes.
Reference is hereby made to the Security Schedule for the meaning of certain
terms defined therein and used but not defined herein, which definitions are
incorporated herein by reference.
Section 1.3. Amendment of Defined Instruments. Unless the context otherwise
requires or unless otherwise provided herein the terms defined in this Agreement
which refer to a particular agreement, instrument or document also refer to and
include all renewals, extensions, modifications, amendments and restatements of
such agreement, instrument or document, provided that nothing contained in this
section shall be construed to authorize any such renewal, extension,
modification, amendment or restatement.
Section 1.4. References and Titles. All references in this Agreement to
Exhibits, Schedules, articles, sections, subsections and other subdivisions
refer to the Exhibits, Schedules, articles, sections, subsections and other
subdivisions of this Agreement unless expressly provided otherwise. Exhibits and
Schedules to any Note Document shall be deemed incorporated by reference in such
Note Document. References to any document, instrument, or agreement (a) shall
include all exhibits, schedules, and other attachments thereto, and (b) shall
include all documents, instruments, or agreements issued or executed in
replacement thereof. Titles appearing at the beginning of any subdivisions are
for convenience only and do not constitute any part of such subdivisions and
shall be disregarded in construing the language contained in such subdivisions.
The words “this Agreement”, “this instrument”, “herein”, “hereof”, “hereby”,
“hereunder” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited. The phrases “this
section” and “this subsection” and similar phrases refer only to the sections or
subsections hereof in which such phrases occur. The word “or” is not exclusive,
and the word “including” (in its various forms) means “including without
limitation”. Pronouns in masculine, feminine and neuter genders shall be
construed to include any other gender, and words in the singular form shall be
construed to include the plural and vice versa, unless the context otherwise
requires. Accounting terms have the meanings assigned to them by GAAP, as
applied by the accounting entity to which they refer. References to “days” shall
mean calendar days, unless the term “Business Day” is used. Unless otherwise
specified, references herein to any particular Person also refer to its
successors and permitted assigns.
[Note Purchase Agreement]

 

21



--------------------------------------------------------------------------------



 



Section 1.5. Calculations and Determinations. All calculations under the Note
Documents of interest chargeable with respect to Loans and of fees shall be made
on the basis of actual days elapsed (including the first day but excluding the
last) and a year of 360 days. Each determination by a Holder Party of amounts to
be paid under Article III or any other matters which are to be determined
hereunder by a Holder Party shall, in the absence of manifest error, be
conclusive and binding. Unless otherwise expressly provided herein or unless
Required Holders otherwise consent all financial statements and reports
furnished to any Holder Party hereunder shall be prepared and all financial
computations and determinations pursuant hereto shall be made in accordance with
GAAP.
Section 1.6. Joint Preparation; Construction of Indemnities and Releases. This
Agreement and the other Note Documents have been reviewed and negotiated by
sophisticated parties with access to legal counsel and no rule of construction
shall apply hereto or thereto which would require or allow any Note Document to
be construed against any party because of its role in drafting such Note
Document. All indemnification and release provisions of this Agreement shall be
construed broadly (and not narrowly) in favor of the Persons receiving
indemnification or being released.
ARTICLE II — Purchase and Sale of Securities
Section 2.1. Note Purchase; Amendment & Restatement.
(a) Subject to the terms and conditions hereof, on the Closing Date Company
shall issue to Holders, and each Holder shall purchase from Company (so long as
all conditions precedent required hereby shall have then been satisfied), a Note
or Notes in an aggregate principal amount equal to the such Holder’s Percentage
Share of the Commitment on the Closing Date at which time Holders shall make an
advance on the Notes in accordance with their respective Percentage Shares in
the aggregate amount of $5,200,000. As described in subsection (c) below, the
Existing Obligations in the principal amount of $16,500,000 together with
accrued interest and other amounts due and owing thereunder shall be deemed to
be renewed and extended Indebtedness of Company, and Loans to Company under the
Notes, in accordance with Holders’ respective Percentage Shares. The Loans
described in this subsection (a), including such renewed and extended Existing
Obligations, shall be considered parts of a single Borrowing of $21,700,000.
(b) Subject to the terms and conditions hereof, Holders agree to make additional
advances to Company (so long as all conditions precedent required hereby shall
have been satisfied) on the Notes in accordance with their respective Percentage
Shares from time to time during the Availability Period; provided, the aggregate
amount of all Borrowings from any Holder shall not exceed the Commitment of that
Holder. The aggregate amount of all Loans in any Borrowing must be greater than
or equal to $2,500,000 (or any smaller amount that may be approved from time to
time by Administrative Agent) or any higher integral multiple of $500,000 or
must equal the amount of the remaining aggregate Commitments.
[Note Purchase Agreement]

 

22



--------------------------------------------------------------------------------



 



(c) This Agreement and the Notes amend and restate in their entirety (but do not
novate or extinguish) the Existing Note Purchase Agreement and promissory notes
included in the Existing Credit Documents, and from and after the date hereof,
the terms and provisions of such loan agreements and promissory notes shall be
superseded by the terms and provisions hereof and of the Notes, respectively.
Company acknowledges and agrees that (i) the Existing Obligations, and all
accrued and unpaid interest thereon, shall be deemed to be renewed and extended
Indebtedness of Company outstanding under and governed by this Agreement and
evidenced by the Notes, and (ii) all Liens securing the Existing Obligations
shall continue in full force and effect to secure the Obligations and be
evidenced and governed by the Security Documents. On the Quarterly Payment Date
of September 27, 2007, Existing Borrower failed to pay accrued interest in
respect of the Loans in the aggregate amount of $590,868.06, and Company hereby
agrees to pay to Administrative Agent for the account of the Holders $250,000 of
such interest on the date hereof and the remaining balance on or before
November 21, 2007.
Section 2.2. The Notes. The obligation of Company to repay to each Holder the
aggregate amount of all Loans made by such Holder, together with interest
accruing in connection therewith, shall be evidenced by a single Note made by
Company payable to the order of such Holder in the form of Exhibit A with
appropriate insertions. The amount of principal owing on any Holder’s Note at
any given time shall be the aggregate amount of all Loans theretofore made by
such Holder minus all payments of principal theretofore received by such Holder
on such Note. Interest on each Note shall accrue and be due and payable as
provided herein. Each Note shall be due and payable as provided herein, and
shall be due and payable in full on the Maturity Date. Company may not borrow,
repay, and reborrow hereunder or under the Notes.
Section 2.3. Requests for New Loans. Company must give to Administrative Agent
written or electronic notice (or telephonic notice promptly confirmed in
writing) of any requested Borrowing of new Loans to be advanced by Holders. Each
such notice constitutes a “Borrowing Notice” hereunder and must:
(a) specify the aggregate amount of any such Borrowing of new Loans and the date
on which such Loans are to be advanced; and
(b) be received by Administrative Agent not later than 10:00 a.m., New York, New
York time, on the tenth (10th) Business Day preceding the day on which any such
Loans are to be made.
Each such written request or confirmation must be made in the form and substance
of the “Borrowing Notice” attached hereto as Exhibit B, duly completed. Each
such telephonic request shall be deemed a representation, warranty,
acknowledgment and agreement by Company as to the matters which are required to
be set out in such written confirmation. Upon receipt of any such Borrowing
Notice, Administrative Agent shall give each Holder prompt notice of the terms
thereof. If all conditions precedent to such new Loans have been met, each
Holder will on the date requested promptly remit to Administrative Agent at
Administrative Agent’s office in Los Angeles, California the amount of such
Holder’s new Loan in immediately available funds, and upon receipt of such
funds, unless to its actual knowledge any conditions precedent to such Loans
have been neither met nor waived as provided herein, Administrative Agent shall
promptly make such Loans available to Company. The failure of any Holder to make
any new Loan to be made by it hereunder shall not relieve any other Holder of
its obligation hereunder, if any, to make its new Loan, but no Holder shall be
responsible for the failure of any other Holder to make any new Loan to be made
by such other Holder.
[Note Purchase Agreement]

 

23



--------------------------------------------------------------------------------



 



Section 2.4. [Reserved].
Section 2.5. Use of Proceeds. Company will use the proceeds of the Loans made on
the Closing Date: (a) up to $800,000 to consummate the Acquisition, (b) to make
a loan to GO in the amount of $2,200,000 pursuant to the GO Note, (c) up to
$250,000 to pay accrued and unpaid interest in respect of the Existing Notes,
(d) to pay the $1,950,000 Amendment and Reconveyance Fee described in
Section 12.16, and (e) to pay closing expenses, costs and fees. The proceeds of
the Loans made after the Closing Date shall be applied by Company to implement
the Approved Plan of Development and to make other expenditures from time to
time approved by Required Holders. In no event shall the funds from any Loan be
used directly or indirectly by any Person (x) to fund Excess Drilling &
Completion Costs, (y) for personal, family, household or agricultural purposes,
or (z) for the purpose, whether immediate, incidental or ultimate, of
purchasing, acquiring or carrying any “margin stock” (as such term is defined in
Regulation U promulgated by the Board of Governors of the Federal Reserve
System) or to extend credit to others directly or indirectly for the purpose of
purchasing or carrying any such margin stock.
Section 2.6. Interest Rates and Fees; Payment Dates.
(a) Interest Rates. Subject to subsection (b) below, each Loan shall bear
interest on each day outstanding at the Fixed Rate compounded quarterly on each
Quarterly Payment Date to the extent not paid.
(b) Default Rate. If an Event of Default shall have occurred and be continuing
under Section 9.1(a), (b), (k)(i), (k)(ii), or
(k)(iii), all outstanding Loans shall bear interest at the Default Rate. In
addition, if an Event of Default shall have occurred and be continuing (other
than under Section 9.1(a), (b), (k)(i), (k)(ii), or (k)(iii)), Required Holders
may, by notice to Company, elect to have the outstanding Loans bear interest at
the Default Rate, and upon the giving of such notice, such Loans shall bear
interest at the Default Rate until the earlier of (i) the first date thereafter
upon which there shall be no Event of Default continuing and (ii) the date upon
which Required Holders shall have rescinded such notice.
(c) Commitment Fees. In consideration of each Holder’s commitment to make Loans,
Company will pay to Administrative Agent (for the account of the Holders in
accordance with their respective Percentage Shares) a commitment fee determined
on a daily basis by applying the Commitment Fee Rate to the aggregate Unused
Commitment Amount determined as of the end of each day during the Availability
Period. This commitment fee shall be due and payable in arrears on each
Quarterly Payment Date for the preceding ANCF Quarter.
(d) Up-Front Payment. In consideration of each Holder’s commitment to make
Loans, Company will pay to Administrative Agent (or its designee or designees)
an up-front payment equal to 1.5% of the aggregate amount of any increase in the
Commitments (payable on a date that is prior to or concurrent with the effective
date of any such increase). Payment of such payment shall be by wire transfer of
immediately available funds or upon the instruction of Company, by deduction
from the purchase price of the Notes.
[Note Purchase Agreement]

 

24



--------------------------------------------------------------------------------



 



Section 2.7. Collateral Account.
(a) Establishment of Collateral Accounts; Rules for Application.
(i) Company shall establish and maintain at its expense the Collateral Account
pursuant to the Collateral Account Agreement.
(ii) Company shall deposit or cause to be deposited into the Collateral Account
all Gross Cash Revenues from and after the Closing Date through the Maturity
Date or, if later, the date when all Obligations are paid in full. In addition,
Company shall deposit all funds into the Collateral Account from the Borrowing
on the Closing Date that are not applied under clauses (a) or (c) of the first
sentence of Section 2.5 until such funds may be applied to the development of
Oil and Gas Properties comprising part of the APOD pursuant to clause (b) of
such sentence.
(iii) Except as provided in clause (v) below, all amounts in the Collateral
Account shall be applied to the following purposes in the following order or
priority:
(A) Direct Taxes and Royalties;
(B) ANCF LOE and ANCF Transportation Costs;
(C) Fees and expenses under the Note Documents;
(D) Accrued and unpaid interest on the Notes and accrued unpaid commitment fees
under Section 2.6(c);
(E) ANCF Overhead Costs;

(F) ANCF Capital Expenditures;
(G) Payments of principal on the Notes as required hereunder; and

(H) Permitted ANCF Distributions.
(iv) Prior to its receipt of a Notice of Exclusive Control (defined below),
Company may instruct the administrator of the Collateral Account to transfer or
disburse amounts from it to Company’s operating account from time to time for
use in the ordinary course of its business, subject to the terms and provisions
of this Agreement, including the priority of payment provisions specified in
subsection (a)(iii) above. Administrative Agent may at any time determine to
exercise exclusive dominion and control over the Collateral Account, and, upon
receipt of notice from Administrative Agent of such determination (a “Notice of
Exclusive Control”), Company shall cease giving the instructions described in
the preceding sentence to the administrator of the Collateral Account. During
the time when a Notice of Exclusive Control is in effect, Administrative Agent
shall, subject to the provisions of subsection (a)(v) below, transfer or
disburse amounts from the Collateral Account to Company’s operating account (or,
in Administrative Agent’s discretion, directly to the Persons entitled to
receive payment of such amounts) from time to time for use in the ordinary
course of Company’s business, subject to the terms and provisions of this
Agreement, including the priority of payment provisions specified in subsection
(a)(iii) above.
[Note Purchase Agreement]

 

25



--------------------------------------------------------------------------------



 



(v) After the occurrence of an Event of Default under any Note Document or
Company’s failure to comply with the terms of this Section 2.7, Administrative
Agent may, at its option, from time to time apply all sums in the Collateral
Account to the reduction of outstanding principal, interest and other sums owed
by Company on, the Notes or other Note Documents.
(vi) Upon the satisfaction in full of all amounts owed by Company under the Note
Obligation Documents, Administrative Agent shall have all amounts remaining in
the Collateral Account disbursed to Company.
(b) Notice. Not later than 5 Business Days after the date hereof and at all
times thereafter, Restricted Persons shall send a notice, in form satisfactory
to Administrative Agent, to all existing and/or new purchasers of Hydrocarbons
produced from the Eligible Mortgaged Properties and/or other Persons making
payments to Restricted Persons in respect of their oil and gas business,
directing them to forward all amounts payable to Restricted Persons directly to
the Collateral Account at the mailing address of the depositary bank for deposit
into the Collateral Account (or alternatively, by wire transfer directly into
the Collateral Account). The failure of such purchasers to comply with any such
notice shall not constitute a Default hereunder by any Restricted Person,
provided that (i) such purchaser’s failure to comply with such notice is not
done at the request of a Restricted Person and (ii) Company or Company’s
Affiliate shall forward all amounts received from such purchaser to the
Collateral Account within one (1) Business Day of Company’s or Company’s
Affiliate’s receipt thereof.
(c) Acknowledgments. Company hereby acknowledges that:
(i) It has granted and assigned to Administrative Agent a first priority,
perfected security interest in the Collateral Account, all funds therein and all
proceeds thereof pursuant to the Collateral Account Agreement; and
(ii) Company shall not be permitted to withdraw, transfer or disburse any funds
from the Collateral Account except in accordance with the terms hereof, the
Collateral Account Agreement and each other Note Document.
(d) Attorney-in-fact. Company hereby appoints Administrative Agent its
attorney-in-fact, with full power of substitution, to execute and file on behalf
of Company, any financing statement, continuation statement or instrument of
further assurance to more effectively perfect, continue or confirm (i) the
provisions of this Section 2.7 and of any agreement entered into by Company,
Administrative Agent and the depositary bank administering the Collateral
Account and (ii) the security interest granted in the Collateral Account. This
power, being coupled with an interest, shall be irrevocable until all amounts
due in connection with the Notes have been paid in full.
[Note Purchase Agreement]

 

26



--------------------------------------------------------------------------------



 



Section 2.8. Mandatory Prepayments & Note Exchange.
(a) On each Quarterly Payment Date beginning with December 29,2008 and on each
Quarterly Payment Date thereafter, to and including the Quarterly Payment Date
immediately preceding the Maturity Date, Company shall make a principal payment
in respect of the Notes in an aggregate amount equal to the greater of (i)
(x) the Dedication Rate multiplied by the Adjusted Net Cash Flow for the ANCF
Quarter applicable thereto, minus (y) the Permitted ANCF Distribution, if any,
permitted to be made by ECO on such Quarterly Payment Date, and (ii) the Minimum
Scheduled Quarterly Principal Payment. If any principal or interest amount
payable under the Notes remains outstanding at the Maturity Date, such amount
will be paid in full by Company to the Holders in immediately available funds on
the Maturity Date.
(b) If the Required Holders shall, in their sole and absolute discretion,
approve the sale of any Collateral requested by a Restricted Person, Company
shall make a payment in respect of the Notes in an aggregate amount equal to the
sales proceeds received by such Restricted Person net only of reasonable
out-of-pocket costs of such sale paid to non-Affiliates of Company.
(c) Company has requested a Loan from Holders in order to finance the payment of
the Amendment and Reconveyance Fee, as defined and described in Section 12.16,
and the interest payment described in Section 2.5 in the aggregate principal
amount of $2,250,000 (the “Demand Loan”). At any time and from time to time
during the period commencing on May 19, 2008 through and including November 19,
2009 (the “Demand Period”), Administrative Agent may, in the exercise of its
sole discretion, demand in writing that Company repay all or any portion of the
outstanding principal amount of the Demand Loan, together with all interest then
accrued and unpaid on the principal so prepaid (a “Demand Notice”). The
principal amount of the Demand Loan to be prepaid shall mature and become due
and payable on the date fixed for such prepayment (which shall be a Business
Day) in the Demand Notice, together with interest on such principal amount
accrued to such date; provided that such date fixed for prepayment shall not be
earlier than ninety (90) days after the delivery of such Demand Notice.
(d) Company hereby acknowledges that Parent has granted Holders the right to
exchange all or any portion of the Loans evidenced by the Notes for Equity of
Parent, upon the terms and as provided in the Warrant. Upon giving effect to any
such exchange, the outstanding principal amount of the Loans shall be reduced to
the extent of any such exchange, and, upon the written request of Company,
Administrative Agent will confirm the outstanding principal balance of the Loans
after giving effect to any such exchange.
(e) In the event that Company receives any payments of principal in respect of
the GO Note (a “GO Principal Payment”), it shall immediately make a principal
payment in respect of the Notes in an aggregate amount equal to such GO
Principal Payment.
[Note Purchase Agreement]

 

27



--------------------------------------------------------------------------------



 



Section 2.9. Optional Prepayments.
(a) Company may, upon not less than thirty and not more than forty-five days’
notice to Administrative Agent in the form of a Prepayment Notice, prepay on any
Quarterly Payment Date all or any part of the Notes, without premium or penalty,
at 100% of the principal amount so prepaid, provided that any partial payment on
the Notes must not be less than $2,500,000 in the aggregate for all Notes then
outstanding. Each prepayment of principal under this section shall be
accompanied by all interest then accrued and unpaid on the principal so prepaid.
In the case of each partial prepayment of the Notes, the principal amount of the
Notes to be prepaid shall be allocated among all of the Notes at the time
outstanding in proportion, as nearly as practicable, to the respective unpaid
principal amounts thereof not theretofore called for prepayment.
(b) In the case of each prepayment of Notes pursuant to this Section 2.9, the
principal amount of each Note to be prepaid shall mature and become due and
payable on the Quarterly Payment Date fixed for such prepayment, together with
interest on such principal amount accrued to such date. From and after such
date, unless Company shall fail to pay such principal amount when so due and
payable, together with the interest, as aforesaid, interest on such principal
amount shall cease to accrue. Any Note paid or prepaid in full shall be
surrendered to Company and cancelled and shall not be reissued, and no Note
shall be issued in lieu of any prepaid principal amount of any Note.
(c) Any principal prepaid pursuant to this Section 2.9 shall be in addition to,
and not in lieu of, all payments otherwise required to be paid under the Note
Documents at the time of such prepayment. Any such prepayments hereof shall be
applied first, to accrued but unpaid interest on the Notes, and second, to
outstanding principal on the Notes until paid in full. No prepayment on the
Notes shall, until the Notes have been paid in full, have the effect of reducing
the mandatory prepayments required under Section 2.8.
Section 2.10. Financing Arrangements. Regardless of whether the Loans have been
paid or prepaid in full, prior to the expiration of the Availability Period
neither Company nor any Affiliate of Company or any equity holder of Company
shall seek or obtain any financing to acquire any Oil and Gas Properties in the
Project Area or fund any development of Oil and Gas Properties in the Project
Area from any source other than TCW or an Affiliate of TCW.
ARTICLE III — Payments to Holders
Section 3.1. General Procedures. Company will make each payment which it owes
under the Note Documents to Administrative Agent for the account of the Person
to whom such payment is owed, in lawful money of the United States of America,
without set-off, deduction or counterclaim, and in immediately available funds.
Each such payment must be received by Administrative Agent not later than
10:00 a.m., New York, New York time, on the date such payment becomes due and
payable. Any payment received by Administrative Agent after such time will be
deemed to have been made on the next following Business Day. Should any such
payment become due and payable on a day other than a Business Day, the maturity
of such payment shall be extended to the next succeeding Business Day, and, in
the case of a payment of principal or past due interest, interest shall accrue
and be payable thereon for the period of such extension as provided in the Note
Document under which such payment is due.
[Note Purchase Agreement]

 

28



--------------------------------------------------------------------------------



 



Each payment under a Note Document shall be due and payable at the place set
forth for Administrative Agent on the Holders Schedule. When Administrative
Agent collects or receives money on account of the Obligations, Administrative
Agent shall distribute all money so collected or received, and each Holder Party
shall apply all such money so distributed, as follows:
(a) first, for the payment of all Obligations which are then due (and if such
money is insufficient to pay all such Obligations, first to any reimbursements
due Administrative Agent under Section 7.9 or 12.4 and then to the partial
payment of all other Obligations then due in proportion to the amounts thereof,
or as Holder Parties shall otherwise agree);
(b) then for the prepayment of amounts owing under the Note Documents (other
than principal of the Loans) if so specified by Company;
(c) then for the prepayment of principal of the Loans, together with accrued and
unpaid interest on the principal so prepaid; and
(d) last, for the payment or prepayment of any other Obligations.
All payments applied to principal or interest on any Note shall be applied first
to any interest then due and payable, then to principal then due and payable,
and last to any prepayment of principal and interest in compliance with
Section 2.6. All distributions of amounts described in any of subsections (b),
(c) or (d) above shall be made by Administrative Agent pro rata to each Holder
Party then owed Obligations described in such subsection in proportion to all
amounts owed to all Holder Parties which are described in such subsection;
provided that if any Holder then owes payments to Administrative Agent under
Section 11.4, any amounts otherwise distributable under this section to such
Holder shall be deemed to belong to Administrative Agent to the extent of such
unpaid payments, and Administrative Agent shall apply such amounts to make such
unpaid payments rather than distribute such amounts to such Holder.
Section 3.2. Payment of Interest. On each Quarterly Payment Date, Company shall
pay the interest then accrued on the Loans in full in immediately available
funds.
Section 3.3. Place of Payment. Payments becoming due and payable on the Notes
and under the other Note Documents shall be made in New York, New York at
Administrative Agent’s offices located at 200 Park Avenue, Suite 2200, New York,
New York 10166 or, at the election of Administrative Agent, by wire transfer to
a bank and account located in the State of New York specified by Administrative
Agent. Administrative Agent may at any time, by notice to Company, change the
place of payment of any such payments so long as such place of payment shall be
in the State of New York.
Section 3.4. Capital Reimbursement. If either (a) the introduction or
implementation after the date hereof of or the compliance with or any change
after the date hereof in or in the interpretation of any Law regarding capital
adequacy, or (b) the introduction or implementation after the date hereof of or
the compliance with any request, directive or guideline issued after the date
hereof from any central bank or other Governmental Authority (whether or not
having the force of Law) regarding capital requirements has or would have the
effect of reducing the rate of return on any Holder Party’s capital, or on the
capital of any corporation controlling such Holder Party, as a consequence of
the Loans made by such Holder Party, to a level below that which such Holder
Party or such corporation could have achieved but for such change (taking into
consideration such Holder Party’s policies and the policies of any such
corporation with respect to capital adequacy), then from time to time Company
will pay to Administrative Agent for the benefit of such Holder Party, within 3
Business Days of demand therefore by such Holder Party, such additional amount
or amounts which such Holder Party shall determine to be appropriate to
compensate such Holder Party for such reduction.
[Note Purchase Agreement]

 

29



--------------------------------------------------------------------------------



 



Section 3.5. Reimbursable Taxes. Company covenants and agrees that:
(a) Company will indemnify each Holder Party against and reimburse each Holder
Party for all present and future income, stamp and other taxes, levies, costs
and charges whatsoever imposed, assessed, levied or collected on or in respect
of this Agreement or any Loans (whether or not legally or correctly imposed,
assessed, levied or collected), excluding, however, (i) taxes imposed on or
measured by its overall net income, and franchise taxes imposed on it (in lieu
of net income taxes), by the jurisdiction (or any political subdivision thereof)
under the Laws of which it is organized or otherwise resides for tax purposes or
maintains the office, branch, or agency through which it administers this
Agreement, (ii) with respect to each Holder Party, taxes imposed by reason of
any present or former connection between such Holder Party and the jurisdiction
imposing such taxes, other than solely as a result of this Agreement or any Note
or any transaction contemplated hereby, and (iii) any United States withholding
tax imposed on any payment by Company pursuant to this Agreement or under any
Loans, but not excluding any portion of such tax that exceeds the United States
withholding tax which would have been imposed on such a payment to such Holder
Party under the laws and treaties in effect when such Holder Party first becomes
a party to this Agreement (all such non-excluded taxes, levies, costs and
charges being collectively called “Reimbursable Taxes”). Such indemnification
shall be on an after-tax basis and paid within 3 Business Days after a Holder
Party makes demand therefor.
(b) All payments on account of the principal of, and interest on, each Holder
Party’s Loans and Note, and all other amounts payable by Company to any Holder
Party hereunder, shall be made in full without set-off or counterclaim and shall
be made free and clear of and without deductions or withholdings of any nature
by reason of any Reimbursable Taxes, all of which will be for the account of
Company. In the event of Company being compelled by Law to make any such
deduction or withholding from any payment to any Holder Party, Company shall pay
on the due date of such payment, by way of additional interest, such additional
amounts as are needed to cause the amount receivable by such Holder Party after
such deduction or withholding to equal the amount which would have been
receivable in the absence of such deduction or withholding. If Company should
make any deduction or withholding as aforesaid, Company shall within 60 days
thereafter forward to such Holder Party an official receipt or other official
document evidencing payment of such deduction or withholding.
(c) Notwithstanding the foregoing provisions of this section, Company shall be
entitled, to the extent it is required to do so by Law, to deduct or withhold
(and not to make any indemnification or reimbursement for) income or other
similar taxes imposed by the United States of America from interest, fees or
other amounts payable hereunder for the account of any Holder Party, other than
a Holder Party (i) who is a U.S. person for Federal income tax purposes or
(ii) who has the Prescribed Forms on file with Administrative Agent (with copies
provided to Company) for the applicable year to the extent deduction or
withholding of such taxes is not required as a result of the filing of such
Prescribed Forms, provided that if Company shall so deduct or withhold any such
taxes, it shall provide a statement to Administrative Agent and such Holder
Party, setting forth the amount of such taxes so deducted or withheld, the
applicable rate and any other information or documentation which such Holder
Party may reasonably request for assisting such Holder Party to obtain any
allowable credits or deductions for the taxes so deducted or withheld in the
jurisdiction or jurisdictions in which such Holder Party is subject to tax.
[Note Purchase Agreement]

 

30



--------------------------------------------------------------------------------



 



As used in this section, “Prescribed Forms” means such duly executed forms or
statements, and in such number of copies, which may, from time to time, be
prescribed by Law and which, pursuant to applicable provisions of (x) an income
tax treaty between the United States and the country of residence of the Holder
Party providing the forms or statements, (y) the Internal Revenue Code, or
(z) any applicable rules or regulations thereunder, permit Company to make
payments hereunder for the account of such Holder Party free of such deduction
or withholding of income or similar taxes.
ARTICLE IV — Conditions Precedent to Lending
Section 4.1. Closing Date Conditions. The obligation of any Holder to make a
Loan on the Closing Date is subject to the satisfaction, or waiver in accordance
with Section 12.1, of the following conditions on or before the Closing Date:
(a) Closing Documents. Administrative Agent shall have received all of the
following, duly executed and delivered and in form, substance and date
satisfactory to Administrative Agent:
(i) This Agreement and any other documents that Holders are to execute in
connection herewith.
(ii) Each Note.
(iii) each Security Document listed in the Security Schedule.
(iv) the Management Services Agreement.
(v) Certain certificates of Company including:
(A) An “Omnibus Certificate” of the Secretary and of the President (or
equivalent representatives) of Company, which shall contain the names and
signatures of the officers or representatives authorized to execute Note
Documents and which shall certify to the truth, correctness and completeness of
the following exhibits attached thereto: (1) a copy of resolutions duly adopted
by the Board of Directors (or other governing board) and in full force and
effect at the time this Agreement is entered into, authorizing the execution of
this Agreement and the other Note Documents delivered or to be delivered in
connection herewith and the consummation of the transactions contemplated herein
and therein, (2) a copy of the charter documents and all amendments thereto,
certified by the appropriate official of the state of organization, and (3) a
copy of any bylaws (or other equivalent documents); and
[Note Purchase Agreement]

 

31



--------------------------------------------------------------------------------



 



(B) A “Compliance Certificate” of the Chairman of the Board or President (or
equivalent representative) of Company, of even date with such Loan, in which
such officer certifies to the satisfaction of the conditions set out in
Section 4.2.
(vi) Certificate (or certificates) of the due formation, valid existence and
good standing of Company in its state of organization, issued by the appropriate
authorities of such jurisdiction, and certificates of Company’s good standing
and due qualification to do business, issued by appropriate officials in any
states in which Company owns property subject to Security Documents.
(vii) Documents similar to those specified in subsections (a)(iv)(A) and (a)(v)
of this section with respect to each Guarantor.
(viii) Certificates or binders evidencing Restricted Persons’ insurance in
effect on the date hereof.
(ix) Title opinions and other title information concerning the Project Area in
form and substance satisfactory to Administrative Agent.
(x) A copy of each Acquisition Document, duly executed and delivered by each
party thereto.
(xi) A solvency certificate of Company dated the Closing Date demonstrating that
after giving effect to the consummation of the Closing Date Transactions and the
Transaction Documents such Person is solvent.
(b) Investment Committee Approval. The Investment Committee of TCW shall have
approved the purchase of the Notes.
(c) Collateral Account. Company shall have established the Collateral Account
set forth in Section 2.7 hereof, and upon the funding of the initial Loans,
Administrative Agent shall deliver such funds to the Collateral Account.
(d) Organizational Structure. The organizational structure and capital structure
of Company shall be as set forth in Schedule 5, which Schedule shall be in form
and substance satisfactory to Administrative Agent in its sole and absolute
discretion.
(e) Insurance Report. The Holders shall have received and approved a certificate
of insurance coverage of the Holder evidencing that the Holder is carrying
insurance in accordance with Section 7.8.
(f) Financial Statements. The Holders shall have received, in form and substance
satisfactory to it, the pro forma opening financial statements and projections
of Company demonstrating the ability of Company to (i) repay its debts,
including the Obligations, and satisfy its other obligations when due and
(ii) comply with the covenants contained in Articles VII and VIII hereof.
[Note Purchase Agreement]

 

32



--------------------------------------------------------------------------------



 



(g) Payment of Expenses. The Holders and their counsel shall have received all
fees and other amounts due and payable on or prior to the Closing Date with
respect to this Agreement, including, without limitation, fees and reimbursement
or payment of all out-of-pocket expenses required to be reimbursed or paid by
Company hereunder or under each mandate or expense letter executed by Company or
any Affiliate thereof.
(h) Equity Contributions. Company shall have received from ECO $6,400,000, in
cash, and 1,000,000 common units of Parent, in each case as a capital
contribution to Company.
(i) Closing Date Transactions. Administrative Agent shall have received a
certificate of the president or chief financial officer of Company certifying
that Company is concurrently consummating the Closing Date Transactions (with
all of the material conditions precedent thereto having been satisfied in all
material respects by the parties thereto) and acquiring all of the Oil and Gas
Properties contemplated thereby.
(j) Legal Opinions. Administrative Agent shall have received favorable opinions
of Sprouse Shrader Smith P.C. and Kevin W. Finck, counsel for the Restricted
Persons, Parent, General Partner, and Northport, in form and substance
acceptable to Administrative Agent.
(k) Completion of Proceedings. All corporate, partnership, limited liability
company, and other proceedings taken or to be taken in connection with the
transactions contemplated hereby and all documents incidental thereto not
previously found acceptable by Administrative Agent and its counsel shall be
reasonably satisfactory in form and substance to Administrative Agent and such
counsel, and Administrative Agent and such counsel shall have received all such
counterpart originals or certified copies of such documents as Administrative
Agent may reasonably request.
(1) Due Diligence. Administrative Agent and Holders shall have completed
satisfactory due diligence review of the assets, liabilities, business,
operations and condition (financial or otherwise) of Company, including a review
of its relevant Oil and Gas Properties and all legal, financial, accounting,
governmental, environmental, tax and regulatory matters, and fiduciary aspects
relevant to the financing under the Note Purchase Agreement.
(m) Other Documentation. Administrative Agent shall have received all documents
and instruments which Administrative Agent has then reasonably requested, in
addition to those described in this Section 3.1. All such additional documents
and instruments shall be reasonably satisfactory to Administrative Agent in
form, substance and date.
(n) No Default. No event shall have occurred and be continuing that would
constitute an Event of Default or a Default.
Section 4.2. Additional Conditions Precedent. No Holder has any obligation to
make any Loan (including its first) unless the following conditions precedent
have been satisfied:
(a) All representations and warranties made by any Person in any Note Document
shall be true in all respects on and as of the date of such Loan as if such
representations and warranties had been made as of the date of such Loan, except
to the extent that such representation or warranty was made as of a specific
date or updated, modified or supplemented as of a subsequent date with the
consent of Required Holders and Administrative Agent.
[Note Purchase Agreement]

 

33



--------------------------------------------------------------------------------



 



(b) All representations and warranties made by any party to the Acquisition
Documents shall be true in all respects as of the Closing Date.
(c) No Default shall exist at the date of such Loan.
(d) No Material Adverse Change shall have occurred to, and no event or
circumstance shall have occurred that could reasonably be expected to cause a
Material Adverse Change to, Company’s Consolidated financial condition or
businesses since the Closing Date.
(e) Each Restricted Person shall have performed and complied with all agreements
and conditions required in the Note Documents to be performed or complied with
by it on or prior to the date of such Loan.
(f) The making of such Loan shall not be prohibited by any Law and shall not
subject any Holder to any penalty or other onerous condition under or pursuant
to any such Law.
(g) Administrative Agent shall have received all documents and instruments which
Administrative Agent has then requested, in addition to those described in
Section 4.1 (including opinions of legal counsel for Restricted Persons and
Administrative Agent; corporate documents and records; documents evidencing
governmental authorizations, consents, approvals, licenses and exemptions; and
certificates of public officials and of officers and representatives of Company
and other Persons), as to (i) the accuracy and validity of or compliance with
all representations, warranties and covenants made by any Restricted Person in
this Agreement and the other Note Documents, (ii) the satisfaction of all
conditions contained herein or therein, and (iii) all other matters pertaining
hereto and thereto. All such additional documents and instruments shall be
satisfactory to Administrative Agent in form, substance and date.
(h) Company shall have provided Administrative Agent with documentation and cost
estimates demonstrating that the proceeds of such Loan will be applied by
Company to implement the Approved Plan of Development as provided by the second
sentence of Section 2.5, as requested by Administrative Agent and in form
satisfactory to Administrative Agent in its sole and absolute discretion.
Section 4.3. Conditions Precedent to Company’s Obligations. The obligations of
Company to issue the Notes under Section 2.1 of this Agreement are subject to
the fulfillment on or before the Closing Date of each of the following
conditions, the waiver of which shall not be effective against Holders if they
do not consent thereto:
(a) All representations and warranties made by any Holder in Article VI shall be
true in all respects on and as of the date of such Loan as if such
representations and warranties had been made as of the date of such Loan, except
to the extent that such representation or warranty was made as of a specific
date or updated, modified or supplemented as of a subsequent date with the
consent of Required Holders and Administrative Agent.
[Note Purchase Agreement]

 

34



--------------------------------------------------------------------------------



 



(b) There shall exist no action, suit, investigation, litigation or proceeding
affecting any Holder, or any Affiliate of Holder or threatened before any court,
governmental agency or arbitrator that purports to affect the legality, validity
or enforceability of any Note Document delivered on the Closing Date or the
consummation of the transactions contemplated thereby.
ARTICLE V — Representations and Warranties of Company
To confirm each Holder’s understanding concerning Restricted Persons and
Restricted Persons’ businesses, properties and obligations and to induce each
Holder to enter into this Agreement and to extend credit hereunder, Company
represents and warrants to Administrative Agent and each Holder that:
Section 5.1. No Default. No Restricted Person is in default in the performance
of any of its covenants and agreements contained in any Transaction Document. No
seller under the Acquisition Documents is in default of any of its obligations
to Company under any Acquisition Document or in breach of any of its
representations and warranties to Company thereunder. No event has occurred and
is continuing which constitutes a Default.
Section 5.2. Organization and Good Standing. Each Restricted Person is duly
organized, validly existing and in good standing under the Laws of its
jurisdiction of organization, having all powers required to carry on its
business and enter into and carry out the transactions contemplated hereby. Each
Restricted Person is duly qualified, in good standing, and authorized to do
business in all other jurisdictions within the United States wherein the
character of the properties owned or held by it or the nature of the business
transacted by it makes such qualification necessary. Each Restricted Person has
taken all actions and procedures customarily taken in order to enter, for the
purpose of conducting business or owning property, each jurisdiction outside the
United States wherein the character of the properties owned or held by it or the
nature of the business transacted by it makes such actions and procedures
desirable.
Section 5.3. Authorization. Each Restricted Person has duly taken all action
necessary to authorize the execution and delivery by it of the Transaction
Documents to which it is a party and to authorize the consummation of the
transactions contemplated thereby and the performance of its obligations
thereunder. Company is duly authorized to borrow funds hereunder.
Section 5.4. No Conflicts or Consents. The execution and delivery by the various
Restricted Persons of the Transaction Documents to which each is a party, the
performance by each of its obligations under such Transaction Documents, and the
consummation of the transactions contemplated by the various Transaction
Documents, do not and will not (a) conflict with any provision of (i) any Law,
(ii) the organizational documents of any Restricted Person, or (iii) any
material agreement, judgment, license, order or permit applicable to or binding
upon any Restricted Person, (b) result in the acceleration of any Indebtedness
owed by any Restricted Person, or (c) result in or require the creation of any
Lien upon any assets or properties of any Restricted Person except as expressly
contemplated or permitted in the Transaction Documents. Except as expressly
contemplated in the Transaction Documents no permit, consent, approval,
authorization or order of, and no notice to or filing with, any Governmental
Authority or third party is required in connection with the execution, delivery
or performance by any Restricted Person of any Transaction Document or to
consummate any transactions contemplated by the Transaction Documents. The
Equity of MV Pipeline being pledged pursuant to the Security Documents is not
subject to any restriction on the transfer, pledge, or voting of such Equity.
[Note Purchase Agreement]

 

35



--------------------------------------------------------------------------------



 



Section 5.5. Enforceable Obligations. This Agreement is, and the other
Transaction Documents when duly executed and delivered will be, legal, valid and
binding obligations of each of the Restricted Persons and each of their
respective Affiliates which is a party hereto or thereto, enforceable in
accordance with their terms except as such enforcement may be limited by
bankruptcy, insolvency or similar Laws of general application relating to the
enforcement of creditors’ rights.
Section 5.6. Initial Pro Forma Financial Statements. Once delivered pursuant to
Section 7.23, the Initial Pro Forma Financial Statements will fairly present
ECO’s Consolidated financial position at the effective time of the Acquisition
and the Consolidated results of its operations and its Consolidated cash flows
for the respective periods thereof.
Section 5.7. Other Obligations and Restrictions. No Restricted Person has any
outstanding Liabilities of any kind (including contingent obligations, tax
assessments, and unusual forward or long-term commitments) which are, in the
aggregate, material to Company or material with respect to Company’s
Consolidated financial condition and not shown in the most recently delivered
financial statements or disclosed in Section 5.7 of the Disclosure Schedule or
which constitute Indebtedness and are otherwise permitted under Section 8.1.
Except as shown in the Initial Pro Forma Financial Statements or disclosed in
Section 5.7 of the Disclosure Schedule, no Restricted Person is subject to or
restricted by any franchise, contract, deed, charter restriction, or other
instrument or restriction which could reasonably be expected to cause a Material
Adverse Change. Except as listed in Section 5.7 of the Disclosure Schedule, no
Restricted Person has any Material Contracts (other than oil and gas leases,
unit agreements, unit operating agreements, and joint operating agreements that
are specifically listed on the property descriptions attached to the Mortgage).
Section 5.8. Full Disclosure. No certificate, statement or other information
delivered herewith or heretofore to Administrative Agent by or on behalf of
Company or any of its Affiliates in connection with the negotiation of this
Agreement or in connection with any transaction contemplated hereby contains any
untrue statement of a material fact or omits to state any material fact known to
Company or its Affiliates (other than industry-wide risks normally associated
with the types of businesses conducted by Restricted Persons) necessary to make
the statements contained herein or therein not misleading as of the date made or
deemed made. No Material Adverse Change has occurred since the date of the first
Borrowing. There is no fact known to Company or its Affiliates (other than
industry-wide risks normally associated with the types of businesses conducted
by Restricted Persons) that has not been disclosed to Administrative Agent in
writing which could cause a Material Adverse Change. There are no statements or
conclusions in any Engineering Report which are based upon or include misleading
information or fail to take into account material information regarding the
matters reported therein, it being understood that each Engineering Report are
necessarily based upon professional opinions, estimates and projections and that
Company does not warrant that such opinions, estimates and projections will
ultimately prove to have been accurate. Except for the Acquisition Documents and
the GO Note, Company has no Material Contracts.
[Note Purchase Agreement]

 

36



--------------------------------------------------------------------------------



 



Section 5.9. Litigation. Except as disclosed in the Initial Pro Forma Financial
Statements or in Section 5.9 of the Disclosure Schedule: (a) there are no
actions, suits or legal, equitable, arbitrative or administrative proceedings
pending, or to the knowledge of any Restricted Person threatened, against any
Restricted Person or affecting any Collateral (including any which challenge or
otherwise pertain to any Restricted Person’s title to any Collateral) before any
Governmental Authority which could cause a Material Adverse Change, and
(b) there are no outstanding judgments, injunctions, writs, rulings or orders by
any such Governmental Authority against any Restricted Person or any Restricted
Person’s stockholders, partners, members, directors or officers or affecting any
Collateral or any of its material assets or property which could cause a
Material Adverse Change.
Section 5.10. Labor Disputes and Acts of God. Except as disclosed in
Section 5.10 of the Disclosure Schedule, neither the business nor the properties
of any Restricted Person has been affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance), which could cause a Material Adverse Change.
Section 5.11. ERISA Plans and Liabilities. All currently existing ERISA Plans,
if any, are listed in Section 5.11 of the Disclosure Schedule. Except as
disclosed in the Initial Pro Forma Financial Statements or in Section 5.11 of
the Disclosure Schedule, no Termination Event has occurred with respect to any
ERISA Plan and all ERISA Affiliates are in compliance with ERISA in all material
respects. No ERISA Affiliate is required to contribute to, or has any other
absolute or contingent liability in respect of, any “multiemployer plan” as
defined in Section 4001 of ERISA. Except as set forth in Section 5.11 of the
Disclosure Schedule: (a) no “accumulated funding deficiency” (as defined in
Section 412(a) of the Internal Revenue Code) exists with respect to any ERISA
Plan, whether or not waived by the Secretary of the Treasury or his delegate,
and (b) the current value of each ERISA Plan’s benefits does not exceed the
current value of such ERISA Plan’s assets available for the payment of such
benefits by more than $500,000.
Section 5.12. Environmental and Other Laws. Except as disclosed in Section 5.12
of the Disclosure Schedule: (a) Restricted Persons are conducting their
businesses in material compliance with all applicable Laws, including
Environmental Laws, and have and are in compliance with all licenses and permits
required under any such Laws; (b) none of the operations or properties of any
Restricted Person is the subject of federal, state or local investigation
evaluating whether any material remedial action is needed to respond to a
release of any Hazardous Materials into the environment or to the improper
storage or disposal (including storage or disposal at offsite locations) of any
Hazardous Materials; (c) no Restricted Person (and to the best knowledge of
Company, no other Person) has filed any notice under any Law indicating that any
Restricted Person is responsible for the improper release into the environment,
or the improper storage or disposal, of any material amount of any Hazardous
Materials or that any Hazardous Materials have been improperly released, or are
improperly stored or disposed of, upon any Collateral; (d) no Restricted Person
has transported or arranged for the transportation of any Hazardous Material to
any location which is (i) listed on the National Priorities List under the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, listed for possible inclusion on such National Priorities List by the
Environmental Protection Agency in its Comprehensive Environmental Response,
Compensation and Liability Information System List, or listed on any similar
state list or (ii) the subject of federal, state or local enforcement actions or
other investigations which may lead to claims against any Restricted Person for
clean-up costs, remedial work, damages to natural resources or for personal
injury claims (whether under Environmental Laws or otherwise); and (e) no
Restricted Person otherwise has any known material contingent liability under
any Environmental Laws or in connection with the release into the environment,
or the storage or disposal, of any Hazardous Materials. Each Restricted Person
undertook, at the time of its acquisition of each of its material properties,
all appropriate inquiry into the previous ownership and uses of such properties
and any potential environmental liabilities associated therewith.
[Note Purchase Agreement]

 

37



--------------------------------------------------------------------------------



 



Section 5.13. Insurance. The Insurance Schedule contains an accurate and
complete description of all material policies of property and casualty,
liability, workmen’s compensation and other forms of insurance owned or held by
or on behalf of any Restricted Person. Such policies constitute all policies of
insurance required to be maintained under Section 7.8 hereof. All such policies
are in full force and effect, all premiums due with respect thereto have been
paid, and no notice of cancellation or termination in all material respects has
been received with respect to any such policy. Such policies are sufficient for
compliance in all material respects with all requirements of law and of all
agreements to which any Restricted Person is a party; are valid, outstanding and
enforceable policies; provide adequate insurance coverage in at least such
amounts and against at least such risks (but including in any event public
liability) as are usually insured against in the same general area by companies
engaged in the same or a similar business for the assets and operations of the
Restricted Persons; will remain in full force and effect through the respective
dates set forth in the Insurance Schedule without the payment of additional
premiums; and will not in any way be affected by, or terminate or lapse by
reason of, the transactions contemplated by this Agreement and the other Note
Documents.
Section 5.14. Names and Places of Business. No Restricted Person has, during the
preceding five years, had, been known by, or used any other trade or fictitious
name, except as disclosed in Section 5.14 of the Disclosure Schedule. Except as
otherwise indicated in Section 5.14 of the Disclosure Schedule, the chief
executive office and principal place of business of each Restricted Person are
(and for the preceding five years have been) located at the address of Company
set out in Section 12.3. Except as indicated in Section 5.14 of the Disclosure
Schedule or otherwise disclosed in writing to Administrative Agent, no
Restricted Person has any other office or place of business.
Section 5.15. Subsidiaries. Company does not presently have any Subsidiary
except those listed in Section 5.14 of the Disclosure Schedule or disclosed to
Administrative Agent in writing. No Restricted Person has any equity investments
in any other Person except those listed in Section 5.14 of the Disclosure
Schedule. Company owns, directly or indirectly, the equity interests in each of
its Subsidiaries which is indicated in Section 5.14 of the Disclosure Schedule
or as disclosed to Administrative Agent in writing.
Section 5.16. Government Regulation. Neither Company nor any other Restricted
Person owing Obligations is (a) a “registered holding company”, or a “subsidiary
company” of a “registered holding company”, or an “affiliate” of a “registered
holding company” within the meaning of the Public Utility Holding Company Act of
1935, as amended, (b) an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or (c) subject to regulation under the Federal Power Act, as
amended, or any other Law which regulates the incurring by such Person of
Indebtedness, including Laws relating to common contract carriers or the sale of
electricity, gas, steam, water or other public utility services.
[Note Purchase Agreement]

 

38



--------------------------------------------------------------------------------



 



Section 5.17. Solvency. Upon giving effect to the issuance of the Notes, the
execution of the Transaction Documents by the parties thereto and the
consummation of the transactions contemplated hereby and thereby, Restricted
Person will be solvent (as such term is used in applicable bankruptcy,
liquidation, receivership, insolvency or similar Laws), and the sum of each
Restricted Person’s absolute and contingent liabilities, including the
Obligations or guarantees thereof, shall not exceed the fair market value of
such Restricted Person’s assets, and (ii) each Restricted Person’s capital
should be adequate for the businesses in which such Restricted Person is engaged
and intends to be engaged. No Restricted Person has incurred (whether under the
Note Documents or otherwise), nor does any Restricted Person intend to incur or
believe that it will incur, debts which will be beyond its ability to pay as
such debts mature.
Section 5.18. Title to Properties; Licenses. Each Restricted Person has good and
defensible title to, or valid leasehold interests in, all of the Collateral
owned or leased by such Restricted Person and all of its other material
properties and assets necessary or used in the ordinary conduct of its business,
free and clear of all Liens, encumbrances, or adverse claims other than
Permitted Liens and of all impediments to the use of such properties and assets
in such Restricted Person’s business. Each Engineering Report at any time
delivered pursuant to Section 7.2(i) correctly states the working interests and
net revenue interests of the Restricted Persons in the Proved Reserves that are
the subject of such Engineering Report. Except for obligations to contribute a
proportionate share of the costs of defaulting co-owners, no Restricted Person
is obligated to bear any percentage share of the costs and expenses relating to
the drilling, development and production of such Proved Reserves in excess of
such working interests, and (subject to the Note Documents) each Restricted
Person is entitled to receive percentage shares of the revenues from the
production of such Proved Reserves that are at least equal to such net revenue
interests. Each Restricted Person possesses all licenses, permits, franchises,
patents, copyrights, trademarks and trade names, and other intellectual property
(or otherwise possesses the right to use such intellectual property without
violation of the rights of any other Person) that are necessary to carry out its
business as presently conducted and as presently proposed to be conducted
hereafter, and no Restricted Person is in violation in any material respect of
the terms under which it possesses such intellectual property or the right to
use such intellectual property. No Restricted Person has granted control over
any Deposit Accounts to any Person, other than Administrative Agent and the bank
with which any Deposit Account is maintained. No Restricted Person has any
“securities accounts” as defined and described in the UCC.
Section 5.19. Regulation U. None of Company, Parent, nor any of their
Subsidiaries are engaged in the business of extending credit for the purpose of
purchasing or carrying Margin Stock, and no proceeds of any Loans will be used
for a purpose which violates Regulation U.
[Note Purchase Agreement]

 

39



--------------------------------------------------------------------------------



 



Section 5.20. Leases and Contracts; Performance of Obligations. The leases,
deeds, and other agreements comprising part of the Acquisition or forming a part
of the Oil and Gas Properties of the Restricted Persons to which Proved Reserves
are attributed in each Engineering Report are in full force and effect. To the
best knowledge of Restricted Persons after due inquiry, all rents, royalties and
other payments due and payable under such leases, deeds, and other agreements
have been properly and timely paid other than to the extent such could not
reasonably be expected to cause the loss or forfeiture of any such Proved
Reserves. No Restricted Person is in default with respect to its obligations
(and no Restricted Person is aware of any default by any third party with
respect to such third party’s obligations) under any such leases, deeds, and
other agreements, or under any Permitted Liens, or otherwise attendant to the
ownership or operation of any part of the Oil and Gas Properties, where such
default could adversely affect the ownership or operation of any Oil and Gas
Properties to which any such Proved Reserves are attributed. No Restricted
Person is currently accounting for any royalties, or overriding royalties or
other payments out of production, on a basis (other than delivery in kind) less
favorable to such Restricted Person than proceeds received by such Restricted
Person (calculated at the well) from sale of production, and no Restricted
Person has any liability (or alleged liability) to account for the same on any
such less favorable basis.
Section 5.21. Marketing Arrangements. Except as set forth in Section 5.21 of the
Disclosure Schedule, no Oil and Gas Property is subject to any contractual or
other arrangement (i) whereby payment for production is or can be deferred for a
substantial period after the month in which such production is delivered (in the
case of oil, not in excess of 60 days, and in the case of gas, not in excess of
90 days) or (ii) whereby payments are made to a Restricted Person other than by
checks, drafts, wire transfers, or other similar writings, instruments or
communications for the immediate payment of money. Except for production sales
contracts, processing agreements, transportation agreements and other agreements
relating to the marketing of production that are listed in Section 5.21 of the
Disclosure Schedule in connection with the Oil and Gas Properties to which such
contract or agreement relates: (i) no Oil and Gas Property of a Restricted
Person is subject to any contractual or other arrangement for the sale,
processing or transportation of production (or otherwise related to the
marketing of production) which cannot be canceled by such Restricted Person on
120 days’ (or less) notice and (ii) all contractual or other arrangements for
the sale, processing or transportation of production (or otherwise related to
the marketing of production) are bona fide arm’s length transactions made on the
best terms reasonably available with third parties not affiliated with Company.
Each Restricted Person is presently receiving a price for all production from
(or attributable to) each Oil and Gas Property covered by a production sales
contract or marketing contract listed in Section 5.21 of the Disclosure Schedule
that is computed in accordance with the terms of such contract, and no
Restricted Person is having deliveries of production from such Oil and Gas
Property curtailed substantially below such property’s delivery capacity, except
for curtailments caused (a) by an act or event of force majeure not reasonably
within the control of and not caused by the fault or negligence of a Restricted
Person and which by the exercise of reasonable diligence such Restricted Person
is unable to prevent or overcome, and (b) by routine maintenance requirements in
the ordinary course of business.
[Note Purchase Agreement]

 

40



--------------------------------------------------------------------------------



 



Section 5.22. Right to Receive Payment for Future Production. Except as set
forth in Section 5.22 of the Disclosure Schedule, no Restricted Person, nor to
the best knowledge of Restricted Persons after due inquiry any Restricted
Person’s predecessors in title, has received prepayments (including payments for
gas not taken pursuant to “take or pay” or other similar arrangements) for any
oil, gas or other hydrocarbons produced or to be produced from any Oil and Gas
Properties after the date hereof. Except as set forth in Section 5.22 of the
Disclosure Schedule, no Oil and Gas Property is subject to any “take or pay”,
gas imbalances or other similar arrangement (i) which can be satisfied in whole
or in part by the production or transportation of gas from other properties or
(ii) as a result of which production from any Oil and Gas Property may be
required to be delivered to one or more third parties without payment (or
without full payment) therefor as a result of payments made, or other actions
taken, with respect to other properties. Except as set forth in Section 5.22 of
the Disclosure Schedule, there is no Oil and Gas Property with respect to which
any Restricted Person, or any Restricted Person’s predecessors in title, has,
prior to the date hereof, taken more (“overproduced”), or less
(“underproduced”), gas from the lands covered thereby (or pooled or unitized
therewith) than its ownership interest in such Oil and Gas Property would
entitle it to take; and Section 5.22 of the Disclosure Schedule accurately
reflects, for each well or unit with respect to which such an imbalance is shown
thereon to exist, (i) whether such Restricted Person is overproduced or
underproduced and (ii) the volumes (in cubic feet or British thermal units) of
such overproduction or underproduction and the effective date of such
information. No Oil and Gas Property is subject at the present time to any
regulatory refund obligation and, to the best of Restricted Person’s knowledge,
no facts exist which might cause the same to be imposed.
Section 5.23. Operation of Oil and Gas Properties. The Oil and Gas Properties
(and all properties unitized therewith) are being (and, to the extent the same
could adversely affect the ownership or operation of the Oil and Gas Properties
after the date hereof, have in the past been) maintained, operated and developed
in a good and workmanlike manner, in accordance with prudent industry standards
and in conformity with all applicable Laws and in conformity with all oil, gas
or other mineral leases and other contracts and agreements forming a part of the
Oil and Gas Property and in conformity with the Permitted Liens. No Oil and Gas
Property is subject to having allowable production after the date hereof reduced
below the full and regular allowable (including the maximum permissible
tolerance) because of any overproduction (whether or not the same was
permissible at the time) prior to the date hereof and (ii) none of the wells
located on the Oil and Gas Properties (or properties unitized therewith) are or
will be deviated from the vertical more than the maximum permitted by applicable
laws, regulations, rules and orders, and such wells are bottomed under and
producing from, with the well bores wholly within, the Oil and Gas Properties
(or, in the case of wells located on properties unitized therewith, such
unitized properties). Each Restricted Person has all governmental licenses and
permits necessary or appropriate to own and operate its Oil and Gas Property,
and no Restricted Person has received notice of any violations in respect of any
such licenses or permits.
Section 5.24. Ad Valorem and Severance Taxes; Litigation. Each Restricted Person
has paid and discharged all ad valorem taxes assessed against its Oil and Gas
Property or any part thereof and all production, severance and other taxes
assessed against, or measured by, the production or the value, or proceeds, of
the production therefrom. There are no suits, actions, claims, investigations,
inquiries, proceedings or demands pending (or, to any Restricted Person’s
knowledge, threatened) which might affect the Oil and Gas Property, including
any which challenge or otherwise pertain to any Restricted Person’s title to any
Oil and Gas Property or rights to produce and sell oil and gas therefrom.
[Note Purchase Agreement]

 

41



--------------------------------------------------------------------------------



 



Section 5.25. Acquisition. Company has concurrently herewith delivered to
Administrative Agent true, correct and complete copies of the Acquisition
Documents, which have been executed and delivered in the forms previously
delivered to the Holders for their review (in each case, as appropriately
completed). Company has not waived or amended any term or condition thereof. As
of the Closing Date, each of the representations and warranties made by any
party in the Acquisition Documents is true and correct in all respects, except
for any such representation or warranty that expressly applies only to a
specified earlier date, in which case such representation or warranty shall have
been true and correct in all respects as of such earlier date; and neither
Company nor any other party thereto has failed in any respect to perform any
obligation or covenant required by the Acquisition Documents to be performed or
complied with by it on or before the Closing Date. The Acquisition will have
been consummated on or prior to the Closing Date in compliance with the terms
and conditions thereof and all conditions precedent to such consummation will be
fully satisfied.
ARTICLE VI — Representations and Warranties of Holders
Each of the Holders hereby, represents, warrants and covenants to Company as
follows:
Section 6.1. Organization of Holders. Each of the Holders has been duly formed
and is validly existing as a corporation or other legal entity in good standing
under the laws of its jurisdiction of organization. Each of the Holders has full
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
Section 6.2. Authority of Holders. The execution and delivery by each of the
Holders of this Agreement, and the performance of its obligations hereunder,
have been duly and validly authorized by all necessary actions of such Holder.
This Agreement and all other Closing Documents executed by each of the Holders
have been duly and validly executed and delivered by such Holder and constitute
the legal, valid and binding obligations of such Holder, enforceable against
such Holder, in accordance with their terms, except to the extent such
enforceability (a) may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to creditors’ rights generally and
(b) is subject to general principles of equity.
Section 6.3. Compliance with Laws and Other Instruments. The consummation of the
transactions contemplated by this Agreement and the execution, delivery and
performance of the terms and provisions of the Closing Documents to which each
of the Holders is a party will not (i) contravene, result in any breach of, or
constitute a default under, any charter or bylaws or other organizational
documents of such Holder, or any material agreement or instrument to which such
Holder is a party, (ii) conflict with or result in a breach of any of the terms,
conditions or provisions of any order of any court, arbitrator or Governmental
Authority applicable to such Holder, or (iii) violate any provision of any
statute or other rule or regulation of any Governmental Authority applicable to
such Holder.
Section 6.4. Acquisition for Holder’s Account. Each of the Holders is acquiring
and will acquire the Notes for its own account, with no present intention of
distributing or reselling such Notes or any part thereof in violation of
applicable securities laws.
[Note Purchase Agreement]

 

42



--------------------------------------------------------------------------------



 



Section 6.5. Notes Not Registered. Each of the Holders acknowledges that its
Notes have not been, and when issued will not be, registered under the
Securities Act or the securities laws of any state in the United States or any
other jurisdiction and may not be offered or sold by such Holder unless
subsequently registered under the Securities Act (if applicable to the
transaction) and any other securities laws or unless exemptions from the
registration or other requirements of the Securities Act and any other
securities laws are available for the transaction.
Section 6.6. Accredited Investor. Each of the Holders represents that it is an
“accredited investor” within the meaning of Rule 501 of Regulation D promulgated
under the Securities Act, as presently in effect, or a Qualified Institutional
Buyer (as defined in Rule 144A promulgated under the Securities Act, as
presently in effect).
ARTICLE VII — Affirmative Covenants of Company
To conform with the terms and conditions under which each Holder is willing to
have credit outstanding to Company, and to induce each Holder to enter into this
Agreement and extend credit hereunder, Company warrants, covenants and agrees
that until the full and final payment of the Obligations and the termination of
this Agreement, unless Required Holders have previously agreed otherwise:
Section 7.1. Payment and Performance. Each Restricted Person will pay all
amounts due under the Note Documents, to which it is a party, in accordance with
the terms thereof and will observe, perform and comply with every covenant, term
and condition set forth in the Note Documents to which it is a party. Company
will cause each of its Affiliates to observe, perform and comply with every such
term, covenant and condition in any Note Document.
Section 7.2. Books, Financial Statements and Reports. Each Restricted Person
will at all times maintain full and accurate books of account and records. ECO
and Company will maintain and will cause their Subsidiaries to maintain a
standard system of accounting, will maintain its Fiscal Year, and will furnish
the following statements and reports to each Holder Party at Company’s expense:
(a) As soon as available, and in any event within ninety (90) days after the end
of each Fiscal Year, complete Consolidated and consolidating financial
statements of ECO together with all notes thereto, prepared in reasonable detail
in accordance with GAAP, together with an unqualified opinion, based on an audit
using generally accepted auditing standards, by an independent certified public
accounting firm selected by ECO and acceptable to Administrative Agent, stating
that such Consolidated financial statements have been so prepared. These
financial statements shall contain a Consolidated and consolidating balance
sheet as of the end of such Fiscal Year and Consolidated and consolidating
statements of earnings, of cash flows, and of changes in owners’ equity for such
Fiscal Year, each setting forth in comparative form the corresponding figures
for the preceding Fiscal Year. In addition, concurrently with the delivery of
such financial statements, Company will furnish a report signed by such
accountants (i) containing calculations showing compliance (or non-compliance)
at the end of such Fiscal Year with the requirements of Sections 8.11 and 8.12,
and (ii) further stating that in making their examination and reporting on the
Consolidated financial statements described above they did not conclude that any
Default existed at the end of such Fiscal Year or at the time of their report,
or, if they did conclude that a Default existed, specifying its nature and
period of existence.
[Note Purchase Agreement]

 

43



--------------------------------------------------------------------------------



 



(b) As soon as available, and in any event within forty-five (45) days after the
end of each Fiscal Quarter, ECO’s Consolidated and consolidating balance sheet
as of the end of such Fiscal Quarter and Consolidated and consolidating
statements of ECO’s earnings and cash flows for the period from the beginning of
the then current Fiscal Year to the end of such Fiscal Quarter, all in
reasonable detail and prepared in accordance with GAAP, subject to changes
resulting from normal year-end adjustments. In addition Company will, together
with each such set of financial statements and each set of financial statements
furnished under subsection (a) of this section, furnish a certificate in the
form of Exhibit D signed by the chief financial officer of ECO stating that such
financial statements are accurate and complete (subject to normal year-end
adjustments), stating that he has reviewed the Note Documents, containing
calculations showing compliance (or non-compliance) at the end of such Fiscal
Quarter with the requirements of Sections 8.11 and 8.12 and stating that no
Default exists at the end of such Fiscal Quarter or at the time of such
certificate or specifying the nature and period of existence of any such
Default.
(c) Promptly upon their becoming available, copies of all financial statements,
reports, notices and proxy statements sent by Parent or any Restricted Person to
its equity holders and all registration statements, periodic reports and other
statements and schedules filed by Parent or any Restricted Person with any
securities exchange, the Securities and Exchange Commission or any similar
Governmental Authority.
(d) Together with each set of financial statements furnished under subsections
(a) and (b) of this section, Company will furnish a report (in form reasonably
satisfactory to Administrative Agent) of all Hedging Contracts of each of the
Restricted Persons, setting forth the type, term, effective date, termination
date and notional amounts or volumes and the counterparty to each such
agreement.
(e) As soon as available, and in any event within ninety (90) days after the end
of each Fiscal Year, a business and financial plan, together with a capital
expenditure schedule, for Restricted Persons (in form reasonably satisfactory to
Administrative Agent), prepared by a senior financial officer thereof, setting
forth for the first year thereof, quarterly financial projections and budgets
for Restricted Persons, and thereafter yearly financial projections and budgets
during the Availability Period.
(f) Concurrently with the annual renewal of Restricted Persons’ insurance
policies, Company shall, if requested by Administrative Agent in writing, cause
a certificate or report to be issued by Administrative Agent’s Insurance Advisor
or other insurance consultants satisfactory to Administrative Agent certifying
that Restricted Persons’ insurance for the next succeeding year after such
renewal (or for such longer period for which such insurance is in effect)
complies with the provisions of this Agreement and the Security Documents.
(g) As soon as available and in any event no later than the fifteenth (15th) day
after the end of each month, monthly operating reports of Restricted Persons
which shall include a description by field of the gross quantities of
Hydrocarbons and water produced from the Eligible Mortgaged Properties during
such month;
[Note Purchase Agreement]

 

44



--------------------------------------------------------------------------------



 



(h) On each Quarterly Payment Date, a consolidated report in detail acceptable
to Administrative Agent containing:
(i) a detailed calculation of ANCF for the preceding ANCF Quarter including a
detailed aging of Restricted Persons’ accounts receivable and payable;
(ii) regardless of whether the same are included in such calculation of ANCF, a
detailed calculation of any leasehold operating expenses, overhead costs,
capital expenditures, and other direct charges or overhead costs with respect to
the Eligible Mortgaged Properties specifying any material differences from those
approved and those actually incurred;
(iii) a summary of wells drilled, completed or worked over during the reporting
period showing the total depth drilled or tested, and the existing or
anticipated perforated interval and upon request copies of any well logs across
the pay sectors;
(iv) a discussion of any current operating problems with any wells and any
proposed solutions;
(v) any technical studies conducted during the reporting period of performance;
and
(vi) a projection of capital expenditures for the next ANCF Quarter and if any
of such capital expenditures are not ANCF Capital Expenditures the sources of
capital for the payment thereof.
(i) during the Availability Period, a semi-annual Engineering Report, to be
effective as of each May 1 and November 1 of each year and to be delivered to
Administrative Agent prior to June 1 and December 1 for each respective period;
and after the end of the Availability Period, an annual Engineering Report to be
effective as of November 1 of each year and to be delivered prior to December 1
of each year. Each Engineering Report shall:
(i) be prepared at Company’s expense by the Independent Engineer, concerning all
of the oil and gas properties of Restricted Persons, including the Eligible
Mortgaged Properties;
(ii) separately report on Proved Developed Producing Reserves, Proved Developed
Non-Producing Reserves and Proved Undeveloped Reserves of the Eligible Mortgaged
Properties, and separately calculate the NPV10 of each such category of
Reserves;
(iii) use Agreed Pricing;
(iv) take into account Restricted Persons’ actual experiences with leasehold
operating expenses and other costs in determining projected leasehold operating
expenses and other costs;
(v) take into account any “over-produced” status under gas balancing
arrangements; and
(vi) otherwise be in form and substance satisfactory to Administrative Agent.
[Note Purchase Agreement]

 

45



--------------------------------------------------------------------------------



 



In the event that Company and Administrative Agent disagree over whether or not
any workovers or other remedial capital expenditures should be included in an
Engineering Report for the purposes of calculating NPV10, the engineers
preparing the report shall resolve such disagreement by determining whether such
expenditures are likely to be required in accordance with prudent industry
practice and shall include or exclude such expenditures based upon such
determination.
(j) after the Availability Period, a semi-annual engineering report as of May 1
of each year, which shall be generated internally by Company and shall satisfy
the requirements of clauses (ii) through (vi) of the preceding subsection (i).
Such interim engineering reports shall include, but not be limited to,
calculations of NPV10 on the Eligible Mortgaged Properties.
(k) as soon as available and in any event not later than December 28 of each
Fiscal Year, an annual budget of ECO and its Subsidiaries reviewed by the
Manager and the principal financial officer of ECO, setting forth in reasonable
detail, the projected revenues and expenses for ECO and its Subsidiaries for the
next succeeding Fiscal Year.
(1) Upon request by Administrative Agent, a list, by name and address, of those
Persons who have purchased production during such Fiscal Quarter from the
Eligible Mortgaged Properties, in form and substance satisfactory to
Administrative Agent.
Section 7.3. Notice of Material Events and Change of Address. Company will
promptly notify each Holder Party in writing, stating that such notice is being
given pursuant to this Agreement, of:
(a) occurrence of any Material Adverse Change,
(b) the occurrence of any Default,
(c) the acceleration of the maturity of any Indebtedness owed by any Restricted
Person or of any default by any Restricted Person under any indenture, mortgage,
agreement, contract or other instrument to which any of them is a party or by
which any of them or any of their properties is bound, if such acceleration or
default could cause a Material Adverse Change,
(d) the occurrence of any Termination Event,
(e) any claim of $50,000 or more, any notice of potential liability under any
Environmental Laws which might exceed such amount, or any other material adverse
claim asserted against any Restricted Person or with respect to any Restricted
Person’s properties, and
(f) the filing of any suit or proceeding against any Restricted Person in which
an adverse decision could cause a Material Adverse Change.
Upon the occurrence of any of the foregoing Restricted Persons will take all
necessary or appropriate steps to remedy promptly any such Material Adverse
Change, Default, acceleration, default or Termination Event, to protect against
any such adverse claim, to defend any such suit or proceeding, and to resolve
all controversies on account of any of the foregoing. Company will also notify
Administrative Agent and Administrative Agent’s counsel in writing at least
twenty Business Days prior to the date that any Restricted Person changes its
name or the location of its chief executive office or its location under the
Uniform Commercial Code.
[Note Purchase Agreement]

 

46



--------------------------------------------------------------------------------



 



Section 7.4. Maintenance of Properties. Each Restricted Person will maintain,
preserve, protect, and keep all Collateral and all other property used or useful
in the conduct of its business in good condition (normal wear and tear excepted)
and in accordance with prudent industry standards, and will from time to time
make all repairs, renewals and replacements needed to enable the business and
operations carried on in connection therewith to be conducted at all times
consistent with prudent industry practices. All Collateral is, and will remain,
located on the premises subject to a Mortgage, except for that portion thereof
which is or shall be located elsewhere (including that usually located on such
premises but temporarily located elsewhere) in the course of the normal
operation of the Properties. Each Restricted Person will maintain, good and
defensible title to the fee interests in real property and the oil and gas
leasehold interests comprising the Collateral, free and clear of all Liens,
except for Permitted Liens. Company will obtain and pay for the services of all
engineering and professional staff and other Persons needed to prudently execute
the Approved Plan of Development.
Section 7.5. Maintenance of Existence and Qualifications. Each Restricted Person
will maintain and preserve its existence and its rights and franchises in full
force and effect and will qualify to do business in all states or jurisdictions
where required by applicable Law, except where the failure so to qualify could
cause a Material Adverse Change.
Section 7.6. Payment of Trade Liabilities, Taxes, etc. Each Restricted Person
will (a) timely file all required tax returns including any extensions;
(b) timely pay all taxes, assessments, and other governmental charges or levies
imposed upon it or upon its income, profits or property before the same become
delinquent; (c) within ninety (90) days past the original invoice billing date
therefor same becomes due pay all Liabilities owed by it on ordinary trade terms
to vendors, suppliers and other Persons providing goods and services used by it
in the ordinary course of its business; (d) pay and discharge when due all other
Liabilities now or hereafter owed by it, other than royalty payments suspended
in the ordinary course of business; and (e) maintain appropriate accruals and
reserves for all of the foregoing in accordance with GAAP. Each Restricted
Person may, however, delay paying or discharging any of the foregoing so long as
it is in good faith contesting the validity thereof by appropriate proceedings,
if necessary, and has set aside on its books adequate reserves therefore which
are required by GAAP.
Section 7.7. Insurance. The Company will, and will cause each of its
Subsidiaries to, (i) keep and maintain all of its Property in good working order
and condition, ordinary wear and tear excepted, and (ii) maintain insurance with
responsible and reputable insurance companies or associations (including,
without limitation, comprehensive general liability, hazard, business
interruption insurance) with respect to its properties (including all real
properties leased or owned by it) and business, in such amounts and covering
such risks as is required by any Governmental Authority having jurisdiction with
respect thereto or as is carried generally in accordance with sound business
practice by companies in similar businesses similarly situated, and, in any
event in amount, adequacy and scope as required by the Insurance Schedule and
satisfactory to Administrative Agent and Required Holders.
[Note Purchase Agreement]

 

47



--------------------------------------------------------------------------------



 



If Company or any of its Subsidiaries fails to maintain such insurance,
Administrative Agent or any Holder may arrange for such insurance, but at
Company’s expense and without any responsibility on the part of Administrative
Agent or any Holder for obtaining the insurance, the solvency of the insurance
companies, the adequacy of the coverage, or the collection of claims. Upon the
occurrence and during the continuance of an Event of Default, Administrative
Agent shall have the sole right, in the name of the Holders, Company and its
Subsidiaries, to file claims under any insurance policies, to receive, receipt
and give acquittance for any payments that may be payable thereunder, and to
execute any and all endorsements, receipts, releases, assignments, reassignments
or other documents that may be necessary to effect the collection, compromise or
settlement of any claims under any such insurance policies.
Section 7.8. Performance on Company’s Behalf. If any Restricted Person fails to
pay any taxes, insurance premiums, expenses, attorneys’ fees or other amounts it
is required to pay under any Note Document, Administrative Agent may pay the
same. Company shall immediately reimburse Administrative Agent for any such
payments and each amount paid by Administrative Agent shall constitute an
Obligation owed hereunder which is due and payable on the date such amount is
paid by Administrative Agent.
Section 7.9. Interest. Company hereby promises to each Holder Party to pay
interest at the Default Rate on all Obligations (including Obligations to pay
fees or to reimburse or indemnify any Holder but excluding principal of, and
interest on, any Loan interest on which is covered by Section 2.6) which Company
has in this Agreement promised to pay to such Holder Party and which are not
paid when due. Such interest shall accrue from the date such Obligations become
due until they are paid.
Section 7.10. Compliance with Agreements and Law. Each Restricted Person will
perform all material obligations it is required to perform under the terms of
each indenture, mortgage, deed of trust, security agreement, lease, franchise,
agreement, contract or other instrument or obligation to which it is a party or
by which it or any of its properties is bound. Each Restricted Person will
conduct its business and affairs in compliance with all Laws applicable thereto.
Each Restricted Person will cause all licenses and permits necessary or
appropriate for the conduct of its business and the ownership and operation of
its property used and useful in the conduct of its business to be at all times
maintained in good standing and in full force and effect.
Section 7.11. Board Observation Rights. The Holders shall be entitled to appoint
one observer (an “Observer”) to the Board of Directors or board of managers (or
any similar group performing an executive oversight or similar function) of
Company and each Subsidiary and each committee thereof (collectively, the
“Board”). Each Observer shall have the right to attend and receive all materials
distributed for or at all meetings (telephonic or otherwise) of the Board,
except that such Observer shall not be entitled to vote on matters presented to
or discussed by the Board nor participate in attorney-client privileged
discussions or receive or review any documents subject to an attorney-client or
attorney work product privilege. Each of the Holders shall be notified of all
meetings and each Observer will be notified of all proposed actions (including
not less than two (2) Business Days prior notice of any proposed action to be
taken without a meeting) by the Board as if a representative of such Holders
were a member of the Board. Each Observer shall be entitled to be reimbursed by
Company for all reasonable and documented out-of-pocket costs and expenses it
incurred in connection with its participation in meetings or other activities of
the Board.
[Note Purchase Agreement]

 

48



--------------------------------------------------------------------------------



 



Section 7.12. Separateness Covenants.
(a) No Restricted Person will commingle its assets with those of any other
Person.
(b) Each Restricted Person will conduct its business separately and in its own
name from any direct or ultimate parent of such Person.
(c) Each Restricted Person will maintain separate accounts, financial
statements, books and records from those of any other Person.
(d) Except as expressly permitted under Section 8.9, each Restricted Person will
maintain an “arm’s-length” relationship with its Affiliates.
(e) Each Restricted Person will use separate stationery, invoices and checks and
will hold itself out as a separate and distinct entity from any other Person.
(f) Each Restricted Person will observe all normal corporate or company
formalities.
(g) Each Restricted Person will correct any known misunderstanding regarding its
separate identity.
(h) Each Restricted Person will maintain adequate capital in light of its
contemplated business operations.
Section 7.13. Environmental Matters; Environmental Reviews.
(a) Each Restricted Person will comply in all material respects with all
Environmental Laws now or hereafter applicable to it, as well as all contractual
obligations and agreements with respect to environmental remediation or other
environmental matters, and will obtain, at or prior to the time required by
applicable Environmental Laws, all environmental, health and safety permits,
licenses and other authorizations necessary for its operations and will maintain
such authorizations in full force and effect. No Restricted Person will do
anything or permit anything to be done that will subject any of the properties
of any Restricted Person to any remedial obligations under, or result in
noncompliance with applicable permits and licenses issued under, any applicable
Environmental Laws, assuming disclosure to the applicable governmental
authorities of all relevant facts, conditions and circumstances. Upon
Administrative Agent’s reasonable request, at any time and from time to time,
Company will provide at its own expense an environmental inspection of any of
its and the other Restricted Persons’ material real properties and audit of
their environmental compliance procedures and practices, in each case from an
engineering or consulting firm approved by Administrative Agent.
[Note Purchase Agreement]

 

49



--------------------------------------------------------------------------------



 



(b) Company will promptly furnish to Administrative Agent all written notices of
violation, orders, claims, citations, complaints, penalty assessments, suits or
other proceedings received by any Restricted Person, or of which any Restricted
Person otherwise has notice, with respect to any alleged violation of or
non-compliance with any Environmental Laws, with respect to the properties or
operations of Company and its Subsidiaries, or with respect to any permits,
licenses or authorizations in connection with the ownership or use of such
properties or in connection with any such operations.
(c) Company will promptly furnish to Administrative Agent all requests for
information, notices of claim, demand letters, and other notifications, received
by any Restricted Person in connection with the ownership or use of any of its
properties or the conduct of its business, relating to potential responsibility
with respect to any investigation or clean-up of Hazardous Material at any
location.
Section 7.14. Evidence of Compliance. Each Restricted Person will furnish to
each Holder at such Restricted Person’s or Company’s expense all evidence which
Administrative Agent from time to time reasonably requests in writing as to the
accuracy and validity of or compliance with all representations, warranties and
covenants made by any Restricted Person in the Note Documents, the satisfaction
of all conditions contained therein, and all other matters pertaining thereto.
Section 7.15. Bank Accounts; Offset. To secure the repayment of the Obligations
Company hereby grants to each Holder a security interest, a lien, and a right of
offset, each of which shall be in addition to all other interests, liens, and
rights of any Holder at common Law, under the Note Documents, or otherwise, and
each of which shall be upon and against (a) any and all moneys, securities or
other property (and the proceeds therefrom) of Company now or hereafter held or
received by or in transit to any Holder from or for the account of Company,
whether for safekeeping, custody, pledge, transmission, collection or otherwise,
(b) any and all deposits (general or special, time or demand, provisional or
final) of Company with any Holder, and (c) any other credits and claims of
Company at any time existing against any Holder, including claims under
certificates of deposit. At any time and from time to time after the occurrence
of any Default, each Holder is hereby authorized to foreclose upon, or to offset
against the Obligations then due and payable (in either case without notice to
Company), any and all items hereinabove referred to. The remedies of foreclosure
and offset are separate and cumulative, and either may be exercised
independently of the other without regard to procedures or restrictions
applicable to the other.
Section 7.16. Guaranties of Company’s Subsidiaries. Each Subsidiary of ECO
(other than Company) now existing or created, acquired or coming into existence
after the date hereof shall, promptly upon request by Administrative Agent,
execute and deliver to Administrative Agent an absolute and unconditional
guaranty of the timely repayment of the Obligations and the due and punctual
performance of the obligations of Company hereunder, which guaranty shall be
satisfactory to Administrative Agent in form and substance. ECO and Company will
cause each such Person to deliver to Administrative Agent, simultaneously with
its delivery of such a guaranty, written evidence satisfactory to Administrative
Agent and its counsel that such Person has taken all company action necessary to
duly approve and authorize its execution, delivery and performance of such
guaranty and any other documents which it is required to execute.
[Note Purchase Agreement]

 

50



--------------------------------------------------------------------------------



 



Section 7.17. Agreement to Deliver Security Documents. Company agrees to deliver
and to cause each other Restricted Person to deliver, to further secure the
Obligations whenever requested by Administrative Agent in its sole and absolute
discretion, deeds of trust, mortgages, chattel mortgages, security agreements,
financing statements and other Security Documents in form and substance
satisfactory to Administrative Agent for the purpose of granting, confirming,
and perfecting first and prior liens or security interests in any real or
personal property now owned or hereafter acquired by any Restricted Person.
Company agrees to deliver and to cause each other Restricted Person to deliver,
whenever requested by Administrative Agent, in its sole and absolute discretion,
transfer orders or letters in lieu thereof with respect to the production and
proceeds of production from the Collateral, in form and substance satisfactory
to Administrative Agent. Company also agrees to deliver, whenever requested by
Administrative Agent in its sole and absolute discretion, favorable title
opinions from legal counsel acceptable to Administrative Agent with respect to
any Restricted Person’s properties and interests designated by Administrative
Agent, based upon abstract or record examinations to dates acceptable to
Administrative Agent and (a) stating that such Restricted Person has good and
defensible title to such properties and interests, free and clear of all Liens
other than Permitted Liens, (b) confirming that such properties and interests
are subject to Security Documents securing the Obligations that constitute and
create legal, valid and duly perfected first deed of trust or mortgage liens in
such properties and interests and first priority assignments of and security
interests in the oil and gas attributable to such properties and interests and
the proceeds thereof, and (c) covering such other matters as Administrative
Agent may request. Company shall deliver duly executed control agreements from
each institution holding any Restricted Person’s Deposit Accounts pursuant to
which such institution recognizes Administrative Agent’s Lien in such Deposit
Accounts and, upon the occurrence and during the continuance of an Event of
Default, agrees to transfer collected balances in all such Deposit Accounts to
Administrative Agent pursuant to its instructions from time to time; provided
that no such control agreement shall be required with respect to Deposit
Accounts that are designated solely as (a) payroll funding accounts or
(b) royalty or joint interest owner accounts. Each Restricted Person shall
(a) cause any Security Documents required to be filed with an Indian tribe, the
Bureau of Indian Affairs, or the U.S. Bureau of Land Management to be so filed,
(b) shall diligently attempt to obtain all consents from such Persons that are
necessary or desirable in connection with such Note Documents, and (c) shall
provide monthly updates to Administrative Agent with respect to the foregoing
filings and consents until they are obtained.
Section 7.18. Production Proceeds. Notwithstanding that, by the terms of the
various Security Documents, Restricted Persons are and will be assigning to
Administrative Agent and Holders all of the “Production Proceeds” (as defined
therein) accruing to the property covered thereby, so long as no Default has
occurred Restricted Persons may continue to receive from the purchasers of
production all such Production Proceeds, subject, however, to the Liens created
under the Security Documents, which Liens are hereby affirmed and ratified. Upon
the occurrence of a Default, Administrative Agent and Holders may exercise all
rights and remedies granted under the Security Documents, including the right to
obtain possession of all production proceeds then held by Restricted Persons or
to receive directly from the purchasers of production all other Production
Proceeds. In no case shall any failure, whether purposed or inadvertent, by
Administrative Agent or Holders to collect directly any such Production Proceeds
constitute in any way a waiver, remission or release of any of their rights
under the Security Documents, nor shall any release of any Production Proceeds
by Administrative Agent or Holders to Restricted Persons constitute a waiver,
remission, or release of any other Production Proceeds or of any rights of
Administrative Agent or Holders to collect other Production Proceeds thereafter.
[Note Purchase Agreement]

 

51



--------------------------------------------------------------------------------



 



Section 7.19. Leases and Contracts; Performance of Obligations. Each Restricted
Person will maintain in full force and effect all oil, gas or mineral leases,
contracts, servitudes and other agreements forming a part of any Oil and Gas
Property, to the extent the same cover or otherwise relate to such Oil and Gas
Property, and each Restricted Person will timely perform all of its obligations
thereunder. Each Restricted Person will properly and timely pay all rents,
royalties and other payments due and payable under any such leases, contracts,
servitudes and other agreements, or under the Permitted Liens, or otherwise
attendant to its ownership or operation of any Oil and Gas Property. Each
Restricted Person will promptly notify Administrative Agent of any claim (or any
conclusion by such Restricted Person) that such Restricted Person is obligated
to account for any royalties, or overriding royalties or other payments out of
production, on a basis (other than delivery in kind) less favorable to such
Restricted Person than proceeds received by Restricted Person (calculated at the
well) from sale of production.
Section 7.20. Approved Plan of Development; Project Area. Restricted Persons
will (a) timely develop the Oil and Gas Properties, and make capital
expenditures on the Oil and Gas Properties, in accordance with the Approved Plan
of Development, and (b) except to the extent regulatory approval has not yet
been obtained, have each producing and injection well which is hereafter
completed put into normal operation. Company, GO, and MV Pipeline will be the
only Subsidiaries of Parent that now or hereafter own any Oil and Gas Property
of any kind within the Project Area, and neither GO nor MV Pipeline will
hereafter acquire any Oil and Gas Property within the Project Area in addition
to the pipeline Oil and Gas Properties it acquired on the Acquisition Closing
Date. Parent will not acquire, and will not allow any of its Subsidiaries or
Affiliates other than Company to acquire, any Oil and Gas Property in the
Project Area, and if any of them now or hereafter acquires any Oil and Gas
Property within the Project Area, Parent and/or the other applicable
Subsidiaries of Parent will cause such Oil and Gas Property to be promptly
transferred to Company as a capital contribution.
Section 7.21. Hedging Contracts. Upon Administrative Agent’s request from time
to time, Company shall enter into Hedging Contracts upon terms and conditions
acceptable to Administrative Agent in its sole and absolute discretion such
that, when combined with Company’s then existing Hedging Contracts, the
percentage (not to exceed 75%) from time to time specified by Administrative
Agent of Company’s aggregate Projected PDP Oil and Gas Production through the
date that is three years from the date of Administrative Agent’s request will be
subject to Hedging Contracts with the purpose and effect of fixing prices on
such production.
Section 7.22. Other Information and Inspections. Each Restricted Person will
promptly furnish to each Holder as soon as reasonably possible any information
which Administrative Agent may from time to time request concerning any
provision of the Note Documents, any Collateral, or any matter in connection
with the businesses, properties, prospects, financial condition and operations
of any Restricted Person, including all evidence which Administrative Agent from
time to time reasonably requests in writing as to the accuracy and validity of
or compliance with all representations, warranties and covenants made by any
Restricted Person in the Note Documents, the satisfaction of all conditions
contained therein, and all other matters pertaining thereto.
[Note Purchase Agreement]

 

52



--------------------------------------------------------------------------------



 



Each Restricted Person will permit representatives appointed by Administrative
Agent (including independent accountants, auditors, agents, attorneys,
appraisers and any other Persons) to visit and inspect during normal business
hours any of such Restricted Person’s property, including its books of account,
other books and records, and any facilities or other business assets, and to
make extra copies therefrom and photocopies and photographs thereof, and to
write down and record any information such representatives obtain, and each
Restricted Person shall permit Administrative Agent or its representatives to
investigate and verify the accuracy of the information furnished to
Administrative Agent or any Holder in connection with the Note Documents and to
discuss all such matters with its officers, employees and representatives.
Section 7.23. Post Closing Items. Company shall cause the post closing items
identified below to be completed on or before the due dates reflected below:
(a) Within ten Business Days after the date hereof, Company shall establish the
Collateral Account with a depositary institution satisfactory to Administrative
Agent and shall delivery a duly executed control agreement from such institution
in form and substance satisfactory to Administrative Agent pursuant to which
such institution recognizes Administrative Agent’s Lien in such account and
agrees to comply with instructions originated by Administrative Agent directing
disposition of funds in such account without further consent by Company.
(b) Not later than ten Business Days after the date hereof, Restricted Persons
shall send a notice, in form satisfactory to Administrative Agent, to all
existing purchasers of Hydrocarbons produced from the Eligible Mortgaged
Properties and/or other Persons making payments to Restricted Persons in respect
of their oil and gas business, directing them to forward all amounts payable to
Restricted Persons directly to the Collateral Account at the mailing address of
the depositary bank for deposit into the Collateral Account (or alternatively,
by wire transfer directly into the Collateral Account).
(c) Company shall use its best efforts, to obtain the following title curative
documents (all in form and substance satisfactory to Administrative Agent) as
promptly as possible after Closing:
(i) a release of the Lis Pendens Notice filed by Gene Stipe and Eddie Harper
against the Collateral acquired by Company from Existing Borrower,
(ii) Quitclaim assignments from Gene Stipe (and related trusts) and Eddie Harper
relating to their prior conveyances to Existing Borrower and Penny Petroleum,
and
(iii) copies of the trust documents relating to the formation of the Gene Stipe
Trust IV and any curative documents relating to assignments from the trust.
(d) Within sixty days after the date hereof, Company shall obtain an assignment
from the Department of Army Corps of Engineers for its permit on the MV Pipeline
system which is currently held in the name of Venture Pipeline Company, and any
required consents to assignment from Ozark Gas Gathering LLC (or its successors
and assigns) relating to the GO, LLC pipeline system, in each case in form and
substance satisfactory to Administrative Agent.
[Note Purchase Agreement]

 

53



--------------------------------------------------------------------------------



 



(e) Within ten Business Days after the date hereof, Company will deliver to each
Holder true, correct and complete copies of the Initial Pro Forma Financial
Statements.
ARTICLE VIII — Negative Covenants of Company
To conform with the terms and conditions under which each Holder is willing to
have credit outstanding to Company, and to induce each Holder to enter into this
Agreement and make the Loans, Company warrants, covenants and agrees that until
the full and final payment of the Obligations and the termination of this
Agreement, unless Required Holders have previously agreed otherwise:
Section 8.1. Indebtedness. No Restricted Person will in any manner owe or be
liable for Indebtedness except:
(a) the Obligations.
(b) unsecured intercompany Indebtedness arising in the ordinary course of
business among Company and any future Subsidiary of Company that is in
compliance with Section 7.17.
(c) Indebtedness arising under Hedging Contracts permitted under Section 8.3.
Section 8.2. Limitation on Liens. Except for Permitted Liens, no Restricted
Person will create, assume or permit to exist any Lien upon any of the
properties or assets which it now owns or hereafter acquires.
Section 8.3. Limitation on Hedging Contracts. No Restricted Person will be a
party to or in any manner be liable on any Hedging Contract, except for (a) the
Hedging Contracts described in Section 7.21, and (b) other Hedging Contracts
approved in writing by Administrative Agent from time to time in its sole and
absolute discretion.
Section 8.4. Limitation on Mergers, Issuances of Securities. No Restricted
Person shall create or own any Subsidiary other than those listed in the
Disclosure Schedule or hereafter consented to by Administrative Agent in
writing. No Restricted Person will merge or consolidate with or into any other
Person, except for the Merger pursuant to the terms of the Merger Documents.
Company will not issue any Equity other than shares of its common capital stock
and any options or warrants giving the holders thereof only the right to acquire
such shares. No Subsidiary of Company will issue any additional Equity except to
Company and only to the extent not otherwise forbidden under the terms hereof.
No Subsidiary of Company which is a partnership will allow any diminution of
Company’s interest (direct or indirect) therein.
Section 8.5. Limitation on Dispositions of Property. No Restricted Person will
sell, transfer, lease, exchange, alienate or dispose of any of its material
assets or properties or any material interest therein, or discount, sell, pledge
or assign any notes payable to it, accounts receivable or future income, except,
to the extent not otherwise forbidden under the Security Documents:
(a) equipment which is worthless or obsolete or which is replaced by equipment
of equal suitability and value; and
[Note Purchase Agreement]

 

54



--------------------------------------------------------------------------------



 



(b) inventory (including oil and gas sold as produced and seismic data) which is
sold in the ordinary course of business on ordinary trade terms.
No Restricted Person will abandon or consent to the abandonment of, any oil or
gas well constituting Collateral so long as such well is capable (or is subject
to being made capable through drilling, reworking or other operations which it
would be commercially feasible to conduct) of producing oil, gas, or other
hydrocarbons or other minerals in commercial quantities (as determined without
considering the effect of any Mortgage). No Restricted Person will elect not to
participate in a proposed operation on any oil and gas property constituting
Collateral where the effect of such election would be the forfeiture either
temporarily (e.g., until a certain sum of money is received out of the forfeited
interest) or permanently of any interest in the Collateral. No Restricted Person
will discount, sell, pledge or assign any notes payable to it, accounts
receivable or future income except to the extent expressly permitted under the
Note Documents.
Section 8.6. Limitation on Dividends and Redemptions.
(a) No Restricted Person will declare or make any Distribution, other than
(i) Distributions payable to Company or to Guarantors that are Subsidiaries of
ECO, to the extent not in violation of the investment restrictions of
Section 8.7; (ii) Distributions by a Restricted Person payable only in such
Restricted Person’s common stock or common equity, so long as Penny’s interest
in any of its Subsidiaries is not thereby reduced; and (iii) Permitted ANCF
Distributions described in Section 8.6(b).
(b) In the event that ECO desires to make a quarterly Permitted ANCF
Distribution, Company and ECO may deliver to Administrative Agent at its
addresses for notices in Section 12.3 a certificate (in form and detail
satisfactory to Administrative Agent) signed by the manager, president or chief
executive officer of Company and ECO, respectively, at least 10 Business Days
and no more than 20 Business Days prior to a Quarterly Payment Date (an “ANCF
Distribution Certificate”) describing the amount of such proposed Permitted ANCF
Distribution and certifying:
(i) that no Default or Event of Default has occurred and that is continuing on
the date thereof or would result from the making of such proposed Permitted ANCF
Distribution,
(ii) no Coverage Deficiency has occurred and that is continuing on the date
thereof or would result from the making of such proposed Permitted ANCF
Distribution,
(iii) that after giving effect to such Distribution, the PDP Collateral Coverage
Ratio shall be greater than 1.5 and the Collateral Coverage Ratio shall be
greater than 2.0 (together with the calculations showing such ratios based on an
Engineering Report prepared by the Independent Engineer which Engineering Report
shall not have an effective date older than six months prior to the proposed
Permitted ANCF Distribution, as adjusted and updated by Company to reflect
current operations in the field and production runs in a manner satisfactory to
Administrative Agent), and
(iv) the calculations supporting such proposed Permitted ANCF Distribution.
[Note Purchase Agreement]

 

55



--------------------------------------------------------------------------------



 



Upon receipt of an ANCF Distribution Certificate, Administrative Agent shall
review such certificate and notify Company in writing on or before the
applicable Quarterly Payment Date whether it has determined that ECO is eligible
to make the proposed Permitted ANCF Distribution described in the applicable
ANCF Distribution Certificate. If Administrative Agent has so determined that
ECO is eligible to make such proposed Permitted ANCF Distribution, then ECO may
make the quarterly Permitted ANCF Distribution as provided in this
Section 8.6(b) on the applicable Quarterly Payment Date (“Permitted ANCF
Distributions”). Each Permitted ANCF Distribution shall be calculated with
respect to the ANCF Quarter most recently ended and shall not exceed an amount
equal to seventy-five percent (75%) of (x) the Dedication Rate multiplied by
ANCF for such ANCF Quarter, less (y) the Minimum Scheduled Quarterly Principal
Payment; provided that no Permitted ANCF Distributions may be made with respect
to ANCF Quarters ending on or before August 31, 2008.
Section 8.7. Limitation on Investments and New Businesses. No Restricted Person
will (a) make any expenditure or commitment or incur any obligation or enter
into or engage in any transaction except in the ordinary course of business,
(b) engage directly or indirectly in any business or conduct any operations
except in connection with or incidental to its present businesses and
operations, or (c) make any acquisitions of or capital contributions to or other
Investments in any Person or property, other than Permitted Investments. No
Restricted Person will open or establish any “securities account” (as defined in
the UCC) without the prior written consent of Administrative Agent.
Section 8.8. Limitation on Credit Extensions. Except for Permitted Investments,
no Restricted Person will extend credit, make advances or make loans other than
(a) normal and prudent extensions of credit to customers buying goods and
services in the ordinary course of business, which extensions shall not be for
longer periods than those extended by similar businesses operated in a normal
and prudent manner, and (b) loans to Company.
Section 8.9. Transactions with Affiliates. Neither ECO nor any of its
Subsidiaries will engage in any material transaction with any of its Affiliates
on terms which are less favorable to it than those which would have been
obtainable at the time in arm’s-length dealing with Persons other than such
Affiliates, provided that such restriction shall not apply to transactions among
ECO and its wholly owned Subsidiaries that are Guarantors.
Section 8.10. Prohibited Contracts. Except as expressly provided for in the Note
Documents, no Restricted Person will, directly or indirectly, enter into,
create, or otherwise allow to exist any contract or other consensual restriction
on the ability of any Subsidiary of Company to: (a) pay dividends or make other
distributions to Company, (b) to redeem equity interests held in it by Company,
(c) to repay loans and other indebtedness owing by it to Company, or (d) to
transfer any of its assets to Company. No Restricted Person will enter into any
“take-or-pay” contract or other contract or arrangement for the purchase of
goods or services which obligates it to pay for such goods or service regardless
of whether they are delivered or furnished to it. No Restricted Person will
amend or permit any amendment to any contract or lease which releases,
qualifies, limits, makes contingent or otherwise detrimentally affects the
rights and benefits of Administrative Agent or any Holder under or acquired
pursuant to any Security Documents. No ERISA Affiliate will incur any obligation
to contribute to any “multiemployer plan” as defined in Section 4001 of ERISA.
Company will not permit the Equity of MV Pipeline being pledged pursuant to the
Security Documents to at any time become subject to any restriction on the
transfer, pledge, or voting of such Equity.
[Note Purchase Agreement]

 

56



--------------------------------------------------------------------------------



 



Section 8.11. Coverage Ratio.
(a) Collateral Coverage Ratio. The Collateral Coverage Ratio of Company shall be
calculated (i) as of the date of delivery of each Engineering Report and (ii) at
such other times as Administrative Agent or Required Holders shall elect in
their sole and absolute discretion. Company shall not permit the Collateral
Coverage Ratio for any applicable period ending on the then most recent Fiscal
Quarter to be less than 1.20, which shall be calculated using the then most
recently delivered Engineering Report.
(b) Coverage Deficiency. If any Coverage Deficiency exists, Company shall as
soon as practicable after obtaining knowledge thereof give notice thereof to
Administrative Agent and shall within thirty (30) days after obtaining knowledge
thereof cure such Coverage Deficiency, either by furnishing and mortgaging
additional engineered producing oil and gas wells satisfactory to Required
Holders in order to increase Modified NPV10 or by making payments in order to
reduce its Indebtedness.
Section 8.12. Current Ratio. At the end of each Fiscal Quarter, beginning with
the Fiscal Quarter ending December 31, 2007, ECO’s Current Ratio will not be
less than 1.0.
Section 8.13. Amendments to Organizational Documents; Other Material Agreements.
Company will not, and will not permit any of its Subsidiaries to, enter into or
permit any modification of, or waive any material right or obligation of any
Person under its, as the case may be, certificate or articles of incorporation,
articles of organization, bylaws, regulations, operating agreement or other
organizational documents other than amendments, modifications and waivers which
could not, individually or in the aggregate, have a Material Adverse Change.
Section 8.14. Acquisition Documents. Company shall not (a) cancel or terminate
any Acquisition Document (or consent to or accept any cancellation or
termination thereof), or (b) amend or otherwise modify any Acquisition Document
or give any consent, waiver or approval thereunder, or (c) waive any breach of
or default under any Acquisition Document, in each case without the prior
written consent of Administrative Agent.
Section 8.15. Excess Drilling & Completion Costs. No Restricted Person will use
any proceeds of the Loans to pay for Excess Drilling & Completion Costs. In
furtherance thereof, Company will monitor on a daily basis the drilling and
completion costs associated with the wells drilled pursuant to the APOD and will
immediately notify Administrative Agent of the incurrence (or anticipated
incurrence) of any Excess Drilling & Completion Costs.
Section 8.16. General and Administrative Expenses. The Restricted Persons will
not permit their monthly aggregate general and administrative expenses to exceed
the Permitted G&A Expense Amount. The Restricted Persons will not incur or
otherwise become liable for the payment of management or consulting fees.
Section 8.17. Capital Expenditures. Except for ANCF Capital Expenditures, the
Restricted Persons will not incur or otherwise become liable for any capital
expenditures.
[Note Purchase Agreement]

 

57



--------------------------------------------------------------------------------



 



ARTICLE IX — Events of Default and Remedies
Section 9.1. Events of Default. Each of the following events constitutes an
Event of Default under this Agreement:
(a) Any Restricted Person fails to pay any principal component of any Obligation
when due and payable, whether at a date for the payment of a fixed installment
or as a contingent or other payment becomes due and payable or as a result of
acceleration or otherwise;
(b) Any Restricted Person fails to pay any Obligation (other than the
Obligations in subsection (a) above) when due and payable, whether at a date for
the payment of a fixed installment or as a contingent or other payment becomes
due and payable or as a result of acceleration or otherwise, within three
Business Days after the same becomes due;
(c) Any Restricted Person fails to duly observe, perform or comply with any
covenant, agreement or provision of Section 7.4 or Article VIII;
(d) Any Restricted Person fails (other than as referred to in subsections (a),
(b), or (c) above) to duly observe, perform or comply with any covenant,
agreement, condition or provision of any Note Document to which it is a party,
and such failure remains unremedied for a period of thirty (30) days after
notice of such failure is given by Administrative Agent to Company;
(e) Any representation or warranty previously, presently or hereafter made in
writing by or on behalf of any Restricted Person in connection with any
Transaction Documents shall prove to have been false or incorrect in any
material respect on any date on or as of which made, or any Transaction
Documents at any time ceases to be valid, binding and enforceable as warranted
in Section 5.5 for any reason other than its release by or subordination by
Administrative Agent;
(f) Any Restricted Person fails to duly observe, perform or comply with any
agreement with any Person or any term or condition of any instrument, if such
agreement or instrument is materially significant to Company or to Company and
its Subsidiaries on a Consolidated basis or materially significant to any
Guarantor, and such failure is not remedied within the applicable period of
grace (if any) provided in such agreement or instrument;
(g) Company or any Affiliate of any such Person fails to duly observe, perform
or comply with any Acquisition Document, and such failure is not remedied within
the applicable period of grace (if any) provided in such agreement or
instrument;
(h) Any Restricted Person (i) fails to pay any portion, when such portion is
due, of any of its Indebtedness in excess of $50,000, or (ii) breaches or
defaults in the performance of any agreement or instrument by which any such
Indebtedness is issued, evidenced, governed, or secured, and any such failure,
breach or default continues beyond any applicable period of grace provided
therefor;
[Note Purchase Agreement]

 

58



--------------------------------------------------------------------------------



 



(i) Either (i) any “accumulated funding deficiency” (as defined in Section
412(a) of the Internal Revenue Code) in excess of $50,000 exists with respect to
any ERISA Plan, whether or not waived by the Secretary of the Treasury or his
delegate, or (ii) any Termination Event occurs with respect to any ERISA Plan
and the then current value of such ERISA Plan’s benefit liabilities exceeds the
then current value of such ERISA Plan’s assets available for the payment of such
benefit liabilities by more than $50,000 (or in the case of a Termination Event
involving the withdrawal of a substantial employer, the withdrawing employer’s
proportionate share of such excess exceeds such amount);
(j) The occurrence of any Change of Control;
(k) Any Restricted Person, Parent, General Partner or Northport:
(i) suffers the entry against it of a judgment, decree or order for relief by a
Governmental Authority of competent jurisdiction in an involuntary proceeding
commenced under any applicable bankruptcy, insolvency or other similar Law of
any jurisdiction now or hereafter in effect, including the federal Bankruptcy
Code, as from time to time amended, or has any such proceeding commenced against
it which remains undismissed for a period of thirty days; or
(ii) commences a voluntary case under any applicable bankruptcy, insolvency or
similar Law now or hereafter in effect, including the federal Bankruptcy Code,
as from time to time amended; or applies for or consents to the entry of an
order for relief in an involuntary case under any such Law; or makes a general
assignment for the benefit of creditors; or is generally not paying (or admits
in writing its inability to pay) its debts as such debts become due; or takes
corporate or other action authorizing any of the foregoing; or
(iii) suffers the appointment of or taking possession by a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official of all or a
substantial part of its assets or of any part of the Collateral in a proceeding
brought against or initiated by it, and such appointment or taking possession is
neither made ineffective nor discharged within thirty days after the making
thereof, or such appointment or taking possession is at any time consented to,
requested by, or acquiesced to by it; or
(iv) suffers the entry against it of a final judgment for the payment of money
in excess of $50,000 (not covered by insurance satisfactory to Administrative
Agent in its discretion), unless the same is discharged within thirty days after
the date of entry thereof or an appeal or appropriate proceeding for review
thereof is taken within such period and a stay of execution pending such appeal
is obtained; or
(v) suffers a writ or warrant of attachment or any similar process to be issued
by any Governmental Authority against all or any substantial part of its assets
or any part of the Collateral, and such writ or warrant of attachment or any
similar process is not stayed or released within thirty days after the entry or
levy thereof or after any stay is vacated or set aside;
(l) The occurrence of any Material Adverse Change;
(m) The occurrence of any Coverage Default; and
[Note Purchase Agreement]

 

59



--------------------------------------------------------------------------------



 



(n) The occurrence of any AMI Violation.
Upon the occurrence of an Event of Default described in subsection (k)(i),
(k)(ii) or (k)(iii) of this section with respect to a Restricted Person, all of
the Obligations shall thereupon be immediately due and payable, without demand,
presentment, notice of demand or of dishonor and nonpayment, protest, notice of
protest, notice of intention to accelerate, declaration or notice of
acceleration, or any other notice or declaration of any kind, all of which are
hereby expressly waived by Company and each Restricted Person who at any time
ratifies or approves this Agreement. Upon any such acceleration, any obligation
of any Holder to make any further Loans hereunder shall be permanently
terminated. During the continuance of any other Event of Default, Administrative
Agent at any time and from time to time may (and upon written instructions from
Required Holders, Administrative Agent shall), without notice to Company or any
other Restricted Person, do either or both of the following: (1) terminate any
obligation of Holders to make Loans hereunder, and (2) declare any or all of the
Obligations immediately due and payable, and all such Obligations shall
thereupon be immediately due and payable, without demand, presentment, notice of
demand or of dishonor and nonpayment, protest, notice of protest, notice of
intention to accelerate, declaration or notice of acceleration, or any other
notice or declaration of any kind, all of which are hereby expressly waived by
Company and each Restricted Person who at any time ratifies or approves this
Agreement.
Section 9.2. Remedies. If any Default shall occur and be continuing, Required
Holders, or Administrative Agent at the direction of Required Holders, may
protect and enforce its rights under the Note Documents by any appropriate
proceedings, including proceedings for specific performance of any covenant or
agreement contained in any Note Document. All rights, remedies and powers
conferred upon Holder Parties under the Note Documents shall be deemed
cumulative and not exclusive of any other rights, remedies or powers available
under the Note Documents or at Law or in equity.
ARTICLE X — TRANSFERABILITY OF SECURITIES
Section 10.1. Restrictive Legend. Each note, certificate or other instrument
evidencing the Notes issued by Company shall be stamped or otherwise imprinted
with a legend in substantially the following forms:
“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY STATE SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR
PARTICIPATION HEREIN MAY BE OFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED,
ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR
UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION.
THE SECURITIES EVIDENCED BY THIS INSTRUMENT ARE SUBJECT TO THE TERMS OF A
CERTAIN NOTE PURCHASE AGREEMENT DATED AS OF NOVEMBER 19, 2007 AMONG RIO VISTA
PENNY LLC AND THE HOLDERS IDENTIFIED THEREIN, AND TCW ASSET MANAGEMENT COMPANY,
AS ADMINISTRATIVE AGENT, A COPY OF WHICH IS ON FILE AT THE OFFICES OF TCW ASSET
MANAGEMENT COMPANY AND WILL BE FURNISHED BY TCW ASSET MANAGEMENT COMPANY TO THE
HOLDER HEREOF UPON REQUEST.”
[Note Purchase Agreement]

 

60



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, the restrictive legend set forth above shall not
be required after the date on which the securities evidenced by such note,
certificate or other instrument bearing such restrictive legend no longer
constitute Restricted Notes, and upon the request of the Holder of such Notes,
Company, without expense to the Holder, shall issue a new note, certificate or
other instrument as applicable not bearing the restrictive legend otherwise
required to be borne thereby.
ARTICLE XI — Administrative Agent
Section 11.1. Appointment and Authority. Each Holder Party hereby irrevocably
authorizes Administrative Agent, and Administrative Agent hereby undertakes, to
receive payments of principal, interest and other amounts due hereunder as
specified herein and to take all other actions and to exercise such powers under
the Note Documents as are specifically delegated to Administrative Agent by the
terms hereof or thereof, together with all other powers reasonably incidental
thereto. With respect to any matters not expressly provided for in the Note
Documents and any matters which the Note Documents place within the discretion
of Administrative Agent, Administrative Agent shall not be required to exercise
any discretion or take any action, and it may request instructions from Holders
with respect to any such matter, in which case it shall be required to act or to
refrain from acting (and shall be fully protected and free from liability to all
Holder Parties in so acting or refraining from acting) upon the instructions of
Required Holders (including itself), provided, however, that Administrative
Agent shall not be required to take any action which exposes it to a risk of
personal liability that it considers unreasonable or which is contrary to the
Note Documents or to applicable Law. Such appointment of TAMCO as Administrative
Agent shall not, however, impair or modify any rights, obligations or duties
which TAMCO or any Affiliate of TAMCO otherwise has with respect to any Holder.
In its administration of this Agreement and the other Note Documents, except to
the extent to which another standard applies to TAMCO by reason of any other
document between TAMCO and another Holder, Administrative Agent will exercise
the same care that it exercises in the administration or handling of
transactions for its own account, subject, however, to Section 11.12 below. The
duties undertaken by TAMCO, as Administrative Agent, have been undertaken as an
accommodation to Holders and, accordingly, TAMCO shall not be compensated for
its services hereunder except as provided in the TCW Governing Documents.
Section 11.2. Exculpation, Administrative Agent’s Reliance, Etc. Neither
Administrative Agent nor any of its directors, officers, agents, attorneys, or
employees shall be liable for any action taken or omitted to be taken by any of
them under or in connection with the Note Documents, including their negligence
of any kind, except that each shall be liable for its own gross negligence or
willful misconduct. Without limiting the generality of the foregoing,
Administrative Agent (a) may treat the Person whose name is set forth on the
Register as the holder of any Obligation as the holder thereof until
Administrative Agent receives written notice of the assignment or transfer
thereof in accordance with this Agreement, signed by such Person and in form
satisfactory to Administrative Agent; (b) may consult with legal counsel
(including counsel for Company), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts;
[Note Purchase Agreement]

 

61



--------------------------------------------------------------------------------



 



(c) makes no warranty or representation to any other Holder and shall not be
responsible to any other Holder Party for any statements, warranties or
representations made in or in connection with the Note Documents; (d) shall not
have any duty to ascertain or to inquire as to the performance or observance of
any of the terms, covenants or conditions of the Note Documents on the part of
any Restricted Person or to inspect the property (including the books and
records) of any Restricted Person; (e) shall not be responsible to any other
Holder for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of any Note Document or any instrument or document
furnished in connection therewith; (f) may rely upon the representations and
warranties of each Restricted Person or Holder Party in exercising its powers
hereunder; and (g) shall incur no liability under or in respect of the Note
Documents by acting upon any notice, consent, certificate or other instrument or
writing (including any facsimile, telegram, cable or telex) believed by it to be
genuine and signed or sent by the proper Person or Persons.
Section 11.3. Credit Decisions. Each Holder Party acknowledges that it has,
independently and without reliance upon any other Holder Party, made its own
analysis of Restricted Persons and the transactions contemplated hereby and its
own independent decision to enter into this Agreement and the other Note
Documents. Each Holder Party also acknowledges that it will, independently and
without reliance upon any other Holder Party and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Note Documents.
Section 11.4. Indemnification. Each Holder agrees to indemnify Administrative
Agent (to the extent not reimbursed by Company within ten (10) days after
demand) from and against such Holder’s Percentage Share of any and all
liabilities, obligations, claims, losses, damages, penalties, fines, actions,
judgments, suits, settlements, costs, expenses or disbursements (including
reasonable fees of attorneys, accountants, experts and advisors) of any kind or
nature whatsoever (in this section collectively called “liabilities and costs”)
which to any extent (in whole or in part) may be imposed on, incurred by, or
asserted against Administrative Agent growing out of, resulting from or in any
other way associated with any of the Collateral, the Note Documents and the
transactions and events (including the enforcement thereof) at any time
associated therewith or contemplated therein (whether arising in contract or in
tort or otherwise and including any violation or noncompliance with any
Environmental Laws by any Person or any liabilities or duties of any Person with
respect to Hazardous Materials found in or released into the environment).
The foregoing indemnification shall apply whether or not such liabilities and
costs are in any way or to any extent owed, in whole or in part, under any claim
or theory of strict liability, or are caused, in whole or in part, by any
negligent act or omission of any kind by Administrative Agent,
[Note Purchase Agreement]

 

62



--------------------------------------------------------------------------------



 



provided only that no Holder shall be obligated under this section to indemnify
Administrative Agent for that portion, if any, of any liabilities and costs
which is proximately caused by Administrative Agent’s own individual gross
negligence or willful misconduct, as determined in a final judgment. Cumulative
of the foregoing, each Holder agrees to reimburse Administrative Agent promptly
upon demand for such Holder’s Percentage Share of any costs and expenses to be
paid to Administrative Agent by Company under Section 12.4(a) to the extent that
Administrative Agent is not timely reimbursed for such expenses by Company as
provided in such section. As used in this section the term “Administrative
Agent” shall refer not only to the Person designated as such in Section 1.1 but
also to each director, officer, agent, attorney, employee, representative and
Affiliate of such Person.
Section 11.5. Rights as Holder. In its capacity as a Holder, Administrative
Agent shall have the same rights and obligations as any Holder and may exercise
such rights as though it were not Administrative Agent. Administrative Agent may
accept deposits from, lend money to, act as trustee under indentures of, and
generally engage in any kind of business with any Restricted Person or their
Affiliates, all as if it were not Administrative Agent hereunder and without any
duty to account therefor to any other Holder.
Section 11.6. Sharing of Set-Offs and Other Payments. Each Holder Party agrees
that if it shall, whether through the exercise of rights under Security
Documents or rights of banker’s lien, set off, or counterclaim against Company
or otherwise, obtain payment of a portion of the aggregate Obligations owed to
it which, taking into account all distributions made by Administrative Agent
under Section 3.1, causes such Holder Party to have received more than it would
have received had such payment been received by Administrative Agent and
distributed pursuant to Section 3.1, then (a) it shall be deemed to have
simultaneously purchased and shall be obligated to purchase interests in the
Obligations as necessary to cause all Holder Parties to share all payments as
provided for in Section 3.1, and (b) such other adjustments shall be made from
time to time as shall be equitable to ensure that Administrative Agent and all
Holder Parties share all payments of Obligations as provided in Section 3.1;
provided, however, that nothing herein contained shall in any way affect the
right of any Holder Party to obtain payment (whether by exercise of rights of
banker’s lien, set-off or counterclaim or otherwise) of indebtedness other than
the Obligations. Company expressly consents to the foregoing arrangements and
agrees that any holder of any such interest or other participation in the
Obligations, whether or not acquired pursuant to the foregoing arrangements, may
to the fullest extent permitted by Law exercise any and all rights of banker’s
lien, set-off, or counterclaim as fully as if such holder were a holder of the
Obligations in the amount of such interest or other participation. If all or any
part of any funds transferred pursuant to this section is thereafter recovered
from the seller under this section which received the same, the purchase
provided for in this section shall be deemed to have been rescinded to the
extent of such recovery, together with interest, if any, if interest is required
pursuant to the order of a Governmental Authority order to be paid on account of
the possession of such funds prior to such recovery.
Section 11.7. Investments. Whenever Administrative Agent in good faith
determines that it is uncertain about how to distribute to Holder Parties any
funds which it has received, or whenever Administrative Agent in good faith
determines that there is any dispute among Holder Parties about how such funds
should be distributed, Administrative Agent may choose to defer distribution of
the funds which are the subject of such uncertainty or dispute. If
Administrative Agent in good faith believes that the uncertainty or dispute will
not be promptly resolved, or if Administrative Agent is otherwise required to
invest funds pending distribution to Holder Parties, Administrative Agent shall
invest such funds pending distribution; all interest on any such Investment
shall be distributed upon the distribution of such Investment and in the same
proportion and to the same Persons as such Investment. All moneys received by
Administrative Agent for distribution to Holder Parties (other than to the
Person who is Administrative Agent in its separate capacity as a Holder Party)
shall be held by Administrative Agent pending such distribution solely as
Administrative Agent for such Holder Parties, and Administrative Agent shall
have no equitable title to any portion thereof.
[Note Purchase Agreement]

 

63



--------------------------------------------------------------------------------



 



Section 11.8. Benefit of Article XI. The provisions of this Article (other than
the following Section 11.9) are intended solely for the benefit of Holder
Parties, and no Restricted Person shall be entitled to rely on any such
provision or assert any such provision in a claim or defense against any Holder.
Holder Parties may waive or amend such provisions as they desire without any
notice to or consent of Company or any Restricted Person.
Section 11.9. Resignation. Administrative Agent may resign at any time by giving
written notice thereof to Holders and Company. Each such notice shall set forth
the date of such resignation. Upon any such resignation, Required Holders shall
have the right to appoint (with, unless an Event of Default shall have occurred
and be continuing, the consent of Company, such consent not to be unreasonably
withheld or delayed) a successor Administrative Agent. A successor must be
appointed for any retiring Administrative Agent, and such Administrative Agent’s
resignation shall become effective only when such successor accepts such
appointment. If, within thirty days after the date of the retiring
Administrative Agent’s resignation, no successor Administrative Agent has been
appointed and has accepted such appointment, then the retiring Administrative
Agent may appoint (with, unless an Event of Default shall have occurred and be
continuing, the consent of Company, such consent not to be unreasonably withheld
or delayed) a successor Administrative Agent. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, the retiring Administrative Agent shall be discharged from its duties and
obligations under this Agreement and the other Note Documents, subject, however,
in the case of TAMCO, to its rights and duties under any other agreements with
any Holder. After any retiring Administrative Agent’s resignation hereunder the
provisions of this Article IX shall continue to inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under the Note Documents.
Section 11.10. Notice of Default. Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to Administrative Agent for the account of Holders, unless Administrative Agent
shall have received written notice from a Holder or Company referring to this
Agreement, describing such Default and stating that such notice is a “notice of
default.” Administrative Agent will notify Holders of its receipt of any such
notice. Administrative Agent shall take such action with respect to such Default
as may be directed by Required Holders in accordance with Article IX; provided,
however, that unless and until Administrative Agent has received any such
direction, Administrative Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default as it
shall deem advisable or in the best interest of Holders.
[Note Purchase Agreement]

 

64



--------------------------------------------------------------------------------



 



Section 11.11. Limitation of Duties and Fiduciary Relationship. Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth in:
(a) this Agreement;
(b) the Security Documents; and
(c) the other documents entered into between TCW and TAMCO described in the
definition of “Holders” (such other documents, collectively the “TCW Governing
Documents”),
nor shall Administrative Agent have any additional fiduciary relationship with
any Holder arising under this Article XI and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or the other Note Documents against Administrative Agent.
Section 11.12. Limitation of Liability. Administrative Agent and its respective
officers, directors, employees, agents, attorneys-in-fact and affiliates shall
not: (a) be liable for any action taken or omitted to be taken by any of such
Persons or for any error in judgment under or in connection with this Agreement,
the Notes and the Security Documents, except for any such Person’s gross
negligence or willful misconduct; or (b) be responsible in any manner to any
Holder or any other Person for any failure of any other party to perform its
obligations under this Agreement, the Notes and the Security Documents. Nothing
in this Article XI, however, shall be deemed to limit or restrict any liability,
fiduciary duty or responsibility of TAMCO in any capacity other than as
Administrative Agent, including any liability, fiduciary duty or responsibility
under the TCW Governing Documents.
Section 11.13. Reliance upon Documentation. Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document or any telephone conversation believed by Administrative Agent to be
genuine and correct and to have been signed, sent, made or spoken by the proper
person or persons, and upon the advice and statements of legal counsel,
independent accountants and other experts selected by Administrative Agent.
Section 11.14. Reliance by Company. Each of the Holders agrees that, prior to
the delivery to Company of a notice of the removal or termination of TAMCO as
Administrative Agent as set forth above, Company shall be entitled to rely on
TAMCO’s or any subsequent Administrative Agent’s authority to act on behalf of
each of the Holders in all dealings with TAMCO (or any such subsequent
Administrative Agent) with respect to the Notes and the Note Documents; Company
shall be protected in relying on actions, communications, notices and
terminations relating thereto or required or permitted thereunder by
Administrative Agent; and Company shall discharge its obligations under this
Agreement and the Note Documents by delivering payments, notices and other
information to Administrative Agent. In the event of the removal of
Administrative Agent and the appointment of a successor Administrative Agent by
Holders, Company shall not be required to recognize any such removal or
appointment unless and until Company shall have received a writing setting forth
such removal and appointment executed by the Required Holders, and Company shall
be entitled to rely on such writing as being genuine and what it purports to be
without any necessity of any investigation whatsoever. Company shall be entitled
to rely upon the actions, communications and notices of TAMCO with respect to
the Collateral until Company receives notice in writing from either TAMCO or
Required Holders that TAMCO has resigned or been replaced as Administrative
Agent.
[Note Purchase Agreement]

 

65



--------------------------------------------------------------------------------



 



ARTICLE XII — Miscellaneous
Section 12.1. Waivers and Amendments; Acknowledgments.
(a) Waivers and Amendments. No failure or delay (whether by course of conduct or
otherwise) by any Holder in exercising any right, power or remedy which such
Holder Party may have under any of the Note Documents shall operate as a waiver
thereof or of any other right, power or remedy, nor shall any single or partial
exercise by any Holder Party of any such right, power or remedy preclude any
other or further exercise thereof or of any other right, power or remedy. No
waiver of any provision of any Note Document and no consent to any departure
therefrom shall ever be effective unless it is in writing and signed as provided
below in this section, and then such waiver or consent shall be effective only
in the specific instances and for the purposes for which given and to the extent
specified in such writing. No notice to or demand on any Restricted Person shall
in any case of itself entitle any Restricted Person to any other or further
notice or demand in similar or other circumstances. This Agreement and the other
Note Documents set forth the entire understanding between the parties hereto
with respect to the transactions contemplated herein and therein and supersede
all prior discussions and understandings with respect to the subject matter
hereof and thereof, and no waiver, consent, release, modification or amendment
of or supplement to this Agreement or the other Note Documents (other than the
Warrants, which are governed by the provisions thereof) shall be valid or
effective against any party hereto unless the same is in writing and signed by
(i) if such party is Company, by Company, (ii) if such party is Administrative
Agent, by Administrative Agent, and (iii) if such party is a Holder, by such
Holder or by Administrative Agent on behalf of Holders with the written consent
of Required Holders (which consent has already been given as to the termination
of the Note Documents as provided in Section 12.9). Notwithstanding the
foregoing or anything to the contrary herein, Administrative Agent shall not,
without the prior consent of each individual Holder, execute and deliver on
behalf of such Holder any waiver or amendment which would: (1) waive any of the
conditions specified in Article IV (provided that Administrative Agent may in
its discretion withdraw any request it has made under Section 4.2(h)),
(2) increase the maximum amount which such Holder is committed hereunder to
lend, (3) reduce any fees payable to such Holder hereunder, or the principal of,
or interest on, such Holder’s Note, (4) extend the Maturity Date, or postpone
any date fixed for any payment of any such fees, principal or interest,
(5) amend the definition herein of “Required Holders” or otherwise change the
aggregate amount of Percentage Shares which is required for Administrative
Agent, Holders or any of them to take any particular action under the Note
Documents, (6) release Company from its obligation to pay such Holder’s
Obligations or any Guarantor from its guaranty of such payment, (7) release all
or substantially all of the Collateral, except for such releases relating to
sales or dispositions of property permitted by the Note Documents, or (8) amend
this Section 12.1(a).
[Note Purchase Agreement]

 

66



--------------------------------------------------------------------------------



 



(b) Acknowledgements and Admissions. Company hereby represents, warrants,
acknowledges and admits that:
(i) Company has been advised by counsel in the negotiation, execution and
delivery of the Note Documents to which it is a party,
(ii) Company has made an independent decision to enter into this Agreement and
the other Note Documents to which it is a party, without reliance on any
representation, warranty, covenant or undertaking by Administrative Agent or any
Holder, whether written, oral or implicit, other than as expressly set out in
this Agreement or in another Note Document delivered on or after the date
hereof,
(iii) there are no representations, warranties, covenants, undertakings or
agreements by any Holder as to the Note Documents except as expressly set out in
this Agreement or in another Note Document delivered on or after the date
hereof,
(iv) no Holder has any fiduciary obligation toward Company with respect to any
Note Document or the transactions contemplated thereby,
(v) the relationship pursuant to the Note Documents between Company and the
other Restricted Persons, on one hand, and each Holder, on the other hand, is
and shall be solely that of debtor and creditor, respectively, provided that,
solely for purposes of Section 12.6(a) Administrative Agent shall act as
Administrative Agent of Company in maintaining the Register as set forth
therein,
(vi) no partnership or joint venture exists with respect to the Note Documents
between any Restricted Person and any Holder,
(vii) Administrative Agent is not Company’s Administrative Agent, but
Administrative Agent for Holders, provided that, solely for purposes of
Section 12.6(a) Administrative Agent shall act as Administrative Agent of
Company in maintaining the Register as set forth therein,
(viii) should an Event of Default or Default occur or exist, each Holder will
determine in its sole and absolute discretion and for its own reasons what
remedies and actions it will or will not exercise or take at that time,
(ix) without limiting any of the foregoing, Company is not relying upon any
representation or covenant by any Holder, or any representative thereof, and no
such representation or covenant has been made, that any Holder will, at the time
of an Event of Default or Default, or at any other time, waive, negotiate,
discuss, or take or refrain from taking any action permitted under the Note
Documents with respect to any such Event of Default or Default or any other
provision of the Note Documents, and
(x) all Holder Parties have relied upon the truthfulness of the acknowledgments
in this section in deciding to execute and deliver this Agreement and to become
obligated hereunder.
[Note Purchase Agreement]

 

67



--------------------------------------------------------------------------------



 



(c) Retirement of Notes. Company will not, and will not permit any of its
Subsidiaries to, directly or indirectly, offer to purchase or otherwise acquire
any outstanding Notes, except for an offer to purchase the Notes that (i) is
made in writing and is pro rata to all of the Holders on identical terms and
(ii) remains open for a period of at least 15 Business Days. In addition, if
Holders holding more than 10% of the outstanding principal amount of all of the
Notes accepts any such offer within such 15 Business Day period, then Company
shall be required to notify the other Holders of such acceptance(s), and shall
be required to remake such offer and leave it open for an additional 10 Business
Days. All acquisitions of Notes pursuant to the foregoing offers shall be closed
concurrently on a pro rata basis with all Holders who accept such offers.
(d) Amendment Consideration. None of Company or any of its Affiliates or any
other party to any Note Documents will, directly or indirectly, request or
negotiate for, or offer or pay any remuneration or grant any security as an
inducement for, any proposed amendment or waiver of any of the provisions of
this Agreement or any of the other Note Documents unless each Holder of the
Notes (irrespective of the kind and amount of Notes then owned by it) shall be
informed thereof by Company and, if such Holder is entitled to the benefit of
any such provision proposed to be amended or waived, shall be afforded the
opportunity of considering the same, shall be supplied by Company and any other
party hereto with sufficient information to enable it to make an informed
decision with respect thereto and shall be offered and paid such remuneration
and granted such security on the same terms.
(e) Notes Disregarded. In determining whether the requisite Holders of Notes
have given any authorization, consent or waiver under any Closing Document, any
Notes owned by Issuer or any of its Affiliates shall be disregarded and deemed
not to be outstanding.
(f) Joint Acknowledgment. This written Agreement and the other Note Documents
represent the final agreement between the parties and may not be contradicted by
evidence of prior, contemporaneous, or subsequent oral agreements of the
parties.
There are no unwritten oral agreements between the parties.
Section 12.2. Survival of Agreements; Cumulative Nature. All of Restricted
Persons’ various representations, warranties, covenants and agreements in the
Note Documents shall survive the execution and delivery of this Agreement and
the other Note Documents and the performance hereof and thereof, including the
making or granting of the Loans and the delivery of the Notes and the other Note
Documents, and shall further survive until all of the Obligations are paid in
full to each Holder Party and all of Holder Parties’ obligations to Company are
terminated. All statements and agreements contained in any certificate or other
instrument delivered by any Restricted Person to any Holder Party under any Note
Document shall be deemed representations and warranties by Company or agreements
and covenants of Company under this Agreement. The representations, warranties,
indemnities, and covenants made by Restricted Persons in the Note Documents, and
the rights, powers, and privileges granted to Holder Parties in the Note
Documents, are cumulative, and, except for expressly specified waivers and
consents, no Note Document shall be construed in the context of another to
diminish, nullify, or otherwise reduce the benefit to any Holder Party of any
such representation, warranty, indemnity, covenant, right, power or privilege.
In particular and without limitation, no exception set out in this Agreement to
any representation, warranty, indemnity, or covenant herein contained shall
apply to any similar representation, warranty, indemnity, or covenant contained
in any other Note Document, and each such similar representation, warranty,
indemnity, or covenant shall be subject only to those exceptions which are
expressly made applicable to it by the terms of the various Note Documents.
[Note Purchase Agreement]

 

68



--------------------------------------------------------------------------------



 



Section 12.3. Notices. All notices, requests, consents, demands and other
communications required or permitted under any Note Document shall be in
writing, unless otherwise specifically provided in such Note Document (provided
that Administrative Agent may give telephonic notices to the other Holder
Parties), and shall be deemed sufficiently given or furnished if delivered by
personal delivery, by facsimile, by delivery service with proof of delivery, or
by registered or certified United States mail, postage prepaid, to Company and
Restricted Persons at the address of Company specified below and to each Holder
Party, c/o TAMCO, at the address specified below (unless changed by similar
notice in writing given by the particular Person whose address is to be
changed). Any such notice or communication shall be deemed to have been given
(a) in the case of personal delivery or delivery service, as of the date of
first attempted delivery during normal business hours at the address provided
herein, (b) in the case of facsimile, upon receipt, or (c) in the case of
registered or certified United States mail, three days after deposit in the
mail; provided, however, that no Borrowing Notice shall become effective until
actually received by Administrative Agent. Electronic mail and internet and
intranet websites may be used only to distribute routine communications, such as
financial statements and other information as provided in Section 7.2, and to
distribute Note Documents for execution by the parties thereto, and may not be
used for any other purpose.

         
 
  If to Company:   Rio Vista Penny LLC
 
      2601 Northwest Expressway #902E
 
      Oklahoma City, Oklahoma 93112
 
      Attention: Ian Bothwell
Telephone: (310) 563-1828
 
      Facsimile: (310) 563-6255
 
       
 
  With copy to:   Kevin W. Finck
 
      100 Spear Street, Suite 700
 
      San Francisco, California 94111
 
      Telephone: (415) 296-9100
 
      Facsimile: (415) 394-6446
 
       
 
  If to Holders:   TCW Asset Management Company
 
      333 Clay Street, Suite 4150
 
      Houston, TX 77002
Attention: Patrick Hickey
 
      Telephone: (713) 615-7413
 
      Facsimile: (713) 615-7460

[Note Purchase Agreement]

 

69



--------------------------------------------------------------------------------



 



         
 
  With copies to:   TCW Asset Management Company
 
      865 South Figueroa Street, Suite 1800
 
      Los Angeles, CA 90017
Attention: R. Blair Thomas
 
      Telephone: (213) 244-0044
 
      Facsimile: (213) 244-0604
 
       
 
      and
 
       
 
      Thompson & Knight LLP
1700 Pacific Avenue
 
      Suite 3300
 
      Dallas, Texas 75201
 
      Attention: Shad E. Sumrow
 
      Telephone: (214) 969-1552
 
      Facsimile: (214) 880-3150

Section 12.4. Payment of Expenses: Indemnity.
(a) Payment of Expenses. Whether or not the transactions contemplated by this
Agreement are consummated, Company will promptly (and in any event, within
30 days after any invoice or other statement or notice) pay: (i) all transfer,
stamp, mortgage, documentary or other similar taxes, assessments or charges
levied by any governmental or revenue authority in respect of this Agreement or
any of the other Note Documents or any other document or transaction referred to
herein or therein, (ii) all reasonable costs and expenses incurred by or on
behalf of Administrative Agent, Royalty Owner, and Warrant Owner (including
attorneys’ fees, consultants’ fees and engineering fees, travel costs and
miscellaneous expenses) in connection with (1) the negotiation, preparation,
execution and delivery of the Note Documents, and any and all consents, waivers
or other documents or instruments relating thereto, (2) the filing, recording,
refiling and re-recording of any Note Documents and any other documents or
instruments or further assurances required to be filed or recorded or refiled or
re-recorded by the terms of any Note Document, (3) the borrowings hereunder and
other action reasonably required in the course of administration hereof, or
(4) monitoring or confirming (or preparation or negotiation of any document
related to) any Restricted Person’s compliance with any covenants or conditions
contained in this Agreement or in any Note Document, and (iii) all reasonable
costs and expenses incurred by or on behalf of any Holder Party, Royalty Owner,
or Warrant Owner (including without limitation attorneys’ fees, consultants’
fees and accounting fees) in connection with the preservation of any rights
under the Note Documents or the defense or enforcement of any of the Note
Documents (including this section), any attempt to cure any breach thereunder by
any Restricted Person, or the defense of any Holder Party’s, Royalty Owner’s, or
Warrant Owner’s exercise of its rights thereunder. In addition to the foregoing,
until all Obligations have been paid in full, Company will also pay or reimburse
Administrative Agent for all reasonable out-of-pocket costs and expenses of
Administrative Agent or its agents or employees in connection with the
continuing administration of the Loans and the related due diligence of
Administrative Agent, including travel and miscellaneous expenses and fees and
expenses of Administrative Agent’s outside counsel, reserve engineers and
consultants engaged in connection with the Note Documents.
[Note Purchase Agreement]

 

70



--------------------------------------------------------------------------------



 



(b) Indemnity. Company agrees to indemnify Royalty Owner, Warrant Owner, and
each Holder Party (each, an “Indemnitee”), upon demand, from and against any and
all liabilities, obligations, broker’s fees, claims, losses, damages, penalties,
fines, actions, judgments, suits, settlements, costs, expenses or disbursements
(including reasonable fees of attorneys, accountants, experts and advisors) of
any kind or nature whatsoever (in this section collectively called “liabilities
and costs”) which to any extent (in whole or in part) may be imposed on,
incurred by, or asserted against such Indemnitee growing out of, resulting from
or in any other way associated with any of the ORRI, the Collateral, the Note
Documents and the transactions and events (including the enforcement or defense
thereof) at any time associated therewith or contemplated therein (whether
arising in contract or in tort or otherwise). Among other things, the foregoing
indemnification covers all liabilities and costs incurred by any Indemnitee
related to any breach of a Note Document by a Restricted Person, any bodily
injury to any Person or damage to any Person’s property, or any violation or
noncompliance with any Environmental Laws by any Indemnitee or any other Person
or any liabilities or duties of any Indemnitee or any other Person with respect
to Hazardous Materials found in or released into the environment.
THE FOREGOING INDEMNIFICATION SHALL APPLY WHETHER OR NOT SUCH LIABILITIES AND
COSTS ARE IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM
OR THEORY OF STRICT LIABILITY OR CAUSED, IN WHOLE OR IN PART BY ANY NEGLIGENT
ACT OR OMISSION OF ANY KIND BY ANY INDEMNITEE (IN EACH CASE WHETHER ALLEGED,
ARISING OR IMPOSED IN A LEGAL PROCEEDING BROUGHT BY OR AGAINST ANY RESTRICTED
PERSON, ANY INDEMNITEE, OR ANY OTHER PERSON),
provided only that no Indemnitee shall be entitled under this section to receive
indemnification for that portion, if any, of any liabilities and costs which is
proximately caused by its own individual gross negligence or willful misconduct,
as determined in a final judgment. If any Person (including Company or any of
its Affiliates) ever alleges such gross negligence or willful misconduct by any
Indemnitee, the indemnification provided for in this section shall nonetheless
be paid upon demand, subject to later adjustment or reimbursement, until such
time as a court of competent jurisdiction enters a final judgment as to the
extent and effect of the alleged gross negligence or willful misconduct. As used
in this section the term “Indemnitee” shall refer not only to Royalty Owner,
Warrant Owner and each Holder Party designated as such in Section 1.1 but also
to each director, officer, agent, trustee, attorney, employee, representative
and Affiliate of or for such Person.
Section 12.5. Joint and Several Liability. All Obligations which are incurred by
two or more Restricted Persons shall be their joint and several obligations and
liabilities. All grants, covenants and agreements contained in the Note
Documents shall bind and inure to the benefit of the parties thereto and their
respective successors and assigns; provided, however, that no Restricted Person
may assign or transfer any of its rights or delegate any of its duties or
obligations under any Note Document without the prior consent of Required
Holders. Neither Company nor any Affiliates of Company shall directly or
indirectly purchase or otherwise retire any Obligations owed to any Holder nor
will any Holder accept any offer to do so, unless each Holder shall have
received substantially the same offer with respect to the same Percentage Share
of the Obligations owed to it. If Company or any Affiliate of Company at any
time purchases some but less than all of the Obligations owed to all Holder
Parties, such Holder shall not be entitled to any rights of any Holder under the
Note Documents unless and until Company or its Affiliates have purchased all of
the Obligations.
[Note Purchase Agreement]

 

71



--------------------------------------------------------------------------------



 



Section 12.6. Registration, Transfer, Exchange, Substitution of Notes.
(a) Registration of Notes. Administrative Agent shall keep at its principal
office a register for the registration and registration of transfers of the
Notes (the “Register”). The name and address of each Holder, each transfer
thereof and the name and address of each transferee of one or more Notes shall
be registered in such Register. Prior to due presentment for registration of
transfer, the Person in whose name any Note shall be registered shall be deemed
and treated as the owner and Holder thereof for all purposes hereof, and Company
shall not be affected by any notice or knowledge to the contrary. Administrative
Agent shall give to any Holder, promptly upon request therefor, a complete and
correct copy of the names and addresses of all registered Holders of Notes.
(b) Transfer and Exchange of Notes. Upon surrender of any Note at the principal
office of Administrative Agent for registration of transfer or exchange (and in
the case of a surrender for registration of transfer, duly endorsed or
accompanied by a written instrument of transfer duly executed by the registered
Holder or its attorney duly authorized in writing and accompanied by the address
for notices of each transferee of such Note or part thereof), and an assignment
agreement in form and substance acceptable to Administrative Agent whereby the
assignee Holder agrees to be bound by the terms hereof that are applicable to
Holders, Company shall execute and deliver, at Company’s expense, one or more
new Notes (as requested by the Holder thereof) of the same series in exchange
therefore and, in the case of any Note, in an aggregate principal amount equal
to the unpaid principal amount of the surrendered Note; provided, however, that
no transfer of any Note may be made (i) to a transferee who is not an
“accredited investor” within the meaning of Rule 501 of Regulation D promulgated
under the Securities Act or a Qualified Institutional Buyer (as defined in
Rule 144A promulgated under the Securities Act) and (ii) unless such transfer is
made pursuant to an exemption from registration under the securities laws of the
United States including, without limitation, any resale of any Note under
Rule 144A of the Securities Act. Any purported transfer of a Note or an interest
therein which is prohibited hereby shall be null and void ab initio and of no
force or effect whatever. In the case of a transfer of Notes, each such new Note
and shall be payable to such Person as such holder may request and shall be
substantially in the form of Exhibit A. Each such new Note shall be dated and
bear interest from the date to which interest shall have been paid on the
surrendered Note or dated the date of the surrendered Note if no interest shall
have been paid thereon. Notes shall not be transferred in denominations of less
than $1,000,000, provided, that if necessary to enable the registration of
transfer by a Holder of its entire holding of Notes, one Note may be in a
denomination of less than $1,000,000; provided, further, that transfers by a
Holder and its Affiliates shall be aggregated for purposes of determining
whether or not such $ 1,000,000 threshold has been reached. If any Holder shall
request that the restrictive legend on a Note be removed, such Holder, if
requested by Company, will have the obligation in connection with such request,
as applicable, at such Holder’s expense, of delivering an opinion of counsel in
form and substance reasonably satisfactory to Company, in connection with such
request to the effect that the removal of such restrictive legend would not be
in violation of the Securities Act or any applicable state securities laws.
[Note Purchase Agreement]

 

72



--------------------------------------------------------------------------------



 



(c) Replacement of Notes. Upon receipt by Company of evidence reasonably
satisfactory to it of the ownership of and the loss, theft, destruction or
mutilation of any Note, and (i) in the case of loss, theft or destruction, of
indemnity reasonably satisfactory to it (provided that if the Holder of such
Note is, or is a nominee for, another Holder with a minimum net worth of at
least $5,000,000, such Person’s own unsecured agreement of indemnity shall be
deemed to be satisfactory), or (ii) in the case of mutilation, upon surrender
and cancellation thereof, Company at its own expense shall execute and deliver,
in lieu thereof, a new Note of the same series, dated and, in the case of a
Note, bearing interest from the date to which interest shall have been paid on
such lost, stolen, destroyed or mutilated Note or dated the date of such lost,
stolen, destroyed or mutilated Note if no interest shall have been paid thereon.
Section 12.7. Confidentiality.
(a) Notwithstanding the termination of this Agreement and except as otherwise
provided herein or in this subsection (a) or subsection (c) below, Company
shall, and shall cause its Subsidiaries and Affiliates to, maintain the
confidentiality of the identities of (i) any Holder (or any holder of any
Obligation other than the Notes); and (ii) any owner of a beneficial interest in
the Notes (collectively, “Holder Confidential Information”) and shall not,
without the prior written consent of the Required Holders, as applicable,
disclose any such information to another Person or use such information for
purposes other than those contemplated herein.
(b) Notwithstanding the termination of this Agreement and except as otherwise
provided herein or in this subsection (b) or subsection (c) below, each Holder
Party shall maintain the confidentiality of any information delivered to a
Holder Party by or on behalf of Company or any other Restricted Person in
connection with the transactions contemplated by or otherwise pursuant to the
Note Documents that is (a) proprietary or confidential in nature and (b) is
clearly marked “Confidential — Subject to Confidentiality and Disclosure
Restrictions” (collectively, the “Company Confidential Information”) and shall
not, without the prior written consent of Company, disclose any such information
to another Person or use such information for purposes other than those
contemplated herein.
(c) Subject to Section 12.7(d), each Restricted Person may disclose Holder
Confidential Information to its directors, officers, members, partners,
employees, and agents (including attorneys, accountants, and consultants) to
whom such disclosure is reasonably necessary for the execution or effectuation
hereof, provided such Restricted Person notifies all such Persons that the
Holder Confidential Information disclosed to them is subject to this Agreement
and requires them not to disclose or use such information in breach of this
Agreement. Subject to Section 12.7(d), each Holder Party may disclose Company
Confidential Information to its respective directors, officers, members,
partners, separate account participants, employees, and agents (including
attorneys, accountants, and consultants) to whom such disclosure is reasonably
necessary for the execution or effectuation hereof, provided such Persons are
obligated to hold such Company Confidential Information in confidence as
contemplated in this Agreement. Each Restricted Person may also disclose Holder
Confidential Information in filings with the Securities and Exchange Commission
to the extent required to be disclosed therein or to any Person that purchases
any security of Company or Parent, provided that the sale of such security must
be permitted hereunder and that such Person has agreed in writing prior to its
receipt of such Holder Confidential Information to be bound by the provisions of
this Section 12.7.
[Note Purchase Agreement]

 

73



--------------------------------------------------------------------------------



 



Subject to Section 12.7(d), each Holder Party may also disclose Company
Confidential Information to (i) any other Holder Party or holder of any
participation in Notes, (ii) any Person to which it sells or offers to sell such
Notes or any part thereof or any participation therein (if such Person has
agreed prior to its receipt of such Company Confidential Information to be bound
by the provisions of this Section 12.7), (iii) any federal or state regulatory
authority having jurisdiction over it, (iv) the National Association of
Insurance Commissioners, the National Association of Securities Dealers or any
similar organization, or any nationally recognized rating agency that requires
access to information about its investment portfolio, (v) to effect compliance
with any Law applicable to it, (vi) in response to any subpoena or other legal
process, (vii) in connection with any litigation to which it is a party or
(viii) if an Event of Default has occurred and is continuing, to the extent it
may reasonably determine such delivery and disclosure to be necessary or
appropriate in the enforcement or for the protection of the rights and remedies
under the Note Documents.
(d) If a Restricted Person or a Holder Party is requested or required by legal
process (including law or regulation, oral questions, interrogatories, request
for information or documents, subpoena, and civil investigative demand) to
disclose any Holder Confidential Information or Company Confidential
Information, then, to the extent legally permitted to do so, such Restricted
Person or such Holder Party (as applicable) shall promptly notify Company and
Administrative Agent, as applicable, of such request prior to complying with
such process so that the Restricted Persons and the Holder Parties (as
applicable) may seek an appropriate protective order or waive the respondent’s
compliance with this Section. If, after a Restricted Person gives such notice to
Administrative Agent or a Holder Party gives such notice to Company and after
providing the Restricted Persons and the Holder Parties a reasonable opportunity
to obtain a protective order or to grant such waiver (so long as the granting of
such time does not put such Restricted Person or Holder Party in breach of its
obligations to disclose), a Restricted Person or a Holder Party is nonetheless
legally compelled to disclose such information, such Restricted Person or Holder
Party may do so without violating this section.
(e) Any Holder Confidential Information or Company Confidential Information that
becomes publicly available through no breach by the relevant party hereunder or
a breach by a third party of a confidential obligation to the relevant party
hereunder shall no longer be deemed to be Holder Confidential Information or
Company Confidential Information.
Section 12.8. Governing Law; Submission to Process.
(a) Except to the extent that the Law of another jurisdiction is expressly
elected in a Note Document, this Agreement and the other Note Documents shall be
governed by and construed in accordance with the Laws of the State of New York.
[Note Purchase Agreement]

 

74



--------------------------------------------------------------------------------



 



(b) Company hereby irrevocably (i) submits itself to the non-exclusive
jurisdiction of the state and federal courts sitting in the State and County of
New York, (ii) agrees and consents that service of process may be made upon it
and any of its Subsidiaries in any legal proceeding relating to the Note
Documents or the Obligations by any means allowed under New York or federal law,
and (iii) waives any objection that it may now or hereafter have to the venue of
any such proceeding being in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum.
(c) Company hereby makes the foregoing submissions, agreements, consents and
waivers on behalf of and with respect to each of its Subsidiaries, and each
Guarantor (by its execution of a guaranty of this Agreement) hereby also makes
such submissions, agreements, consents and waivers for itself.
Section 12.9. Limitation on Interest. Holder Parties, Restricted Persons and the
other parties to the Note Documents intend to contract in strict compliance with
applicable usury Law from time to time in effect. In furtherance thereof such
persons stipulate and agree that none of the terms and provisions contained in
the Note Documents shall ever be construed to provide for interest in excess of
the maximum amount of interest permitted to be contracted for, charged, or
received by applicable Law from time to time in effect. Neither any Restricted
Person nor any present or future guarantors, endorsers, or other Persons
hereafter becoming liable for payment of any Obligation shall ever be liable for
unearned interest thereon or shall ever be required to pay interest thereon in
excess of the maximum amount that may be lawfully contracted for, charged, or
received under applicable Law from time to time in effect, and the provisions of
this section shall control over all other provisions of the Note Documents which
may be in conflict or apparent conflict herewith.
Section 12.10. Termination; Limited Survival. In its discretion Company may at
any time that no Obligations are owing (other than indemnity obligations and
similar obligations that survive the termination of this Agreement for which no
notice of a claim has been received by Company and other than Obligations under
the Warrants that arise after the Notes have been paid in full) elect in a
written notice delivered to Administrative Agent to terminate this Agreement.
Upon receipt by Administrative Agent of such a notice, if no such Obligations
are then owing this Agreement and all other Note Documents (other than the
Warrant) shall thereupon be terminated and the parties thereto released from all
prospective obligations thereunder, provided that, notwithstanding the foregoing
or anything in any Note Agreement to the contrary, all of the following shall
survive any termination of this Agreement or any other Note Document: (a) any
waivers or admissions made by any Restricted Person in any Note Document,
(b) any obligations that any Person may have to indemnify or compensate any
Holder Party, and (c) the provisions of Sections 2.10 and this Section 12.10. At
the request and expense of Company, Administrative Agent shall prepare and
execute all necessary instruments to reflect and effect such termination of the
Note Documents. Administrative Agent is hereby authorized to execute all such
instruments on behalf of all Holders, without the joinder of or further action
by any Holder. In particular, and without limitation of any other provision of a
Note Document, the obligations of the Restricted Persons under the Warrant and
under Sections 2.10, 3.4, 3.5, 12.4, 12.8, 12.9 and 12.15 of this Agreement
shall survive the termination of this Agreement and the release of the
Collateral.
[Note Purchase Agreement]

 

75



--------------------------------------------------------------------------------



 



Section 12.11. Severability. If any term or provision of any Note Document shall
be determined to be illegal or unenforceable all other terms and provisions of
the Note Documents shall nevertheless remain effective and shall be enforced to
the fullest extent permitted by applicable Law.
Section 12.12. Counterparts; Fax. This Agreement may be separately executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to constitute one
and the same Agreement. This Agreement and the Note Documents may be validly
executed and delivered by facsimile or other electronic transmission.
Section 12.13. Third Party Beneficiaries. The Restricted Persons agree that each
Indemnitee that is not a signatory to this Agreement (collectively, the “Third
Party Beneficiaries”) is an express and intended third party beneficiary of the
representations, agreements and promises made in this Agreement, which are made
for the benefit of Holders, Administrative Agent and each Third Party
Beneficiary (which benefits are immediate and not incidental). Except as stated
above in this section, there are no third party beneficiaries of this Agreement.
Section 12.14. USA PATRIOT Act Notice. Pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001), and
as from time to time amended, herein called the “Patriot Act”), each Holder
Party that is subject to the Patriot Act hereby notifies Company that it is
required to obtain, verify and record information that identifies Company, which
information includes the name and address of Company and other information that
will allow such Holder Party to identify Company in accordance with the Patriot
Act.
Section 12.15. Waiver of Jury Trial, Punitive Damages, etc. Each Restricted
Person and each Holder Party that is a party to this Agreement hereby knowingly,
voluntarily, intentionally, and irrevocably:
(a)  waives, to the maximum extent not prohibited by Law, any right it may have
to a trial by jury in respect of any litigation based hereon, or directly or
indirectly at any time arising out of, under or in connection with the Note
Documents or any transaction contemplated thereby or associated therewith,
before or after maturity;
[Note Purchase Agreement]

 

76



--------------------------------------------------------------------------------



 



(b) waives, to the maximum extent not prohibited by Law, any right it may have
to claim or recover in any such litigation any “Special Damages” as defined
below,
(c) certifies that no party hereto and no representative or agent or counsel for
any party hereto has represented, expressly or otherwise, or implied that such
party would not, in the event of litigation, seek to enforce the foregoing
waivers, and
(d) acknowledges that it has been induced to enter into this Agreement, the
other Note Documents and the transactions contemplated hereby and thereby by,
among other things, the mutual waivers and certifications contained in this
section.
As used in this section, “Special Damages” includes all special, consequential,
exemplary, or punitive damages (regardless of how named), but does not include
any payments or funds that any party hereto has expressly promised to pay or
deliver to any other party hereto.
Section 12.16. Amendment and Reconveyance Fee. In consideration for
Administrative Agent and Holders entering into this Agreement and the
reconveyance by Royalty Owner of the ORRIs, Company shall pay to Administrative
Agent a non-refundable $1,950,000 amendment and reconveyance fee (the “Amendment
and Reconveyance Fee”), which Amendment and Reconveyance Fee has been fully
earned as of the date hereof and shall be due and payable on the date hereof.
Section 12.17. Amendment and Restatement. This Agreement and the Notes amend and
restate in their entirety (but do not novate or extinguish) the Existing Note
Purchase Agreement and the promissory notes included in the Existing Credit
Documents, and from and after the date hereof, the terms and provisions of such
loan agreements and promissory notes shall be superseded by the terms and
provisions hereof and of the Notes, respectively. Company hereby agrees that (a)
the Existing Obligations, and all accrued and unpaid interest thereon, shall be
Indebtedness of Company outstanding under and governed by this Agreement and
evidenced by the Notes, and (b) all Liens securing the Existing Obligations
shall continue in full force and effect to secure the Obligations and be
evidenced and governed by the Security Documents.
[The remainder of this page is intentionally left blank]
[Note Purchase Agreement]

 

77



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Agreement is executed as of the date first written
above.

            COMPANY:

RIO VISTA PENNY LLC
      By:   /s/ Ian Bothwell          Ian Bothwell        Manager     

[Note Purchase Agreement]

 





--------------------------------------------------------------------------------



 



                          ADMINISTRATIVE AGENT:    
 
                        TCW ASSET MANAGEMENT COMPANY,
Administrative Agent    
 
                        By:   /s/ [ILLEGIBLE]                  
 
      Name:        
 
      Title:        
 
                        By:   /s/ [ILLEGIBLE]                  
 
      Name:        
 
      Title:        
 
                        HOLDERS:    
 
                        TCW ENERGY FUND X — NL, L.P., a California limited
partnership    
 
                        By:   TCW (ENERGY X) LLC, its General Partner:    
 
                            By:   TCW Asset Management Company,
its Managing Member    
 
                   
 
          By:   /s/ [ILLEGIBLE]    
 
                   
 
              Name:    
 
              Title:    
 
                   
 
          By:   /s/ [ILLEGIBLE]    
 
                   
 
              Name:    
 
              Title:    

[Note Purchase Agreement]

 

 



--------------------------------------------------------------------------------



 



                          TCW ENERGY FUND XB — NL, L.P., a California limited
partnership    
 
                        By:   TCW (ENERGY X) LLC, its General Partner:    
 
                            By:   TCW Asset Management Company,
its Managing Member    
 
                   
 
          By:   /s/ [ILLEGIBLE]    
 
                   
 
              Name:    
 
              Title:    
 
                   
 
          By:   /s/ [ILLEGIBLE]    
 
                   
 
              Name:    
 
              Title:    
 
                        TCW ENERGY FUND XC — NL, L.P., a California limited
partnership    
 
                        By:   TCW (ENERGY X) LLC, its General Partner:    
 
                            By:   TCW Asset Management Company,
its Managing Member    
 
                   
 
          By:   /s/ [ILLEGIBLE]    
 
                   
 
              Name:    
 
              Title:    
 
                   
 
          By:   /s/ [ILLEGIBLE]    
 
                   
 
              Name:    
 
              Title:    

[Note Purchase Agreement]

 

 



--------------------------------------------------------------------------------



 



                          TCW ENERGY FUND XD — NL, L.P., a California limited
partnership    
 
                        By:   TCW (ENERGY X) LLC, its General Partner:    
 
                            By:   TCW Asset Management Company,
its Managing Member    
 
                   
 
          By:   /s/ [ILLEGIBLE]    
 
                   
 
              Name:
 
              Title:    
 
                   
 
          By:   /s/ [ILLEGIBLE]    
 
                   
 
              Name:    
 
              Title:    
 
                        TCW ASSET MANAGEMENT COMPANY, a California corporation,
as Investment Manager under the Amended and Restated Investment Management and
Custody Agreement dated as of December 3, 2003 among Ensign Peak Advisors, Inc.,
TCW Asset Management Company and Trust Company of the West, a California trust
company, as Sub-Custodian    
 
                        By:   /s/ [ILLEGIBLE]    
 
           
 
      Name:        
 
      Title:        
 
                        By:   /s/ [ILLEGIBLE]    
 
           
 
      Name:        
 
      Title:        

[Note Purchase Agreement]

 

 



--------------------------------------------------------------------------------



 



                  TCW ASSET MANAGEMENT COMPANY, a California corporation, as
Investment Manager under the Amended and Restated Investment Management and
Custody Agreement dated as of December 11, 2003 among Harry L. Bradley, Jr.
Partition Trust, Harry L. Bradley, Jr. Trust, Jane Bradley Uihlien Pettit
Partition Trust, Jane Bradley Uihlien Trust, TCW Asset Management Company and
Trust Company of the West, a California trust company, as Sub-Custodian    
 
           
 
  By:   /s/ [ILLEGIBLE]
 
Name:    
 
      Title:    
 
           
 
  By:   /s/ [ILLEGIBLE]
 
Name:    
 
      Title:    
 
                TCW ASSET MANAGEMENT COMPANY, a California corporation, as
Investment Manager under the Amended and Restated Investment Management and
Custody Agreement dated as of March 18, 2004 among ING Life Insurance and
Annuity Company, TCW Asset Management Company and Trust Company of the West, a
California trust company, as Sub-Custodian    
 
           
 
  By:   /s/ [ILLEGIBLE]
 
Name:    
 
      Title:    
 
           
 
  By:   /s/ [ILLEGIBLE]
 
Name:    
 
      Title:    

[Note Purchase Agreement]

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
DISCLOSURE SCHEDULE
To supplement the following sections of the Agreement of which this Schedule is
a part, Company hereby makes the following disclosures:

     
Section 5.7.
  Other Obligations and Restrictions:
 
   
 
  None.
 
   
Section 5.9.
  Litigation:
 
   
 
  None.
 
   
Section 5.10.
  Labor Disputes and Acts of God:
 
   
 
  None.
 
   
Section 5.11.
  ERISA Plans and Liabilities:
 
   
 
  None.
 
   
Section 5.12.
  Environmental and Other Laws:
 
   
 
  None.
 
   
Section 5.14.
  Names and Places of Business:
 
   
 
  None.
 
   
Section 5.15.
  Company’s Subsidiaries:
 
   
 
  MV Pipeline Company
 
   
Section 5.21.
  Marketing Arrangements:
 
   
 
  None.
 
   
Section 5.22.
  Right to Receive Payment for Future Production:
 
   
 
  None.

[Note Purchase Agreement]

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
SECURITY SCHEDULE

1.   Restated and Amended Mortgage, Assignment, Security Agreement, Fixture
Filing and Financing Statement by Company in favor of Administrative Agent.   2.
  Mortgage, Assignment of Leases and Rents, Security Agreement, Fixture Filing
and Financing Statement by GO LLC in favor of Administrative Agent.   3.  
Mortgage, Assignment of Leases and Rents, Security Agreement, Fixture Filing and
Financing Statement by MV Pipeline in favor of Administrative Agent.   4.  
Security Agreement executed by Restricted Persons in favor of Administrative
Agent, as secured party.   5.   Guaranty by Restricted Persons (other than
Company) in favor of Administrative Agent.

[Note Purchase Agreement]

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
INSURANCE SCHEDULE

(A)   Insurance by Company:

Company shall procure (or cause to be procured by Operator) and maintain in full
force and effect at all times on and after the Closing Date (unless otherwise
specified below) and continuing throughout the term of this Agreement, insurance
policies with insurance companies authorized to do business where operations are
conducted (if required by law or regulation) with (i) a A.M. Best rating of “A-”
or better and an financial size category of “IX” or higher, (ii) a S&P financial
strength rating of “A-” or higher, or (iii) other companies acceptable to TCW
Asset management Company (“TCW”), with limits and coverage provisions sufficient
to satisfy the Company’s material contracts, but in no event less than
provisions set forth below.

  (1)   Workers’ Compensation Insurance: Workers’ compensation insurance as
required by applicable Laws. A maximum deductible or self-insured retention of
$25,000 per occurrence or as approved by TCW shall be allowed.     (2)  
Employer’s Liability Insurance: Employer’s liability insurance for Company’s
liability arising out of injury to or death of employees of Company in the
amount of $1,000,000 per accident. A maximum deductible or self-insured
retention of $25,000 per occurrence or as approved by TCW shall be allowed.    
(3)   General Liability Insurance: Liability insurance on an occurrence basis
against claims for Company’s liability arising out of claims for personal injury
(including bodily injury and death) and property damage. Such insurance shall
provide coverage for products-completed operations, liability assumed under
contract, broad form property damage, personal injury, underground resources and
equipment and independent contractors with a $1,000,000 minimum limit per
occurrence for combined bodily injury and property damage. The policy shall not
exclude coverage for action over claims without limitations as respects the sole
negligence of Additional Insured. A maximum deductible or self-insured retention
of $25,000 per occurrence or as approved by TCW shall be allowed.     (4)  
Automobile Liability Insurance: Automobile liability insurance for Company’s
liability arising out of claims for bodily injury and property damage covering
all owned (if any), leased, non-owned and hired vehicles of Company, including
loading and unloading, with a $1,000,000 minimum limit per accident for combined
bodily injury and property damage and containing appropriate no-fault insurance
provisions wherever applicable. A maximum deductible or self-insured retention
of $25,000 per occurrence or as approved by TCW shall be allowed.

[Note Purchase Agreement]

 

 



--------------------------------------------------------------------------------



 



  (5)   Pollution Liability Insurance: Pollution legal liability insurance, in
an amount not less that $ 1,000,000 per occurrence insuring for (i) bodily
injury or property damage arising out of sudden and accidental pollution, and
(ii) cleanup of pollutants on Company’s premises or which have migrated beyond
Company’s premises. A maximum deductible or self-insured retention of $25,000
per occurrence or as approved by TCW shall be allowed. The Pollution Liability
may be part of the General Liability coverage.     (6)   Excess Liability
Insurance: Excess liability insurance on an occurrence basis covering claims (on
at least a following form basis) in excess of the underlying insurance described
in the foregoing subsections (2), (3), (4) and (5), with a $10,000,000 minimum
limit per occurrence. Such excess liability shall also include coverage for
bodily injury or property damage to third parties arising out of sudden and
accidental off-site pollution. The policy shall drop down to cover exhausted
primary policies with a self-insured retention not to exceed $25,000.        
The amounts of insurance required in the foregoing subsections (2), (3), (4),
and this subsection (6) may be satisfied by Company purchasing coverage in the
amounts specified or by any combination of primary and excess insurance, so long
as the total amount of insurance meets the requirements specified above.        
For properties in which Company is a non-operator, and the operator is providing
insurance for the joint account, Company may use the operator’s coverage;
however, if the limits the operator provides are less than the limits required
by this agreement, Company will procure excess insurance to bring the limits to
the required amounts.     (7)   Aircraft Liability Insurance: If Company uses an
aircraft (fixed or rotary wing) that is owned, operated or chartered by Company,
Aircraft liability insurance for liability arising out of the operation of such
aircraft. The insurance shall be provided for a combined single limit not less
than $10,000,000 each occurrence and such limit shall apply to bodily injury
(including passengers) and property damage liability. Such insurance shall
(i) name TCW as additional insured, (ii) include an insurer’s waiver of
subrogation in favor of the additional insureds, (iii) state that it is primary
insurance as regards the additional insureds and (iv) contain a cross-liability
or severability of interest clause. In the event the aircraft hull is insured
such insurance shall provide for an insurer’s waiver of subrogation rights in
favor of Company. In the event Company charters aircraft, the foregoing
insurance and evidence of insurance may be furnished by the owner of the
aircraft.     (8)   Operators Excess Expense Insurance (Control of Well):
Company is required to maintain this with limits of no less than 5 times the Dry
Hole Cost of the well(s). Coverage shall include Well Control, Sudden &
Accidental Pollution, Evacuation Expenses, Replacement Cost Redrill. The policy
shall provide Care, Custody and Control limits of no less than $1,000,000, and
shall include coverage for damage to drilling/workover rigs caused by “unsound
locations” The policy will have a Priority of Payments Clause, and claims shall
be paid in the following order; (1) Well Control, (2) Restoration and Redrill,
and (3) Pollution. Deductible / Retention shall not exceed $200,000 for 100%
interest.

[Note Purchase Agreement]

 

Schedule 3 — Page 2

 



--------------------------------------------------------------------------------



 



  (9)   Property Damage Insurance / Business Interruption: Property damage
insurance on an “all risk” basis, including coverage against damage or loss
caused by earth movement (including but not limited to earthquake, landslide,
subsidence and volcanic eruption), flood, and windstorm.

  (a)   Property Insured: The property damage insurance shall provide coverage
for all property owned by or in the care, custody or control of Company, or in
which Company has any interest, and shall include coverage while in transit to
jobsites and while operational.     (b)   Additional Coverages: The property
damage insurance shall insure (i) when actual exposure exceed the applicable
property deductibles, transit and off-site repair, including marine and air
transit with sub-limits sufficient to insure the full replacement value of the
property or equipment prior to its being moved to or from the locations where
operations are conducted and while located away from the locations where
operations are conducted, (ii) salvage expenses with a minimum limit of 25% of
the loss (iii) the cost of preventive measures to reduce or prevent a loss (sue
& labor), (v) property in the course of construction or installation.     (c)  
Sum Insured: The property damage policy shall (i) value losses at their repair
or replacement cost, or stated value, (ii) provide a limit not less than the
actual cash value of the property insured.     (d)   Deductibles: The property
damage deductibles shall not exceed $25,000 unless previously approved by TCW.

For properties in which Company is a non-operator, and the operator is providing
insurance for the joint account, Company may use the operator’s coverage;
however, if the limits the operator provides are less than the limits required
by this agreement, Company will procure excess insurance to bring the limits to
the required amounts. If the operator is providing insurance coverage Company
shall request Certificates of Insurance from operator evidencing coverages, and
providing Company with Additional Insured status and Waivers of Subrogation.

(B)   Amendment of Requirements:

  (1)   Amendment by TCW: TCW may at any time amend the requirements and
approved insurance companies of this Section due to (i) new information not
known by the TCW on the Closing Date which poses a material risk to Company’s
assets or business, (ii) changed circumstances after the Closing Date which in
the reasonable judgment of TCW renders such coverage materially inadequate, or
(iii) inflationary factors and other changes in valuations. Promptly following
the receipt of a notice from TCW, Company will from time to time make such
modifications to the amounts of any insurance policy as TCW specifies in that
notice to take account of the foregoing.

[Note Purchase Agreement]

 

Schedule 3 — Page 3

 



--------------------------------------------------------------------------------



 



(C)   Company Conditions and Requirements:

  (1)   Loss Notification: Company shall promptly notify TCW of any single loss
or event likely to give rise to a claim against an insurer for an amount in
excess of $100,000 covered by any insurance maintained pursuant to this schedule
    (2)   Loss Adjustment and Settlement: A loss under the insurance policies
providing property damage or business interruption shall be adjusted with the
insurance companies, including the filing in a timely manner of appropriate
proceedings, by Company, subject to the approval of TCW if such loss is in
excess of $500,000. In addition Company may in its reasonable judgment consent
to the settlement of any loss, provided that in the event that the amount of the
loss exceeds $500,000 the terms of such settlement is concurred with by TCW.    
(3)   Compliance With Policy Requirements: Company shall not violate or permit
to be violated any of the conditions, provisions or requirements of any
insurance policy required by this Section, and Company shall perform, satisfy
and comply with, or cause to be performed, satisfied and complied with, all
conditions, provisions and requirements of all insurance policies.     (4)  
Waiver of Subrogation: Company hereby waives any and every claim for recovery
from TCW for any and all loss or damage covered by any of the insurance policies
to be maintained under this Agreement to the extent that such loss or damage is
recovered under any such policy. If the foregoing waiver will preclude the
assignment of any such claim to the extent of such recovery, by subrogation (or
otherwise), to an insurance company (or other person), Company shall give
written notice of the terms of such waiver to each insurance company which has
issued, or which may issue in the future, any such policy of insurance (if such
notice is required by the insurance policy) and shall cause each such insurance
policy to be properly endorsed by Company thereof to, or to otherwise contain
one or more provisions that, prevent the invalidation of the insurance coverage
provided thereby by reason of such waiver.     (5)   Evidence of Insurance:
Prior to the Closing Date and on an annual basis at least 10 days prior to each
policy anniversary, Company shall furnish TCW with (1) certificates of insurance
or binders, in a form acceptable to TCW, evidencing all of the insurance
required by the provisions of this Section and (2) a schedule of the insurance
policies held by or for the benefit of Company and required to be in force by
the provisions of this Section. Upon request, Company will promptly furnish TCW
with copies of all insurance policies, binders and cover notes or other evidence
of such insurance relating to the insurance required to be maintained by
Company.     (6)   Reports: Concurrently with the furnishing of the
certification referred to in Section (5), Company shall furnish TCW with a
report of Company’s insurance broker, signed by an officer of the broker,
stating that in the opinion of such broker, the insurance then carried or to be
renewed is in accordance with the terms of this Section and attaching an updated
copy of the schedule of insurance required by Section (5) above.

[Note Purchase Agreement]

 

Schedule 3 — Page 4

 



--------------------------------------------------------------------------------



 



      In addition Company will advise TCW in writing promptly of (1) any
material changes in the coverage or limits provided under any policy required by
this Section and (2) any default in the payment of any premium and of any other
act or omission on the part of Company which may invalidate or render
unenforceable, in whole or in part, any insurance being maintained by Company
pursuant to this Section.

(D)   Insurance Policy Conditions and Requirements

  (1)   Policy Cancellation and Change: All policies of insurance required to be
maintained pursuant to this Section shall be endorsed so that if at any time
they are canceled, or their coverage is reduced (by any party including the
insured) so as to affect the interests of the TCW, such cancellation or
reduction shall not be effective as to TCW for 60 days, except for non-payment
of premium which shall be for 10 days, after receipt by TCW of written notice
from such insurer of such cancellation or reduction.     (2)   Separation of
Interests: All policies (other than in respect to workers compensation
insurance) shall insure the interests of TCW regardless of any breach or
violation by Company or any other Person of warranties, declarations or
conditions contained in such policies, any action or inaction of Company’s or
others, or any foreclosure relating to the business or assets of Company or any
change in ownership of all or any portion of such business or assets.     (3)  
Waiver of Subrogation: All policies of insurance to be maintained by the
provisions of this Section shall provide for waivers of subrogation in favor of
TCW and its respective officers and employees.     (4)   Endorsements: All
policies of insurance referred to in this Schedule shall be endorsed to name TCW
and its respective officers and employees as Additional Insureds.         All
policies of Liability insurance referred to in this Agreement shall be endorsed
as follows:

  (a)   To provide a severability of interests and cross liability clause;    
(b)   That the insurance shall be primary and non-contributory as respects
Additional Insureds.

  (5)   Payment of Loss Proceeds: All policies providing insurance on property
mortgaged to TCW shall be endorsed to include TCW Asset Management Company as a
Loss Payee, as its interests may appear.

(E)   Acceptable Policy Terms and Conditions:

All policies of insurance required to be maintained pursuant to this Section
shall contain terms and conditions reasonably acceptable to TCW after
consultation with the Insurance Advisor.
[Note Purchase Agreement]

 

Schedule 3 — Page 5

 



--------------------------------------------------------------------------------



 



SCHEDULE 4
HOLDERS SCHEDULE

                              Allocation             Maximum   Note Holder   %  
  Commitment     Credit Amount  
TCW Energy Fund X-NL, L.P., a California limited partnership
    23.03872 %   $ 5,471,696.00     $ 6,911,616  
TCW Energy Fund XB-NL, L.P., a California limited partnership
    28.62534 %   $ 6,798,518.24     $ 8,587,602  
TCW Energy Fund XC-NL, L.P., a California limited partnership
    9.48725 %   $ 2,253,221.88     $ 2,846,175  
TCW Energy Fund XD-NL, L.P., a California limited partnership
    21.12823 %   $ 5,017,954.63     $ 6,338,469  
Trust Company of the West as Sub-Custodian under the Amended and Restated
Investment Management and Custody Agreement dated as of December 3, 2003 among
Ensign Peak Advisors, Inc., TCW Asset Management Company and Trust Company of
the West
    6.81556 %   $ 1,618,695.50     $ 2,044,668  
ING Life Insurance and Annuity Company
    6.81556 %   $ 1,618,695.50     $ 2,044,668  
Trust Company of the West as Sub-Custodian under the Amended and Restated
Investment Management and Custody Agreement dated as of December 11, 2003 among
Harry L. Bradley, Jr. Partition Trust, Harry L. Bradley, Jr. Trust, Jane Bradley
Uihlien Pettit Partition Trust, Jane Bradley Uihlien Trust, TCW Asset Management
Company and Trust Company of the West
    4.08934 %   $ 971,218.25     $ 1,226,802  
 
                 
Total
    100.00000 %   $ 23,750,000     $ 30,000,000  
 
                 

[Note Purchase Agreement]

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 5
ORGANIZATIONAL STRUCTURE
(ORGANIZATIONAL STRUCTURE) [c72977c7297704.gif]
[Note Purchase Agreement]

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 6
APPROVED PLAN OF DEVELOPMENT

                                                                               
                                      AFE Gross             AFE Net            
                                      Drilling &             Drilling &        
  Project or       Target     Target             Current     Completion    
Current     Completion           Well   Description   Depth     Formation    
Pipeline     Operator     Cost     WI     Cost       1    
2nd Realty
  Drill     1,900     Hartshome   Brooken   GM     175,000       0.4003      
70,044     2    
Ace 2-36
  Drill     5,500     H/Hartshome   PetroQuest   GM     550,000       0.5100    
  280,500     3    
Ace 3-36
  Drill     5,500     H/Hartshome   PetroQuest   GM     550,000       0.5100    
  280,500     4    
Berry 3A-32
  Drill     1,900     Hartshome   Brooken   GM     175,000       0.4668      
81,694     5    
Daniel 2A-1
  Drill     1,900     Hartshome   Brooken   GM     175,000       0.3780      
66,150     6    
Daniel 3A-7 Hunton
  Drill     2,100     Hartshome   Brooken   GM     190,000       0.7997      
151,943     7    
Season 2-7
  Drill     5,500     Hartshome   Sem Gas   GM     550,000       0.8495      
467,225     8    
Kindred 1D-26
  Drill     4,500     Arbuckle   MV Pipeline   GM     300,000       0.3333      
99,990     9    
Mason 3H-31
  Drill     5,500     H/Booch   Brooken   GM     550,000       0.6914      
380,270     10    
Peoples Bank 1-31
  Drill     4,000     Wilcox   MV Pipeline   GM     400,000       0.5100      
204,000     11    
Phillips 2A-1
  Drill     1,900     Hartshome   Brooken   GM     175,000       0.6119      
107,083     12    
Twylla 1D-31
  Drill     4,500     Arbuckle   MV Pipeline   GM     300,000       0.3333      
99,990     13    
Urquart 2-29
  Drill     1,700     Hartshome   MV Pipeline   GM     150,000       0.6000    
  90,000     14    
Urquart 1-29
  Re-Work           Cromwell   MV Pipeline   GM     25,000       0.6000      
15,000     15    
Canadian 2H
  Re-Work           H/Hartshome   PetroQuest   GM     100,000       0.3076      
30,760     16    
Canadian 3H
  Re-Work           H/Hartshome   PetroQuest   GM     100,000       0.3076      
30,760     17    
Canadian 2H
  Re-Work           Union Valley   PetroQuest   GM     25,000       0.3076      
7,690          
 
                                                                 
 
                                                                   
Total
                                                        2,463,598          
 
                                                         

[Note Purchase Agreement]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF PROMISSORY NOTE

      $                                           , 20 _____ 

FOR VALUE RECEIVED, Rio Vista Penny LLC, an Oklahoma limited liability company
(the “Company”), hereby promises to pay to [                    ] or its
registered assigns (the “Holder”), in the manner provided in the Note Purchase
Agreement referred to below, the principal sum of [                    ] or, if
less, the amount paid or lent by the Holder under the Note Purchase Agreement,
in lawful money of the United States of America and in immediately available
funds, on or before the Maturity Date. The undersigned also promises to pay to
the Holder hereof interest on the unpaid principal amount of this Promissory
Note, in like money, at the rate set forth in, and payable in accordance with
that certain Note Purchase Agreement, as amended, modified or supplemented from
time to time, dated as of November 19,  2007 (as amended, supplemented, or
restated from time to time, the “Note Purchase Agreement”) (capitalized terms
used but not defined herein shall have the meanings ascribed to them in the Note
Purchase Agreement), among Company, TCW Asset Management Company, as
Administrative Agent, and certain Holders identified therein.
This Promissory Note is one of the “Notes” issued pursuant to the Note Purchase
Agreement. Payments of interest shall be computed in accordance with the Note
Purchase Agreement, and payments of interest and principal shall be payable at
the times and in the amounts provided in the Note Purchase Agreement, until this
Promissory Note shall be paid in full. Payments of interest are to be made in
lawful money of the United States of America. This Note is given in partial
renewal and extension of (but does not novate or extinguish) the Existing
Obligations.
The Note Purchase Agreement provides for the acceleration of the maturity of
this Promissory Note upon the occurrence of certain events and for prepayments
of this Promissory Note upon the terms and conditions specified therein.
This Promissory Note is entitled to the benefits provided in the Note Documents
to the extent provided in said agreements.
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY STATE SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR
PARTICIPATION HEREIN MAY BE OFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED,
ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR
UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION.
THE SECURITIES EVIDENCED BY THIS INSTRUMENT ARE SUBJECT TO THE TERMS OF A
CERTAIN NOTE PURCHASE AGREEMENT DATED AS OF NOVEMBER 19,  2007 AMONG RIO VISTA
PENNY LLC, THE HOLDERS IDENTIFIED THEREIN, AND TCW ASSET MANAGEMENT COMPANY, AS
ADMINISTRATIVE AGENT, A COPY OF WHICH IS ON FILE AT THE OFFICES OF STEADFAST
RESOURCES, INC. AND WILL BE FURNISHED BY RIO VISTA PENNY LLC TO THE HOLDER
HEREOF UPON REQUEST.
[Note Purchase Agreement]

 

 



--------------------------------------------------------------------------------



 



This Promissory Note is a registered Promissory Note and, as provided in the
Note Purchase Agreement, upon surrender of this Promissory Note for registration
of transfer or exchange (and in the case of a surrender for registration of
transfer, duly endorsed or accompanied by a written instrument of transfer duly
executed by the registered Holder of this Promissory Note or such Holder’s
attorney duly authorized in writing pursuant to Section 12.6(b) of the Note
Purchase Agreement), one or more new Promissory Notes for a like aggregate
principal amount will be issued to, and registered in the name of, the
transferee. Prior to the due presentment for registration and transfer, Company
may treat the Person in whose name this Promissory Note is registered as the
Holder and the owner of this Promissory Note for the purpose of receiving
payment and for all other purposes of this Promissory Note and the Note Purchase
Agreement. Notwithstanding anything to the contrary herein, the right to receive
payments of interest and principal under this Promissory Note shall be
transferable only upon surrender for cancellation of this Promissory Note, and
the issuance of a new Promissory Note registered in the name of the transferee.
In addition, the Administrative Agent shall maintain a register in which it
shall record the name of the Holder or any transferee, and no transfer shall be
valid unless so registered.
[Remainder of page intentionally left blank.]
[Note Purchase Agreement]

 

Exhibit A — Page 2

 



--------------------------------------------------------------------------------



 



This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

            RIO VISTA PENNY LLC
      By:           Name:           Title:        

[Note Purchase Agreement]

 

Exhibit A — Page 3

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF BORROWING NOTICE
Reference is made to that certain Note Purchase Agreement, as amended, modified
or supplemented from time to time, dated as of November 19, 2007 (the “Note
Purchase Agreement”) (capitalized terms used but not defined herein shall have
the meanings ascribed to them in the Note Purchase Agreement), among Rio Vista
Penny LLC, an Oklahoma limited liability company (the “Company”), certain
Holders identified therein, and TCW Asset Management Company, as Administrative
Agent.

1.   Company hereby requests a Borrowing on [                    ] in an amount
equal to $                     in accordance with the provisions of Section 2.3
of the Note Purchase Agreement. The proceeds of this Borrowing shall be
initially applied to the Up-Front Payment described in Section 2.6(d) of the
Note Purchase Agreement and all expenses payable pursuant to Section 12.4 of the
Note Purchase Agreement, and then the net remaining balance (the “Net Balance”)
of this Borrowing shall be applied to the Company’s account, as detailed below:
      You are requested to pay the Net Balance to Account No.
                     at [name of bank].   2.   Company hereby certifies as
follows:

  (a)   All representations and warranties made by any Person in any Note
Document are true in all respects on and as of the date of the requested
Borrowing as if such representations and warranties had been made as of the date
of such Borrowing, except to the extent that such representation or warranty was
made as of a specific date or updated, modified or supplemented as of a
subsequent date with the consent of Required Holders and Administrative Agent.  
  (b)   All representations and warranties made by Seller in the Acquisition
Documents are true in all respects as of the Closing Date.     (c)   All of the
conditions set forth in Sections 4.1 and 4.2 of the Note Purchase Agreement have
been satisfied.     (d)   The Borrowing is to be used solely for the purposes
described in Section 2.5 of the Note Purchase Agreement.     (e)   There does
not exist on the date hereof any condition or event which constitutes a Default
which has not been waived in writing as provided in Section 12.1(a) of the Note
Purchase Agreement; nor will any such Default exist upon Company’s receipt and
application of the Borrowing requested hereby.     (f)   The Note Documents have
not been modified, amended or supplemented by any unwritten representations or
promises, by any course of dealing, or by any other means not provided for in
Section 12.1 of the Note Purchase Agreement. The Note Purchase Agreement and the
other Note Documents are hereby ratified, approved, and confirmed in all
respects.

[Note Purchase Agreement]

 

 



--------------------------------------------------------------------------------



 



3.   The above certifications are effective as of the date of this request for
Borrowing and will continue to be effective as of the date of the Borrowing. If
any of the aforementioned certifications shall no longer be valid as of or prior
to the date of the Borrowing requested hereby, Company will immediately notify
the Administrative Agent and will repay the amount disbursed upon demand by the
Administrative Agent if the Borrowing is made prior to the receipt of such
notice.

            RIO VISTA PENNY LLC
      By:           Name:           Title:        

[Note Purchase Agreement]

 

Exhibit B — Page 2

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF PREPAYMENT NOTICE
[LETTERHEAD OF COMPANY]
[Administrative Agent]
[Address]
Re:     Prepayment Notice
Ladies and Gentlemen:
We, Rio Vista Penny LLC, an Oklahoma limited liability company (the “Company”),
make reference to the Note Purchase Agreement, as amended, modified or
supplemented from time to time, dated as of November 19, 2007 (the “Note
Purchase Agreement”) (capitalized terms used but not defined herein shall have
the meanings ascribed to them in the Note Purchase Agreement), among the
Company, certain Holders identified therein, and the Administrative Agent.
The Company hereby provides notice to you in accordance with Section 2.9 to the
Note Purchase Agreement that the Company shall repay the principal amount of
$                     on                      [which date must be at least
thirty business days after the date of this notice].
This prepayment notice is irrevocable.

            Very truly yours,

RIO VISTA PENNY LLC
      By:           Name:           Title:        

[Note Purchase Agreement]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT D
CERTIFICATE ACCOMPANYING
FINANCIAL STATEMENTS
Reference is made to that certain Note Purchase Agreement dated as of
November 19, 2007 (as amended or supplemented, the “Agreement”), by and among
Rio Vista Penny LLC, an Oklahoma limited liability company (“Company”), TCW
Asset Management Company, as Administrative Agent, and certain financial
institutions (“Holders”), which Agreement is in full force and effect on the
date hereof. Terms which are defined in the Agreement are used herein with the
meanings given them in the Agreement.
This Certificate is furnished pursuant to Section 7.2(b) of the Agreement.
Together herewith Company is furnishing to Administrative Agent and each Holder
Company’s * [audited/unaudited] financial statements (the “Financial
Statements”) as at                      (the “Reporting Date”). Company hereby
represents, warrants, and acknowledges to Administrative Agent and each Holder
that:
(a) The officer of Company signing this instrument is the duly elected,
qualified and acting                      of Company and as such is Company’s
chief financial officer.
(b) The Financial Statements are accurate and complete and satisfy the
requirements of the Agreement.
(c) Attached hereto is a schedule of calculations showing Company’s compliance
as of the Reporting Date with the requirements of Section(s) *[8.11 and 8.12] of
the Agreement *[and Company’s non-compliance as of such date with the
requirements of Section(s)                      of the Agreement].
(d) On the Reporting Date Company was, and on the date hereof Company is, in
full compliance with the disclosure requirements of Section 7.4 of the
Agreement, and no Default otherwise existed on the Reporting Date or otherwise
exists on the date of this instrument * [except for Default(s) under Section(s)
                     of the Agreement, which * [is/are] more fully described on
a schedule attached hereto].
(e) No Restricted Person has changed (i) its name, (ii) its chief executive
office, (iii) principal place of business, (iv) the type of entity it is, or
(v) its state of incorporation or organization without having given the
Administrative Agent the notice required by Section 7.4 of the Agreement.
(f) * [Unless otherwise disclosed on a schedule attached hereto,] all
representations and warranties made by any Person in any Note Document are true
in all respects on and as of the Reporting Date and the date hereof as if such
representations and warranties had been made as of such dates, except to the
extent that such representation or warranty was made as of a specific date or
updated, modified or supplemented as of a subsequent date with the consent of
Required Holders and Administrative Agent.
[Note Purchase Agreement]

 

 



--------------------------------------------------------------------------------



 



The officer of Company signing this instrument hereby certifies that he has
reviewed the Note Documents and the Financial Statements and has otherwise
undertaken such inquiry as is in his opinion necessary to enable him to express
an informed opinion with respect to the above representations, warranties and
acknowledgments of Company and, to the best of his knowledge, such
representations, warranties, and acknowledgments are true, correct and complete.
IN WITNESS WHEREOF, this instrument is executed as of
                                        , 20       .

            RIO VISTA PENNY LLC
      By:           Name:           Title:        

[Note Purchase Agreement]
Exhibit D — Page 2

 

 



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF OPINION
[Note Purchase Agreement]

 

 



--------------------------------------------------------------------------------



 



     
(LOGO) [c72977c7297705.gif]
  Sprouse Shrader Smith p.c.
ATTORNEYS AT LAW

  MICHELLE L. SIBLEY
(806) 468-3387

November 19, 2007
TCW Asset Management Company
865 South Figueroa Street, Suite 1800
Los Angeles, CA 90017

Re:   The Note Purchase Agreement dated as of November 14, 2007 by and among Rio
Vista Penny LLC, an Oklahoma limited liability company (“Borrower”), TCW Asset
Management Company, a California corporation (“Administrative Agent”), and the
holders party thereto from time to time (“Holders”)

Gentlemen:
We have acted as counsel to the Borrower, Rio Vista ECO LLC (“ECO”), an Oklahoma
limited liability company, Rio Vista GO LLC (“RVG”), an Oklahoma limited
liability company), GO, LLC (“GO”), an Oklahoma limited liability company, and
MV Pipeline Company (“MV), an Oklahoma corporation, in connection with the
certain Note Purchase Agreement. Borrower, ECO, RVG, GO and MV are sometimes
herein referred to as the “Entities”.
This opinion is being furnished to you in connection with the Note Purchase
Agreement. All capitalized terms herein defined shall have the same meanings
assigned to them in the Note Purchase Agreement. In connection with the opinions
set forth herein, we have examined originals, or copies certified or otherwise
identified to our satisfaction, of the following documents (the “Loan
Documents”).

  (A)   the Note Purchase Agreement;     (B)   the Assumption Agreement;     (C)
  the Notes;  

701 S. TAYLOR, SUITE 500 • P.O. BOX 15008 • AMARILLO, TEXAS 79105-5008
michelle.sibley@sprouselaw.com • PHONE (806) 468-3387 • FAX (806) 373-3454 •
sprouselaw.com

 

 



--------------------------------------------------------------------------------



 



TCW Asset Management Company
November 19, 2007
Page 2 of 10

  (D)   the Guaranty by Restricted Persons (other than Company) in favor of
Administrative Agent;     (E)   the Amended and Restated Mortgage, Assignment,
Security Agreement, Fixture Filing and Financing Statement by Borrower in favor
of Administrative Agent;     (F)   Mortgage, Assignment of Leases and Rents,
Security Agreement, Fixture Filing and Financing Statement by GO, LLC in favor
of Administrative Agent;     (G)   Mortgage, Assignment of Leases and Rents,
Security Agreement, Fixture Filing and Financing Statement by MV Pipeline
Company in favor of Administrative Agent;     (H)   Management Services
Agreement;     (I)   Security Agreement by Restricted Persons in favor of
Administrative Agent; and     (J)   Financing Statements as follows:

  a.   UCC-1 Financing Statement naming Rio Vista ECO LLC as Debtor and
Administrative Agent as secured party covering all assets;     b.   UCC-1
Financing Statement naming Borrower as Debtor and Administrative Agent as
secured party covering all assets;     c.   UCC-1 Financing Statement naming GO,
LLC as Debtor and Administrative Agent as secured party covering all assets;    
d.   UCC-1 Financing Statement naming MV Pipeline Company as Debtor and
Administrative Agent as secured party covering all assets;     e.   UCC-1
Financing Statement naming Rio Vista GO LLC as Debtor and Administrative Agent
as secured party covering all assets;     f.   UCC-1 Transmitting Utility
Financing Statement naming GO, LLC as Debtor and Administrative Agent as secured
party;     g.   UCC-1 Transmitting Utility Financing Statement naming MV
Pipeline Company as Debtor and Administrative Agent as secured party.

(E), (F) and (G) are sometimes herein referred to as the “Mortgages.” (K)a.,
(K)b., (K)c., (K)d. and (K)e. are sometimes herein referred to as the “Financing
Statements.” (K)f. and (K)g. are sometimes herein referred to as the
“Transmitting Utility Financing Statements.”
We are admitted to practice law in the State of Oklahoma. This opinion is
limited to the existing laws of the State of Oklahoma, and the federal law of
the United States of America. We express no opinion as to whether the laws of
any particular jurisdiction apply, and express no opinion to the extent that the
laws of any jurisdiction other than those identified above are applicable to the
subject matter hereof. We disclaim any opinion as to any statute, rule,
regulation, ordinance, order or other promulgation of any regional or local
governmental body. We render no opinion as to the enforceability of any of the
Agreements under any law other than the above-mentioned laws of the State of
Oklahoma.

 

 



--------------------------------------------------------------------------------



 



TCW Asset Management Company
November 19, 2007
Page 3 of 10
As used in this opinion, the phrases “our actual knowledge,” “to the best of our
knowledge,” “to our knowledge,” “we are not aware,” “known to us” or words of
similar import refer only to the actual knowledge of the attorneys currently in
this firm who have rendered legal services to the Entities and mean that,
although such attorneys have not been informed by Entities that the matters
stated are factually incorrect, we have made no independent investigation of
such matters. No inference as to our knowledge of any matters bearing on the
accuracy of any such statement should be drawn from the fact of our
representation of the Entities for purposes of this transaction.
In rendering the opinions set forth herein, we have relied upon certificates or
statements of officers or managers of the Entities, certificates of public
officials and such other documents, records and information as we have deemed
necessary or appropriate. We have assumed that all signatures are genuine; that
all documents submitted to us as originals are authentic; that all documents
submitted to us as copies conform to the originals; and that the facts stated in
all such documents are true and correct. In rendering this opinion, we have not
made any independent investigation as to accuracy or completeness of any facts
or representations, warranties, data or other information, whether written or
oral, that may have been made by or on behalf of the parties, except as
specifically set forth herein.
Based upon the foregoing, and subject to the qualifications set forth herein, it
is our opinion that:
1. The Entities are organized as follows:
(a) Borrower is an Oklahoma limited liability company duly organized, validly
existing and in good standing under the laws of Oklahoma.
(b) ECO is an Oklahoma limited liability company duly organized, validly
existing and in good standing under the laws of Oklahoma.
(c) RVG is an Oklahoma limited liability company duly organized, validly
existing and in good standing under the laws of Oklahoma.
(d) GO is an Oklahoma limited liability company duly organized, validly existing
and in good standing under the laws of Oklahoma.
(e) MV is an Oklahoma corporation duly organized, validly existing and in good
standing under the laws of Oklahoma.
The Entities have the power to own their own assets, to conduct their own
business as now conducted and to enter into and carry out the provisions of the
Loan Documents.

 

 



--------------------------------------------------------------------------------



 



TCW Asset Management Company
November 19, 2007
Page 4 of 10
2. The forms of the Mortgages comply with the laws of the State of Oklahoma,
including all applicable recording, filing and registration laws and
regulations, and are adequate and legally sufficient for the purposes intended
to be accomplished thereby.
3. The Loan Documents constitute legal, valid and binding obligations of the
Entities who are parties thereto enforceable against them in accordance with
their terms except as limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws of general application relating to or affecting
creditors’ rights generally and to general principles of equity.
4. The Security Agreement and the Real Estate Mortgages effective to create in
favor of the Administrative Agent, for the payment of the obligations described
therein, valid Liens on each Entity’s right, title and interest in and to the
Collateral described therein.
5. The Transmitting Utility Financing Statements should be filed for record
among the financing statement records of the Secretary of State in the State of
Oklahoma. The Financing Statements should be filed for record among the
financing statement records of the Oklahoma County Clerk.
6. After the recordings and filings specified in paragraph 5 have occurred, the
Liens, as to personalty covered thereby, created by the Security Agreement and
the Real Estate Mortgages will be perfected.
7. After the recordings and filings specified in paragraph 5 have occurred, no
instruments need be recorded, registered or filed or re-recorded, re-registered
or re-filed in any public office in connection with the Financing Statements or
the Transmitting Utility Financing Statements in order to maintain the
perfection and priority of the Liens created thereby after the date of
recordation, other than continuation statements as required by the Uniform
Commercial Code as in effect in Oklahoma.
8. No state or local recording tax, stamp tax or other similar fee, tax or
governmental charge (other than statutory filing and recording fees to be paid
upon the filing of the Financing Statements and the Transmitting Utility
Financing Statements) is required to be paid in connection with the filing and
recording of the Financing Statements or the Transmitting Utility Financing
Statements.
9. Each of the Real Estate Mortgages constitutes a legal, valid and binding
obligation of the Entities enforceable against it in accordance with their terms
except as limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws of general application relating to or affecting creditors’ rights
generally and to general principles of equity.

 

 



--------------------------------------------------------------------------------



 



TCW Asset Management Company
November 19, 2007
Page 5 of 10
10. Each of the Real Estate Mortgages is effective to create in favor of the
Administrative Agent for the benefit of the Holders, for the payment of the
obligations described therein, valid mortgage liens on all of each Entity’s
right, title and interest in and to the real property described in the Real
Estate Mortgages as being mortgaged thereby and all fixtures located on the real
property described in the Real Estate Mortgages.
11. Fully executed counterparts of the Real Estate Mortgages should be filed for
record in the tract index of each county in the State of Oklahoma where any
portion of the real estate described in the Real Estate Mortgages is located.
Other than the foregoing, no authorization, consent, approval, license or
exemption of, or filing or registration with, any governmental authority of the
State of Oklahoma is necessary for either the due execution and delivery by the
Entities of the Real Estate Mortgages, to receive the benefit of the Oklahoma
recording statutes or with respect to the holding and enforcement by the
Administrative Agent of the Real Estate Mortgages or the obligations secured
thereby.
12. The execution, delivery and performance by the Entities of their obligations
under the Loan Documents to which each is party, the consummation of the
transactions contemplated thereunder and the use of the proceeds of any loans
(i) have been duly authorized by all necessary action of the Entities, and
(ii) to our knowledge, do not, and will not, contravene any provision of (x) any
existing law, rule or regulation (excluding usury laws), or (y) any judgment,
injunction, order, or decree known to us applicable to the Entities, or (z) any
agreement or instrument set forth on Schedule 12 attached hereto and to which
the Entities are a party or to which the Entities or any of their assets are
subject or any provision of their organizational documents, except for such
agreements and instruments referenced in the Agreements.
13. To our knowledge, there are no actions, suits or proceedings or governmental
investigations pending or threatened against or affecting the Entities.
14. An Oklahoma state court of competent jurisdiction or a federal court sitting
in the State of Oklahoma of competent jurisdiction and applying conflicts of
laws principles of the State of Oklahoma presented with a choice of law issue,
will honor the choice of New York law to govern the Loan Documents; provided,
however, that the Real Estate Mortgages state that such documents shall be
governed by the laws of the State of Oklahoma.
The foregoing opinions are expressly subject to the following limitations,
qualifications and assumptions:

  A.   In rendering the opinions set forth above, we have assumed the following:

  a.   the compliance by the parties to the Loan Documents with the precise
terms thereof;

 

 



--------------------------------------------------------------------------------



 



TCW Asset Management Company
November 19, 2007
Page 6 of 10

  b.   the receipt by Borrower of the consideration provided for in the Loan
Documents;     c.   that the indebtedness secured by the Security Agreement and
Real Estate Mortgages exists;     d.   that the Administrative Agent will
properly implement all applicable constitutional, legislative, judicial and
administrative provisions, statutes, regulations, decisions, rulings and other
laws and the specific language of the Loan Documents that provide for the
application of payments and prepayments made by Borrower of all sums under the
Loan Documents and any loan commitments between the Administrative Agent and
Borrower that would (absent these laws, statutes and the savings and interest
limitation and spreading provisions of the Loan Documents) constitute charging
of, payments of, receipt of, or contracting for, compensation for the use,
forbearance or detention of money in excess of the maximum nonusurious amount
permitted under applicable constitutional, legislative, judicial and
administrative provisions, statutes, regulations, decisions, rulings and other
laws;     e.   that the Loan Documents comprise the entire agreement of the
parties with respect to the Loan and that none of the parties upon whom we have
relied in preparation of this opinion has perpetrated a fraud upon us or upon
any other party in any way related to the Loan;     f.   that any individual
executing a document or instrument on behalf of a party other than the Entities
possesses the legal contractual capacity and authority to do so;     g.   that
all signatures not witnessed by us are genuine, all documents submitted to us,
including documents with certificates issued by any public authority are
authentic and were duly and validly executed or issued, and that copies of any
documents or instruments furnished to us conform to the originals thereof; and  
  h.   the due execution and delivery of the Loan Documents by all parties
thereto other than the Entities.

  B.   Our opinions are subject to the effects of the application of the
principles of equity (regardless of whether enforcement is considered in
proceedings at law or in equity) in regard to covenants or provisions in
agreements where (a) the breach of such covenants or provisions imposes
restrictions or burdens and it cannot be demonstrated that the enforcement of
such restrictions or burdens is reasonably necessary for the Administrative
Agent’s protection, or (b) the Administrative Agent’s enforcement of such
covenants or restrictions under the circumstances or in the manner requested
would violate the Administrative Agent’s implied covenant of good faith and fair
dealing under the Oklahoma Uniform Commercial Code, or would be commercially
unreasonable.

 

 



--------------------------------------------------------------------------------



 



TCW Asset Management Company
November 19, 2007
Page 7 of 10

  C.   We express no opinion as to whether a court would grant specific
performance or any other equitable remedy with respect to the enforcement of any
of the Loan Documents, or whether a court would grant a particular remedy
provided therein or at law or in equity.     D.   We express no opinion (a) as
to the actual legal descriptions of the property set forth in the Loan Documents
or the exhibits or the actual legal descriptions attached to the Loan Documents
(in each case, except as to sufficiency as to form), or (b) with respect to
compliance with any environmental statutes, laws, rules or regulations.     E.  
The enforceability of any “dragnet,” “other indebtedness” or “security for
future advances” provisions contained in the Loan Documents is subject to the
assumption that any indebtedness to be secured by such provisions was within the
contemplation of Borrower and the Administrative Agent at the time the Loan
Documents were executed.     F.   All opinions contained herein which relate to
the issue of usury are expressly limited to an analysis of whether the Loan
Documents as written, will be subject to a defense, claim or setoff as a result
of the Administrative Agent’s contracting for a usurious rate of interest. Each
and every opinion given herein is expressly limited to issues relating to the
contracting for, as opposed to the charging or receiving of, usurious amounts of
interest.     G.   The opinions expressed herein relate only to federal law and
the laws of the State of Oklahoma, and we express no opinion with regard to any
matter that may be governed or affected by the laws of any other state or
jurisdiction, except where otherwise specifically noted.     H.   The opinions
expressed herein are limited to the matters stated herein and no opinion may be
implied or inferred beyond the matters expressly stated herein.     I.   We
express no opinion with respect to:

  a.   The past or present financial condition of the Borrower or the financial
ability of Borrower to meet its respective obligations under the Loan Documents;
    b.   Except as otherwise stated herein, the validity, binding effect or
enforceability of any documents or any other aspect of any contractual
obligations of the Entities applicable to it other than the Loan Documents; or

 

 



--------------------------------------------------------------------------------



 



TCW Asset Management Company
November 19, 2007
Page 8 of 10

  c.   The truthfulness or accuracy of any applications, reports, plans,
documents, financial statements or other matters furnished to the Administrative
Agent by (or on behalf of) the Entities.

  J.   No examination of an appraisal of any of the Collateral has been
undertaken, and no opinion is expressed with respect thereto or with respect to
the value of the Collateral.

  K.   We render no opinion regarding nor otherwise assuming responsibility for
the accuracy of any representation or warranty by the Entities in or made
pursuant to any of the Loan Documents.

  L.   We express no opinion as to the perfection or consequences of
non-perfection of any security interest created by the Loan Documents in any
patents, trademarks, copyrights or other property subject to a statute of the
United States which provides for national registration or filing of all security
interests in such property must be perfected in part by compliance with the
requirements or procedures of the relevant statute. Furthermore, we must limit
our opinion as to the Financing Statements and the Transmitting Utility
Financing Statements to the fact that they will lapse five years from the date
of filing unless continuation statements are properly filed.

  M.   The foregoing opinions are subject to the qualification that certain
remedies, waivers and other provisions of the Loan Documents may not be
enforceable, but such unenforceability will not render the Loan Documents
invalid as a whole, make them legally inadequate for the practical realization
of the benefits provided thereby, or preclude (a) the judicial enforcement of
the obligation of the Borrower to repay the principal, together with interest as
provided in the Loan Documents, (b) the acceleration of the due date for the
Borrower to pay such indebtedness, together with interest due thereon in the
event of default by the Borrower under the Loan Documents, or (c) the
foreclosure of any security agreement.

  N.   In rendering the opinion expressed in Paragraphs 13 and 14 above, we have
not caused the search of any docket of any court, tribunal, agency or similar
authority.

  O.   In rendering the opinion expressed in Paragraph 1 regarding the good
standing of the Entities, we have relied solely on the certification of each
Entity’s good standing issued by the Secretary of State of Oklahoma, dated as
follows:

  a.   Borrower, dated November 8, 2007;     b.   ECO, dated November 9, 2007;  
  c.   RVG, dated November 8, 2007;

 

 



--------------------------------------------------------------------------------



 



TCW Asset Management Company
November 19, 2007
Page 9 of 10

  d.   GO, dated November 8, 2007; and

  e.   MV, dated November 6, 2007.

This opinion is solely for the benefit of the Administrative Agent (its
successors or assigns), its counsel, and subsequent holders of an interest in
the Loan Documents and may not be relied on by any other party without the
express written consent of the undersigned law firm. This opinion may not be
quoted, circulated or published, in whole or in part, or furnished or relied
upon by any other party, without our prior written consent. The opinions herein
are expressed as of the date hereof only and not as of some future date. We
undertake no responsibility to update this letter for events occurring after the
date hereof.
Very truly yours,
SPROUSE SHRADER SMITH P.C.
Michelle L. Sibley

 

 



--------------------------------------------------------------------------------



 



TCW Asset Management Company
November 19, 2007
Page 10 of 10
Schedule 12

  •   Management Agreement by and between GO, Inc. and Clearwater Enterprises
dated August 1, 2006.

  •   Service and Purchase Agreement by and between GO, Inc. and Brooken
Production LLC dated August 1, 2006.

  •   Service and Purchase Agreement by and between GO, Inc. and Dyne
Exploration Company dated August 1, 2006.

  •   Service and Purchase Agreement by and between GO, Inc. and Wildcard Oil
and Gas Company dated August 1, 2006.

  •   Service and Purchase Agreement by and between GO, Inc. and XTO Energy Inc.
dated August 1, 2006.

  •   Service and Purchase Agreement by and between GO, Inc. and G.M. Oil
Properties, Inc. dated August 1, 2006.

  •   Service and Purchase Agreement by and between GO, Inc. and C dated
August 1, 2006.

  •   Schedule A to that certain Master Agreement between Hanover Compression
Limited Partnership and GO, Inc., dated September 18, 2006.

  •   Management Services Agreement by and between GM Oil Properties, Inc. and
MV Pipeline Company dated January 1, 2004.

 

 



--------------------------------------------------------------------------------



 



November 19, 2007
TCW Asset Management Company
865 South Figuera Street, Suite 1800
Los Angeles, CA 90017
Attn.: R. Blair Thomas
Dear Mr. Thomas,
We have acted as counsel to Rio Vista GP LLC, a Delaware limited liability
company (“RVGP”), and Rio Vista Energy Partners L.P., a Delaware limited
partnership (“RVEP”), in connection with the attached Rio Vista Energy Partners
L.P., Common Unit Purchase Warrant and the Management Services Agreement, dated
November 19, 2007 the (“Agreements”). RVGP and RVEP are sometimes herein
referred to as the “RV Entities.” This opinion is furnished to you pursuant to
the Agreements. Unless otherwise indicated in this letter, all capitalized terms
used herein have the meanings given to those terms in the Agreements.
We are admitted to practice law only in the State of California. This opinion is
limited to the existing laws of the State of California, and the federal law of
the United States of America. We express no opinion as to whether the laws of
any particular jurisdiction apply, and express no opinion to the extent that the
laws of any jurisdiction other than those identified above are applicable to the
subject matter hereof. We disclaim any opinion as to any statute, rule,
regulation, ordinance, order or other promulgation of any regional or local
governmental body. We render no opinion as to the enforceability of any of the
Agreements under any law other than the above-mentioned laws of the State of
California and the federal law of the United States of America.
We express no opinion as to title to, or any other interest of RVGP or RVEP, in
any collateral. We express no opinion as to the attachment, creation, validity
or perfection of any security interest under any state law or federal law.
We assume that neither RVGP nor RVEP is insolvent and by executing and
delivering the Agreements will not become insolvent.
In our examination of the Agreements for purposes of this opinion, we have
assumed, and express no opinion as to, (a) the genuineness of all signatures on
original documents other than RV Entities, (b) the authenticity and completeness
of all documents submitted to us as originals, (c) the conformity to originals
and completeness of all documents submitted to us as copies, and (d) the lack of
any undisclosed termination, modification, waiver or amendment to any document
reviewed by us.

 

 



--------------------------------------------------------------------------------



 



As used in this opinion, the phrases “our actual knowledge,” “to the best of our
knowledge,” “to our knowledge,” “we are not aware,” “known to us” or words of
similar import refer only to the actual knowledge of the attorneys currently in
this firm who have rendered legal services to RVGP and RVEP and mean that,
although such attorneys have not been informed by RVGP and RVEP that the matters
stated are factually incorrect, we have made no independent investigation of
such matters and have relied solely on the Management Certificate issued by each
of RVGP and RVEP. No inference as to our knowledge of any matters bearing on the
accuracy of any such statement should be drawn from the fact of our
representation of RVGP and RVEP for purposes of this transaction.
As to the enforceability of the Agreements, this opinion is qualified by, and is
subject to, and we render no opinion with respect to:

  (a)   the effect of bankruptcy, insolvency, reorganization, arrangement,
moratorium, fraudulent conveyance and other similar laws relating to or
affecting the rights of creditors generally;

  (b)   the effect of general principles of equity and similar principles,
including, without limitation, concepts of materiality, reasonableness, public
policy and unconscionability and the possible unavailability of specific
performance, injunctive relief or other equitable remedies, regardless of
whether considered in a proceeding in equity or at law;

  (c)   the effect of California, federal or other laws relating to usury or
permissible rates of interest for loans, forbearances or the use of money;

  (d)   the effect of any California or federal law or court decisions that
requires a lender to enforce its remedies in a commercially reasonable manner;
and

  (e)   the enforceability of any consent to service, jurisdiction or forum for
any claim, suit, demand, action or cause of action arising under or related to
the Agreements, or the transactions contemplated therein, or any provision
providing for the exclusive jurisdiction of a particular court or purporting to
waive rights to trial by jury, service of process or objections to the laying of
venue or to forum on the basis of forum non conveniens in connection with any
litigation arising out of or pertaining to the Loan Documents.

In rendering the opinion expressed in paragraphs 1 and 2 below regarding the
good standing of RVGP’s and RVEP’s qualification to do business, we have relied
solely on the certification of RVGP’s and RVEP’s existence and good standing
issued by the Secretary of State of the State of Delaware, dated as of
November 6, 2007.
In rendering the opinion expressed in paragraphs 2 and 5 below, we have not
caused the search of any docket of any court, tribunal, agency or similar
authority.
We also call your attention to the fact that under various reports published by
committees of the State Bar of California, certain assumptions, qualifications
and exceptions are implicit in opinions of lawyers. Although we have expressly
set forth some assumptions, qualifications and exceptions herein, we are not
limiting or omitting any others set forth in the various reports or otherwise
deemed standard practice for lawyers in California.

 

 



--------------------------------------------------------------------------------



 



Based upon the foregoing, subject to the assumptions, exceptions, and
qualifications referred to herein, the following are our opinions as of the date
of this letter.
1. RVGP is a Delaware limited liability company duly organized, validly existing
and in good standing under the laws of Delaware. RVEP is a Delaware limited
partnership duly organized, validly existing and in good standing under the laws
of Delaware. The RV Entities have the power to own their own assets, to conduct
their own business as now conducted and to enter into and carry out the
provisions of the Agreements.
2. The execution, delivery and performance by the RV Entities of the Agreements
to which each is party, the consummation of the transactions contemplated
thereunder and the use of the proceeds of any loans (i) have been duly
authorized by all necessary corporate and limited partnership actions, as the
case maybe, of the RV Entities, (ii) do not constitute a material breach by the
RV Entities under the RZB Loan Agreements, as such term is defined under
Schedule A (attached hereto and incorporated by reference (copies of such
contracts have been furnished to you)); and (iii) to our knowledge, do not, and
will not, contravene any provision of (x) any existing law, rule or regulation
(excluding usury laws), or (y) any judgment, injunction, order, or decree known
to us applicable to the RV Entities, or (z) any agreement or instrument known to
us to which the RV Entities are a party or to which the RV Entities or any of
their assets are subject or any provision of their organizational documents,
except for such agreements and instruments referenced in the Agreements.
3. The Agreements have been duly executed and delivered by the RV Entities, and
are the legal, valid and binding obligations of the RV Entities, enforceable in
accordance with their respective terms subject, as to enforceability, to
applicable bankruptcy, insolvency, reorganization and similar laws affecting the
enforcement of creditors’ rights generally and to general principles of equity
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).
4. To our actual knowledge, no order, consent, approval, license, authorization,
or validation of, or filing, recording or registration with, or exemption by,
any court, administrative agency or commission or other governmental or public
body or authority, or any subdivision thereof, domestic or foreign, or any other
person or entity, is required to authorize, or is required in connection with
the execution, delivery, performance and enforcement of the Agreements or any of
the documents, agreements or instruments referred to therein by or against the
RV Entities except such as have been obtained and furnished to the RV Entities.
5. To our knowledge, there are no actions, suits or proceedings or governmental
investigations pending or threatened against or affecting the RV Entities other
than as listed on Schedule B to this opinion or as disclosed in RVEP’s filings
with the Securities Exchange Commission.
6. To our knowledge, the RV Entities are not engaged, principally, or as one of
their important activities, in the business of extending credit for the purpose
of purchasing or carrying any margin stock (within the meaning of Regulation U
of the Board of Governors of the Federal Reserve System).

 

 



--------------------------------------------------------------------------------



 



7. None of the RV Entities is an “Investment Company” or an “Affiliated Person”
of, or a “Promotor” or “Principal Underwriter” for, an “Investment Company,” as
such terms are defined in the Investment Company Act of 1940, as amended.
In rendering the opinions above, we are opining only as to the specific legal
issues expressly set forth herein, and no opinion shall be inferred as to other
matters. This opinion is intended solely for Trust Company of the West and the
Holders under the Notes Purchase Agreement described in the Agreement, together
with their respective successors and assigns, use for the purpose of the
Agreements, and is not to be made available to or relied upon for any other
purpose or by any other person or entity, without our prior written consent. We
assume no obligation to advise you of any fact, circumstance, event or change in
the law or the facts that may hereafter be brought to our attention whether or
not they would affect or modify the opinions expressed herein.
Very truly yours,
Law Offices of Kevin W. Finck

 

 



--------------------------------------------------------------------------------



 



SCHEDULE A
In connection with our opinion under Paragraph 2 above, we have solely reviewed
the following agreements (“RZB Loan Agreements”), and we have not examined any
other documents (including those documents referenced in the following
agreements) or made any independent factual investigation:

  1.   Amended & Restated Line Letter of September 15, 2004, entered into by
Penn Octane Corporation and RZB Finance LLC, as amended by the Second Amendment
to Line Letter of even date herewith.

  2.   Loan Agreement of July 26, 2007, entered into by RVEP and RZB Finance
LLC, as amended by the First Amendment to Loan Agreement of even date herewith.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE B
Pending or Threatened Actions and Proceedings
None.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF APPROVAL LETTER
Reference is made to the Note Purchase Agreement, dated as of November 19, 2007
(as it may be amended, supplemented or otherwise modified, the “Note Purchase
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among Rio Vista Penny LLC, an Oklahoma
limited liability company (“Company”), the Holders party thereto from time to
time, and TCW Asset Management Company, as Administrative Agent. Reference is
hereby made to the Note Purchase Agreement for all purposes, and terms defined
therein shall have the same meanings when used herein.
The Agreement contemplates that certain Approval Letters may be given from time
to time in connection therewith in order to specify certain ANCF Capital
Expenditures, ANCF LOE, ANCF Overhead Costs or ANCF Transportation Costs. This
letter is such an Approval Letter and is given by the undersigned in order so to
approve the ANCF                                         which are specified in
the schedule attached hereto. This letter [is in addition to/supersedes] all
previous Approval Letters dealing with
ANCF                                        .
This letter is a Note Document, and all provisions of the Note Purchase
Agreement which apply to Note Documents shall apply hereto.
This letter may be separately executed in any number of counterparts and by the
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to constitute one and the same Approval Letter.
Please execute a counterpart of this letter in the place provided below to
evidence your agreement to the foregoing and your continuing ratification of the
Note Purchase Agreement and the other Note Documents in consideration of the
approval herein contained.

            Yours truly,

TCW ASSET MANAGEMENT COMPANY,
as Administrative Agent
      By:           Name:           Title:           * [OTHER HOLDERS
CONSTITUTING REQUISITE HOLDERS]
 

Accepted and agreed to as of the date first written above
RIO VISTA PENNY LLC

        By:         Name:         Title:        

[Note Purchase Agreement]

 

 